Exhibit 10.7

 

APN:

177-35-201-001

 

177-35-201-002

 

177-35-201-003

 

177-35-201-006

 

The mailing address to which this Mortgage
should be returned after recordation is:

 

WICK PHILLIPS, LLP

 

2100 Ross Avenue, Suite 950

Dallas, Texas  75201

Attention:  Walt Miller, Esq.

 

SENIOR MEZZANINE DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

(This Document Serves as a Fixture Filing under

Nevada Revised Statutes Section 104.9502)

 

Dated to be effective as of December 31, 2008

 

made by

 

SW 132 ST. ROSE SENIOR BORROWER LLC,

 a Delaware limited liability company (Grantor)

 

to

 

Chicago Title Agency of Nevada, Inc., as Trustee

(Trustee)

 

for the benefit of

 

BEHRINGER HARVARD ST. ROSE REIT, LLC,
a Delaware limited liability company (Lender)

 

 

DEED OF TRUST — Page 1

--------------------------------------------------------------------------------


 

SENIOR MEZZANINE DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

Grantor’s Organizational Identification Number: 26-3831531

 

THIS SENIOR MEZZANINE DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”) is made this
31st day of December, 2008, by Grantor, in favor of Trustee for the benefit of
Lender.

 

RECITALS

 

A.            This Mortgage is being executed by Grantor for the purpose of
securing a loan from Lender to SW 131 St. Rose Mezzanine Borrower LLC, a
Delaware limited liability company (the “Borrower”).  The Borrower is directly
or indirectly the legal and beneficial owner of all (100%) of the equity
interests in Grantor.

 

B.            Grantor is the owner of the Land (as defined below) and is
currently pursuing a subdivision of the Land, and Grantor intends to convey
approximately 6.272 acres of the Land (the “Commercial Tract”) to its affiliate,
SW 122 St. Rose Senior Borrower LLC, a Delaware limited liability company (the
“Commercial Tract Borrower”).  The Land other than the Commercial Tract (the
“Multi-Family Tract”) will be used by Grantor to develop a 430-unit apartment
complex.

 

C.            When Commercial Tract Borrower acquires title to the Commercial
Tract (the date of such acquisition is referred to herein as the “Transfer
Date”), Lender will cause the lien of this Mortgage to be released as to the
Commercial Tract.

 

D.            Concurrently with the execution of this Mortgage, Grantor also is
executing (1) that certain Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Fixture Filing and Financing Statement to and in favor of
PRLAP, Inc., as trustee, for the benefit of Bank of America, N.A., as
administrative agent for itself and certain other lenders (the “Multi-Family
DOT”), to secure, in part, the obligations of the Grantor in connection with a
$38,600,000 loan (the “Senior Loan”), (2) that certain Deed of Trust, Assignment
of Rents and Leases, Security Agreement, Fixture Filing and Financing Statement
to and in favor of PRLAP, Inc., as trustee, for the benefit of Bank of America,
N.A., for its own account as lender (the “Commercial DOT”), to secure, in part,
the obligations of the Commercial Tract Borrower in connection with a $2,950,000
loan (the “Commercial Loan”), and (3) that certain Junior Mezzanine Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Fixture Filing and
Financing Statement to and in favor of Trustee, as trustee, for the benefit of
Lender (the “Junior Mezzanine DOT”), to secure, in part, the obligations of the
Borrower under the Junior Mezzanine Loan Documents.  The Multi-Family DOT and
the Commercial DOT are referred to herein as the “Senior DOTs”).

 

E.             This Mortgage is subject and subordinate to the Senior DOTs, the
obligations of the Grantor and/or Commercial Tract Borrower in respect of the
Senior Loan and the

 

DEED OF TRUST — Page 2

--------------------------------------------------------------------------------


 

Commercial Loan, respectively, and the rights of the administrative agent and/or
lenders arising in connection with the Senior Loan and the Commercial Loan,
respectively.

 

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

 

Section 1.1.            Principal Secured.  This Mortgage secures the aggregate
principal amount of up to TWENTY ONE MILLION FORTY THREE THOUSAND ONE HUNDRED
NINETY SEVEN AND NO/100 DOLLARS ($21,043,197.00) together with interest
thereon.  This instrument secures future advances as defined in Nevada Revised
Statutes (as amended, NRS) 106.320, and is goverened by NRS 106.300 to 106.400,
inclusive.

 

Section 1.2.            Definitions.

 

(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders:

 

“Grantor”:  SW 132 ST. ROSE SENIOR BORROWER LLC, a Delaware limited liability,
whose mailing address is 2001 Bryan Street, Suite 3250, Dallas, Texas 75201,
Attention: Tim Hogan, and its permitted successors and assigns.

 

“Lender”:  BEHRINGER HARVARD ST. ROSE REIT, LLC, a Delaware limited liability
company, or any subsequent holder(s) of the Notes at the time in question.

 

“Mezzanine Loan Agreement”:  The Senior Mezzanine Loan Agreement dated of even
date herewith between Lender and Borrower, which is incorporated herein by
reference for all purposes.

 

“Promissory Note”:  The Senior Mezzanine Promissory Note made by Borrower
pursuant to the Mezzanine Loan Agreement, payable to the order of Lender, in the
principal face amount of up to $21,043,197.00, bearing interest as therein
provided.

 

“Trustee”:  Chicago Title Agency of Nevada, Inc., a Nevada corporation.

 

“UCC”:   The Nevada Uniform Commercial Code,  NRS Section 104.1101 et seq., as
amended from time to time.

 

(b)           Any term used or defined in the UCC, as in effect from time to
time, and not defined in this Mortgage has the meaning given to the term in the
UCC, as in effect from time to time, when used in this Mortgage. However, if a
term is defined in NRS Section 104.9101 et seq. of the UCC differently than in
another title of the UCC, the term has the meaning specified in said NRS
Section 104.9101 et seq.

 

DEED OF TRUST — Page 3

--------------------------------------------------------------------------------


 

(c)           Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Mezzanine Loan Agreement.

 

Section 1.3.            Granting Clause.  In consideration of the provisions of
this Mortgage and the sum of TEN AND NO/100 DOLLARS ($10.00) cash in hand paid
and other good and valuable consideration the receipt and sufficiency of which
are acknowledged by Grantor, Grantor does hereby GRANT, BARGAIN, SELL, CONVEY,
TRANSFER, ASSIGN and SET OVER to Trustee, IN TRUST with the power of sale for
the benefit and security of Lender, with GENERAL WARRANTY, the following:  (a) 
the real property described in Exhibit A which is attached hereto and
incorporated herein by reference (the “Land”) together with: (i) any and all
buildings, structures, improvements, alterations or appurtenances now or
hereafter situated or to be situated on the Land (collectively the
“Improvements”); and (ii) all right, title and interest of Grantor, now owned or
hereafter acquired, in and to (1) streets, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to the Land or the Improvements; (2) any strips or gores
between the Land and abutting or adjacent properties; (3) all options to
purchase the Land or the Improvements or any portion thereof or interest
therein, and any greater estate in the Land or the Improvements; (4) all water
and water rights, ditches and ditch rights, reservoirs, reservoir rights and
storage rights, wells and well rights, well permits, springs and spring rights,
groundwater rights (whether tributary, nontributary or not-nontributary), water
contracts, water allotments, water taps, stock certificates, shares in ditch or
reservoir or water companies, and all other rights of any kind or nature in or
to the use of water, whether or not adjudicated, which are appurtenant to,
historically used on or in connection with, or located on or under the Land
(collectively, “Water Rights”), together with any and all associated structures
and facilities for the diversion, carriage, transmission, conveyance,
measurement, storage or use of said Water Rights, and any and all easements,
rights of way, fixtures, personal property, contract rights, licenses, permits
or decrees associated with or used in connection with any such Water Rights or
which may be necessary for the development, operation or maintenance of such
Water Rights; and (5) timber, crops and mineral interests on or pertaining to
the Land (the Land, Improvements and other rights, titles and interests referred
to in this clause (a) being herein sometimes collectively called the
“Premises”); (b) all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies, and articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land); (c) Grantor’s rights, but not liability for any breach
by Grantor, under all (i) plans and specifications for the Improvements;
(ii) insurance policies to the extent transferable, or proceeds thereof (to the
extent not transferable) (or additional or supplemental coverage related
thereto, including  from an insurance provider meeting the requirements of the
Loan Documents or from or through any state or federal

 

DEED OF TRUST — Page 4

--------------------------------------------------------------------------------


 

government sponsored program or entity), contracts and agreements for the
design, construction, operation or inspection of the Improvements;
(iii) Grantor’s rights in tenants’ security deposits, deposits with respect to
utility services to the Premises, rebates or refunds of impact fees or other
taxes, assessments or charges; (iv) permits, licenses, franchises, certificates,
development rights, commitments and rights for utilities, and other rights and
privileges obtained in connection with the Premises or the Accessories;
(v) leases, rents, royalties, bonuses, issues, profits, revenues and other
benefits of the Premises and the Accessories (without derogation of Article 3
hereof); (vi) as-extracted collateral produced from or allocated to the Land
including, without limitation, oil, gas and other hydrocarbons and other
minerals and all products processed or obtained therefrom, and the proceeds
thereof; and (vii) engineering, accounting, title, legal, and other technical or
business data concerning the Property which are in the possession of Grantor or
in which Grantor can otherwise grant a security interest; and (d) all
(i) accounts and proceeds (cash or non-cash and including payment intangibles)
of or arising from the properties, rights, titles and interests referred to
above in this Section 1.3, including but not limited to proceeds of any sale,
lease or other disposition thereof, proceeds of each policy of insurance (or
additional or supplemental coverage related thereto, including  from an
insurance provider meeting the requirements of the Loan Documents or from or
through any state or federal government sponsored program or entity) relating
thereto (including premium refunds), proceeds of the taking thereof or of any
rights appurtenant thereto, including change of grade of streets, curb cuts or
other rights of access, by condemnation, eminent domain or transfer in lieu
thereof for public or quasi-public use under any Law, and proceeds arising out
of any damage thereto; (ii) all letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Grantor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; (iii) all commercial tort claims Grantor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; and (iv) other interests of every kind and character which
Grantor now has or hereafter acquires in, to or for the benefit of the
properties, rights, titles and interests referred to above in this Section 1.3
and all property used or useful in connection therewith, including but not
limited to rights of ingress and egress and remainders, reversions and
reversionary rights or interests; and if the estate of Grantor in any of the
property referred to above in this Section 1.3 is a leasehold estate, this
conveyance shall include, and the lien and security interest created hereby
shall encumber and extend to, all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Grantor in or to
the property demised under the lease creating the leasehold estate;

 

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Trustee, and its successors or substitutes in this
trust, in trust, in fee simple forever, subject to the terms, provisions and
conditions herein set forth, to secure the obligations of Borrower under the
Notes and Loan Documents (as hereinafter defined) and all other indebtedness and
matters defined as “Secured Indebtedness” in Section 1.5 of this Mortgage.

 

Notwithstanding any of the above, the lien of this Mortgage does not extend to
the names “Trammell Crow Residential”, “Alexan” and “TCR” or any variant thereof
or the “TCR” logo or to any written or printed material that contains any of
such names or such logo, and if Lender forecloses against the Premises, or
Lender acquires the Premises (whether through foreclosure,

 

DEED OF TRUST — Page 5

--------------------------------------------------------------------------------


 

deed in lieu of foreclosure or other means), or if Lender takes possession of
the Premises, or if a receiver is appointed for the Premises, then Lender will
not use, and any person acquiring the Premises through foreclosure, deed in lieu
of foreclosure or other means shall not use, in connection with the Premises any
of the names “Trammell Crow Residential”, “Alexan” or “TCR” or any variant
thereof or the “TCR” logo.  The limitation of names listed in this Section 1.3
does not imply a license or right to use any other name, service mark, trademark
or logo that is proprietary to Grantor or any of its affiliates.

 

Section 1.4.            Security Interest.  Grantor hereby grants to Lender a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Grantor under
the Notes and Loan Documents and all other indebtedness and matters defined as
Secured Indebtedness in Section 1.5 of this Mortgage.  In addition to its rights
hereunder or otherwise, Lender shall have all of the rights of a secured party
under the UCC, as in effect from time to time, or under the Uniform Commercial
Code in force, from time to time, in any other state to the extent the same is
applicable Law.

 

Section 1.5.            Secured Indebtedness, Notes, Loan Documents, Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
“Secured Indebtedness”):  (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or in part,
being hereinafter called the “Notes”); (b)  all indebtedness, liabilities,
duties, covenants, promises and other obligations whether joint or several,
direct or indirect, fixed or contingent, liquidated or unliquidated, and the
cost of collection of all such amounts, owed by Borrower to Lender now or
hereafter incurred or arising pursuant to or permitted by the provisions of the
Notes, this Mortgage, or any other document now or hereafter evidencing,
governing, guaranteeing or securing the loan evidenced by the Notes executed by
Borrower or any Guarantor (as defined in the Mezzanine Loan Agreement),
including but not limited to any loan or credit agreement, letter of credit or
reimbursement agreement, tri-party financing agreement or other agreement
between Borrower and Lender, or among Borrower, Lender and any other party or
parties, pertaining to the repayment or use of the proceeds of the loan
evidenced by the Notes (the Notes, this Mortgage and such other documents, as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”; provided, however, the Environmental Indemnity is not a
Loan Document); (c) all future advances made by Lender to Grantor or Borrower;
provided, however, this clause (c) shall not operate or be effective to
constitute or require any assumption or payment by any person, in any way, of
any debt of any other person to the extent that the same would violate or exceed
the limit provided in any applicable usury or other Law; and (d) the obligations
of Grantor under this Mortgage.  Should the Secured

 

DEED OF TRUST — Page 6

--------------------------------------------------------------------------------


 

Indebtedness decrease or increase pursuant to the terms of the Notes or
otherwise, at any time or from time to time, this Mortgage shall retain its
priority position of record until (a) the termination of Lender’s obligations to
make advances under the Loan Documents and the full, final and complete payment
of all the Secured Indebtedness then outstanding, or (b) the full release and
termination of the liens and security interests created by this Mortgage.

 

Section 1.6.            Subordinate Deed of Trust.  This Mortgage, the
Promissory Note, the Mezzanine Loan Agreement and the other Loan Documents, and
all rights of Lender under this Mortgage, are subject and subordinate to the
Senior DOTs, the other Senior Loan Documents and the rights of the Senior Lender
arising thereunder.  In the event of a conflict between the provisions of the
Senior Loan Documents and the provisions of the Loan Documents, the provisions
of the Senior Loan Documents shall control.  To the extent that Grantor is
required to perform any obligation under both the Senior Loan Documents and this
Mortgage, Grantor shall be deemed to have complied with the applicable provision
of this Mortgage as long as Grantor has performed the corresponding obligation
for the benefit of the Senior Lender pursuant to the Senior Loan Documents. 
Reference is hereby made to that certain Intercreditor and Subordination
Agreement executed by Lender and the Senior Lender, acting in its own capacity
or as administrative agent on behalf of itself and/or other lenders (the
“Intercreditor Agreement”).  This Mortgage is subject to termination and release
upon the occurrence of certain events or circumstances as more particularly
described in Section 7 of the Intercreditor Agreement.

 

ARTICLE 2

 

Representations, Warranties and Covenants

 

Section 2.1.            Grantor represents, warrants, and covenants as follows:

 

(a)           Payment and Performance.  Grantor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and will not permit an Event of Default to occur hereunder. 
Time shall be of the essence in this Mortgage.

 

(b)           Title and Permitted Encumbrances.  Grantor has, in Grantor’s own
right, and Grantor covenants to maintain, lawful, good and marketable title to
the Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth under on Exhibit B attached hereto, but only to the
extent that the same are valid and subsisting and affect the Property, (ii) the
liens and security interests evidenced by this Mortgage, (iii) statutory liens
for real estate taxes, assessments and other governmental charges on the
Property which are not yet delinquent or are being contested in accordance with
Section 2.1(c) or comparable provisions of the documents evidencing or securing
the Senior Loan or the Commercial Loan, (iv) rights of tenants under leases,
(v)  the liens and security interests evidenced by the Senior DOTs, (vi) other
liens and security interests (if any) in favor of Lender or otherwise approved
by Lender, (vii) mechanics’ liens being

 

DEED OF TRUST — Page 7

--------------------------------------------------------------------------------


 

contested in accordance with Section 2.1(l) or comparable provisions of the
documents evidencing or securing the Senior Loan or the Commercial Loan, and
(viii) the Junior Mezzanine DOT (the matters described in the foregoing clauses
(i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) being herein called the
“Permitted Encumbrances”).  Grantor, and Grantor’s successors and assigns, will
warrant generally and forever defend title to the Property, subject as
aforesaid, to Trustee, and its successors or substitutes, against the claims and
demands of all persons claiming or to claim the same or any part thereof. 
Except as permitted in the Mezzanine Loan Agreement, Grantor will punctually
pay, perform, observe and keep all covenants, obligations and conditions in or
pursuant to any Permitted Encumbrance and will not modify or permit modification
of any Permitted Encumbrance without the prior written consent of Lender. 
Inclusion of any matter as a Permitted Encumbrance does not constitute approval
or waiver by Lender of any existing or future violation or other breach thereof
by Grantor, by the Property or otherwise.  No part of the Property constitutes
all or any part of the homestead of Grantor.  If any right or interest of Lender
in the Property or any part thereof shall be endangered or questioned or shall
be attacked directly or indirectly, Trustee and Lender, or either of them
(whether or not named as parties to legal proceedings with respect thereto), are
hereby authorized and empowered to take such steps as in their discretion may be
proper for the defense of any such legal proceedings or the protection of such
right or interest of Lender, including the employment of independent counsel,
the prosecution or defense of litigation, and the compromise or discharge of
adverse claims.  All reasonable expenditures so made of every kind and character
shall be a demand obligation (which obligation Grantor hereby promises to pay)
owing by Grantor to Lender or Trustee (as the case may be) with interest as
provided in the Notes, and the party (Lender or Trustee, as the case may be)
making such expenditures shall be subrogated to all rights of the person
receiving such payment.

 

(c)           Taxes and Other Impositions.  Grantor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, as the same become due and
payable, including but not limited to all ad valorem taxes assessed against the
Property or any part thereof, and shall deliver promptly to Lender such evidence
of the payment thereof as Lender may require; provided, however, that Grantor
may contest the payment of any such tax or other imposition to the extent and in
the manner permitted by Law if and so long as the following conditions are
satisfied: (i) Grantor shall have notified Lender of Grantor’s contest;
(ii) Grantor shall diligently and in good faith contest the same by appropriate
legal proceedings which shall operate to prevent the enforcement or collection
of the same and the sale of the Property, or any part thereof, to satisfy the
same; (iii) Grantor shall have furnished to Lender a cash deposit reasonably
satisfactory to Lender, or an indemnity bond reasonably satisfactory to Lender
with a surety reasonably satisfactory to Lender, in the amount of the tax or
other imposition plus a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith (or in the
statutory amount, in the case of a bond authorized by statute), to assure
payment of the matters under contest and to prevent any sale or forfeiture of
the Property or any part thereof, but in each case, only to the extent Grantor
has not furnished a cash deposit or indemnity bond to the Senior Lender pursuant
to the Senior Loan Documents; (iv) Grantor shall promptly upon final
determination thereof pay the amount of any such tax or other imposition so
determined, together with all costs, interest

 

DEED OF TRUST — Page 8

--------------------------------------------------------------------------------


 

and penalties which may be payable in connection therewith; and (v) the failure
to pay the tax or other imposition does not constitute an event of default under
any other deed of trust, mortgage or security interest covering or affecting any
part of the Property and does not subject Lender to any civil or criminal
liability or to any damages or expense not reimbursed by Grantor. 
Notwithstanding the foregoing, Grantor shall immediately upon request of Lender
pay (and if Grantor shall fail so to do, Lender may, but shall not be required
to, pay or cause to be discharged or bonded against) any such tax or other
imposition notwithstanding such contest if in the reasonable opinion of Lender,
the Property shall be in jeopardy or in danger of being forfeited or
foreclosed.  Lender may pay over any such cash deposit or part thereof to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established.

 

(d)           Insurance.  Grantor shall obtain and maintain at no expense to
Lender or Trustee insurance in respect of the Property by the Mezzanine Loan
Agreement.  Grantor shall cause all premiums on policies required hereunder to
be paid as they become due and payable and promptly deliver to Lender evidence
reasonably satisfactory to Lender of the timely payment thereof.  If any loss
occurs at any time when Grantor has failed to perform Grantor’s covenants and
agreements in this paragraph with respect to any insurance payable because of
loss sustained to any part of the Property, whether or not such insurance is
required by Lender, then subject to the rights of the Senior Lender, Lender
shall nevertheless be entitled to the benefit of all insurance covering the loss
and held by or for Grantor, to the same extent as if it had been made payable to
Lender.  Upon any foreclosure hereof or transfer of title to the Property in
extinguishment of the whole or any part of the Secured Indebtedness, all of
Grantor’s right, title and interest in and to the insurance policies (to the
extent transferable) referred to in this Section (including unearned premiums)
and all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies, subject to the rights of the Senior Lender, Lender shall have the
right (but not the obligation) to receive the proceeds of, all insurance for
loss of or damage to the Property, and if an Event of Default exists (after
taking into consideration applicable notice, grace and cure periods) to make
proof of loss for, settle and adjust any claim under such insurance, regardless
of whether or not such insurance policies are required by Lender, and the
reasonable expenses incurred by Lender in the adjustment and collection of
insurance proceeds shall be a part of the Secured Indebtedness and shall be due
and payable to Lender on demand.  Lender shall not be, under any circumstances,
liable or responsible for failure to collect or exercise diligence in the
collection of any of such proceeds or for the obtaining, maintaining or adequacy
of any insurance or for failure to see to the proper application of any amount
paid over to Grantor or to any third party.  Any such proceeds received by
Lender shall be applied as provided in the applicable provisions of the
Mezzanine Loan Agreement.

 

(e)           Reserve for Insurance, Taxes and Assessments.  Upon the occurrence
of an Event of Default (after taking into consideration applicable notice, grace
and cure periods), in order to secure the performance and discharge of Grantor’s
obligations referred to below, but not in lieu of such payment and performance,
Grantor will deposit with Lender a sum equal to real estate taxes, assessments
and charges (which charges for the purposes of this paragraph shall include
without limitation any recurring charge which could result in a lien against the
Property) against

 

DEED OF TRUST — Page 9

--------------------------------------------------------------------------------


 

the Property for the current year and the premiums for such policies of
insurance for the current year (to the extent such premiums have not been paid),
all as estimated by Lender and prorated to the end of the calendar month
following the month during which Lender’s request is made, and thereafter will
deposit with Lender, on each date when an installment of principal and/or
interest is due on the Notes, sufficient funds (as estimated from time to time
by Lender) to permit Lender to pay at least fifteen (15) days prior to the due
date thereof, the next maturing real estate taxes, assessments and charges and
premiums for such policies of insurance; provided, however, Grantor shall not be
obligated to make any such deposits to the extent it makes deposits of a similar
character with the Senior Lender under the Senior Loan Documents.  All such
funds shall be deposited into an interest bearing account and, provided that no
Event of Default or event which, with notice or passage of time or both, would
constitute an Event of Default has occurred and is then continuing, Grantor
shall, upon written request to Lender, be entitled to receive the interest
accrued on such account.  Lender shall have the right to rely upon tax
information furnished by applicable taxing authorities in the payment of such
taxes or assessments and shall have no obligation to make any protest of any
such taxes or assessments.  To the extent permitted by Law, any excess over the
amounts required for such purposes shall be held by Lender for future credit
against amounts due under this paragraph or refunded to Grantor, at Lender’s
option, and any deficiency in such funds so deposited shall be made up by
Grantor upon demand of Lender.  All such funds so deposited (including any
interest to which Grantor is not entitled under the provisions above) shall be
applied by Lender toward the payment of such taxes, assessments, charges and
premiums when statements therefor are presented to Lender by Grantor (which
statements shall be presented by Grantor to Lender a reasonable time before the
applicable amount is due); provided, however, that, if an Event of Default shall
then exist hereunder (after taking into consideration applicable notice, grace
and cure periods), such funds shall be applied first to past or currently due
taxes, assessments, charges or premiums, together with any penalties or late
charges with respect thereto, and the balance may be applied at Lender’s option
to the Secured Indebtedness in the order determined by Lender in its sole
discretion.  The conveyance or transfer of Grantor’s interest in the Property
for any reason (including without limitation the foreclosure of a subordinate
lien or security interest or a transfer by operation of Law) shall constitute an
assignment or transfer of Grantor’s interest in and rights to such funds held by
Lender under this paragraph but subject to the rights of Lender hereunder.

 

(f)            Condemnation.  Immediately upon obtaining knowledge thereof,
Grantor shall notify Lender of any threatened or pending proceeding for
condemnation affecting the Property or arising out of damage to the Property,
and Grantor shall, at Grantor’s expense, diligently prosecute any such
proceedings, and shall consult with Lender and its attorneys and experts, and
cooperate with them in the carrying on the defense of any such proceedings. 
Lender shall have the right (but not the obligation) to participate in any such
proceeding and to be represented by counsel of its own choice.  Subject to the
rights of the administrative agent and/or lenders in respect of the Senior Loan,
the Commercial Loan or the Senior DOTs, as applicable, Lender shall be entitled
to receive all sums which may be awarded or become payable to Grantor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Grantor for injury or damage to the Property.  To
the extent permitted by applicable Law and except as otherwise expressly
provided herein, Grantor hereby specifically, unconditionally and

 

DEED OF TRUST — Page 10

--------------------------------------------------------------------------------


 

irrevocably waives all rights of a property owner granted under applicable law
which provide for allocation of condemnation proceeds between a property owner
and a lienholder, including the provisions of NRS 37.115.  Grantor shall,
promptly upon request of Lender, execute such additional assignments and other
documents as may be necessary from time to time to permit such participation
and, subject to the rights of administrative agent and/or lenders in respect of
the Senior Loan, the Commercial Loan or the Senior DOTs, as applicable, to
enable Lender to collect and receipt for any such sums.  Subject to the rights
of the administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, all such sums are hereby
assigned to Lender, and shall be applied as provided in the applicable
provisions of the Mezzanine Loan Agreement.  In any event the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused.  Lender shall not be, under any circumstances,
liable or responsible for failure to collect or to exercise diligence in the
collection of any such sum or for failure to see to the proper application of
any amount paid over to Grantor.  Lender is hereby authorized, in the name of
Grantor, to execute and deliver valid acquittances for, and to appeal from, any
such award, judgment or decree.  All reasonable costs and expenses (including
but not limited to reasonable attorneys’ fees) incurred by Lender in connection
with any condemnation shall be a demand obligation owing by Grantor (which
Grantor hereby promises to pay) to Lender pursuant to this Mortgage.

 

(g)           Compliance with Legal Requirements.  Grantor, the Property and the
use, operation and maintenance thereof and all activities thereon do and shall
comply in all material respects with all applicable Legal Requirements
(hereinafter defined).  The Property is not, and shall not be, dependent on any
other property or premises or any interest therein other than the Property to
fulfill any requirement of any Legal Requirement.  Grantor shall not, by act or
omission, permit any building or other improvement not subject to the lien of
this Mortgage to rely on the Property or any interest therein to fulfill any
requirement of any Legal Requirement.  No improvement upon or use of any part of
the Property constitutes a nonconforming use under any zoning Law or similar
Law.  The Property will contain within its boundaries a sufficient number of
parking spaces to satisfy all Laws.  There are no written or oral agreements
with any third parties regarding parking, ingress and egress, use or maintenance
of common areas or otherwise except as provided in the Permitted Encumbrances. 
Grantor has obtained or will obtain when required and shall preserve and keep in
full force and effect, all requisite zoning, utility, building, health,
environmental and operating permits from the governmental authorities having
jurisdiction over the Property.  If Grantor receives a notice or claim from any
person that the Property, or any use, activity, operation or maintenance thereof
or thereon, is not in compliance with any Legal Requirement, Grantor will
promptly furnish a copy of such notice or claim to Lender.  Without limiting the
foregoing, Grantor hereby agrees that upon receipt of any notice of
noncompliance with restrictive covenants affecting the Property because of the
encroachment of the Improvements over the building line, Grantor shall
immediately (x) provide Lender with written notice thereof and (y) commence to
cure such noncompliance and pursue such cure to completion. Grantor has received
no notice and has no knowledge of any such noncompliance.  As used in this
Mortgage:  (i) the term “Legal Requirement” means any Law (hereinafter defined),
agreement, covenant, restriction, easement or condition (including, without
limitation of the foregoing, any condition or requirement imposed by any
insurance or surety company) that is binding on Grantor or the Property, as any
of the same now exists or may be

 

DEED OF TRUST — Page 11

--------------------------------------------------------------------------------


 

changed or amended or come into effect in the future; and (ii) the term “Law”
means any federal, state or local law, statute, ordinance, code, rule,
regulation, license, permit, authorization, decision, order, injunction or
decree, domestic or foreign.

 

(h)           Condition of Property.  Upon payment of applicable connection
fees, the Property will be separately served by electric, gas, storm and
sanitary sewers, sanitary water supply, telephone and other utilities required
for the use thereof as represented by Grantor at or within the boundary lines of
the Property or at points from which extensions of facilities contemplated by
the Mezzanine Loan Agreement will originate.  All streets, alleys and easements
necessary to serve the Property for the use represented by Grantor have been
completed and are serviceable and (i) such streets have been dedicated and
accepted by applicable governmental entities, (ii) such streets benefit the
Property pursuant to valid and binding easement agreements which permit Grantor
and its successors, assigns and mortgagees, the uninterrupted use of the same
for ingress and egress to and from the Property or (iii) the right-of-way for
such streets have been established and such streets will be constructed as part
of the improvements provided for in the Mezzanine Loan Agreement.  To Grantor’s
knowledge, design conditions of the Property are such that no drainage or
surface or other water will, in any actionable way, drain across or rest upon
either the Property or land of others.  No portion of any of the buildings that
are or are to be part of the Property is within a flood plain except as shown on
a survey delivered to Lender, and none of the Improvements creates (or when
constructed will create) an encroachment over, across or upon any of the
Property boundary lines, rights of way or easements, and no building or other
improvement on adjoining land creates such an encroachment onto the Property
except as shown on a survey delivered to Lender.

 

(i)            Maintenance, Repair and Restoration.  Grantor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate.  Notwithstanding the foregoing,
Grantor will not, without the prior written consent of Lender, (i) remove from
the Property any fixtures or personal property covered by this Mortgage except
such as is replaced by Grantor by an article of equal suitability and value,
owned by Grantor, free and clear of any lien or security interest (except
Permitted Encumbrances and the liens and security interests created by this
Mortgage and the other Loan Documents), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value thereof,
or (iii) make any alteration to the Property involving  any single estimated
expenditure exceeding $300,000, except pursuant to plans and specifications
approved in writing by Lender.  Upon request of Lender but no more often than
once in any twelve month period (unless Lender determines in its good faith
business judgment, that it needs a current inventory more frequently), Grantor
will deliver to Lender an inventory describing and showing the make, model, and
location of all fixtures and personal property used in the management,
maintenance and operation of the Property owned by Grantor with a certification
by Grantor that said inventory is a true and complete schedule of all such
fixtures and personal property owned by Grantor used in the management,
maintenance and operation of the Property, that such items specified in the
inventory constitute all of the fixtures and personal property required in the
management, maintenance and operation of the Property except for items
identified or leased by Grantor in accordance with this Mortgage and other

 

DEED OF TRUST — Page 12

--------------------------------------------------------------------------------


 

items owned by service providers and that all such items are owned by Grantor
free and clear of any lien or security interest (except Permitted Encumbrances
and the liens and security interests created by this Mortgage and the other Loan
Documents).  If any act or occurrence of any kind or nature (including any
condemnation or any casualty for which insurance has not been obtained or is not
obtainable) shall result in damage to or loss or destruction of the Property in
excess of $75,000.00, Grantor shall give prompt notice thereof to Lender and,
unless Lender agrees otherwise, Grantor shall promptly, at Grantor’s sole cost
and expense and regardless of whether insurance or condemnation proceeds (if
any) shall be available or sufficient for the purpose, secure the Property as
necessary and commence and continue diligently to completion to restore, repair,
replace and rebuild the Property as nearly as possible to its value, condition
and character immediately prior to the damage, loss or destruction.

 

(j)            No Other Liens.   Grantor will not, without the prior written
consent of Lender, create, place or permit to be created or placed, or through
any act or failure to act, acquiesce in the placing of, or allow to remain, any
deed of trust, mortgage, voluntary or involuntary lien, whether statutory,
constitutional or contractual, security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Property, or any part thereof, other than the Permitted Encumbrances, regardless
of whether the same are expressly or otherwise subordinate to the lien or
security interest created in this Mortgage, and should any of the foregoing
become attached hereafter in any manner to any part of the Property without the
prior written consent of Lender, Grantor will cause the same to be promptly
discharged and released; provided, however, that Grantor may contest involuntary
mechanics’ and materialmen’s liens to the extent and in the manner permitted by
Law if and so long as Grantor shall have satisfied all of the conditions of
Section 2.1 (c) (regarding contest by Grantor of taxes or other impositions),
which conditions shall also apply in all respects to Grantor’s privilege to
contest involuntary mechanics’ or materialmen’s liens under this paragraph. 
Grantor will own all parts of the Property and will not acquire any fixtures,
equipment or other property (including software embedded therein) forming a part
of the Property pursuant to a lease, license, security agreement or similar
agreement, whereby any party has or may obtain the right to repossess or remove
same, without the prior written consent of Lender, except that Grantor may lease
certain furniture and accessories for display in the model units on the
Property, certain furniture and equipment for the clubhouse and management
offices and cable, television, telephone, internet access, laundry and security
equipment pursuant to lease agreements approved by Lender.  If Lender consents
to the voluntary grant by Grantor of any deed of trust or mortgage, lien,
security interest, or other encumbrance (other than the Permitted Encumbrances)
(hereinafter called “Subordinate Mortgage”) covering any of the Property or if
the foregoing prohibition is determined by a court of competent jurisdiction to
be unenforceable as to a Subordinate Mortgage, any such Subordinate Mortgage
shall contain express covenants to the effect that:

 

(1)           the Subordinate Mortgage is unconditionally subordinate to this
Mortgage;

 

(2)           if any action (whether judicial or pursuant to a power of sale)
shall be instituted to foreclose or otherwise enforce the Subordinate Mortgage,
no tenant of any of the Leases (hereinafter defined) shall be named as a party
defendant, and no action shall

 

DEED OF TRUST — Page 13

--------------------------------------------------------------------------------


 

be taken that would terminate any occupancy or tenancy without the prior written
consent of Lender;

 

(3)           Rents, (hereinafter defined) if collected by or for the holder of
the Subordinate Mortgage, shall be applied first to the payment of the Senior
Loan and the Secured Indebtedness then due and expenses incurred in the
ownership, operation and maintenance of the Property, prior to being applied to
any indebtedness secured by the Subordinate Mortgage;

 

(4)           written notice of default under the Subordinate Mortgage and
written notice of the commencement of any action (whether judicial or pursuant
to a power of sale) to foreclose or otherwise enforce the Subordinate Mortgage
or to seek the appointment of a receiver for all or any part of the Property
shall be given to Lender with or immediately after the occurrence of any such
default or commencement; and

 

(5)           neither the holder of the Subordinate Mortgage, nor any purchaser
at foreclosure thereunder, nor anyone claiming by, through or under any of them
shall succeed to any of Grantor’s rights hereunder without the prior written
consent of Lender.

 

(k)           Operation of Property.  Grantor will operate the Property in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith (except for
fees and charges that Grantor is contesting in good faith in accordance with the
provisions of this Mortgage).  Grantor will keep the Property occupied so as not
to impair the insurance carried thereon.  Grantor will not use or occupy, or
conduct any activity on, or allow the use or occupancy of or the conduct of any
activity on, the Property in any manner which violates any Legal Requirement or
which constitutes a public or private nuisance or which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with
respect thereto.  Grantor will not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or any other Legal Requirement.  Grantor will
not impose any easement, restrictive covenant or encumbrance upon the Property,
execute or file any subdivision plat affecting the Property or consent to the
annexation of the Property to any municipality, without the prior written
consent of Lender.  Grantor will not do or suffer to be done any intentional act
whereby the value of any part of the Property may be lessened; provided,
however, this sentence is not intended and shall not be construed, to prohibit
Grantor from making adjustments to the rental rates for apartment units in the
Property that are necessary to meet market rental rates for apartment projects
of similar quality located in the general vicinity of the Property.  Grantor
will preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to the Property.  Without the prior written
consent of Lender, there shall be no drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of the Land regardless of the depth thereof or the method of mining or
extraction thereof.

 

DEED OF TRUST — Page 14

--------------------------------------------------------------------------------


 

(l)            Debts for Construction, Etc.  Grantor will cause all debts and
liabilities of any character (including without limitation all debts and
liabilities for labor, material and equipment (including software embedded
therein) and all debts and charges for utilities servicing the Property)
incurred in the construction, maintenance, operation and development of the
Property to be promptly paid, subject to Grantor’s right to contest the validity
or amounts thereof in accordance with procedures like those in Section 2.1(c).

 

(m)          Financial Matters.  Grantor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law (hereinafter defined) is pending (or, to Grantor’s knowledge,
threatened) by or against Grantor, as a debtor.

 

(n)           Status of Grantor; Suits and Claims; Loan Documents.  If Grantor
is a corporation, partnership, limited liability company, or other legal entity,
Grantor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Property is
located, and (iii) possessed of all requisite power and authority to carry on
its business and to own and operate the Property.  This Mortgage has been duly
authorized, executed and delivered by Grantor, and the obligations hereunder and
the performance hereof by Grantor in accordance with its terms are and will
continue to be within Grantor’s power and authority (without the necessity of
joinder or consent of any other person), are not and will not be in
contravention of any Legal Requirement or any other document or agreement to
which Grantor or the Property is subject, and do not and will not result in the
creation of any encumbrance against any assets or properties of Grantor, except
for the liens of the Permitted Encumbrances and as otherwise expressly
contemplated by the Loan Documents.  There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Grantor’s
knowledge, threatened) against Grantor or which affects the Property (including,
without limitation, any which challenges or otherwise pertains to Grantor’s
title to the Property) or the validity, enforceability or priority of any of the
Loan Documents, except as has been disclosed in writing to Lender in connection
with the loan evidenced by the Notes.  There is no judicial or administrative
action, suit or proceeding pending (or, to Grantor’s knowledge, threatened)
against Grantor, except as has been disclosed in writing to Lender in connection
with the loan evidenced by the Notes.  This Mortgage constitutes a legal, valid
and binding obligation of Grantor enforceable in accordance with its terms,
except as the enforceability hereof may be limited by Debtor Relief Laws
(hereinafter defined) and except as the availability of certain remedies may be
limited by general principles of equity.  Grantor is not a “foreign person”
within the meaning of the Internal Revenue Code of 1986, as amended, Sections
1445 and 7701 (i.e. Grantor is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate as those terms are defined
therein and in any regulations promulgated thereunder).  Grantor’s exact legal
name is correctly set forth at the end of this Mortgage.  If Grantor is not an
individual, Grantor is an organization of the type and (if not an unregistered
entity) is incorporated in or organized under the laws of the state specified in
the introductory paragraph of this Mortgage.  If Grantor is an unregistered
entity (including, without limitation, a general partnership) it is organized
under the laws of the state specified in the introductory paragraph of this
Mortgage.  Grantor will not cause or permit any change to be made in its name,
identity (including its trade

 

DEED OF TRUST — Page 15

--------------------------------------------------------------------------------


 

name or names), or corporate or partnership structure, unless Grantor shall have
notified Lender in writing of such change at least 30 days prior to the
effective date of such change, and shall have first taken all action reasonably
required by Lender for the purpose of further perfecting or protecting the lien
and security interest of Lender in the Property.  In addition, Grantor shall not
change its corporate or partnership structure without first obtaining the prior
written consent of Lender.  Grantor’s principal place of business and chief
executive office, and the place where Grantor keeps its books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including, without limitation, software, writings, plans,
specifications and schematics concerning the Property, will be (unless Grantor
notifies Lender of any change in writing at least 30 days prior to the date of
such change) the address of Grantor set forth at the end of this Mortgage and
such other additional addresses within the United States of which Grantor has
notified Lender.  Grantor’s organizational identification number, if any,
assigned by the state of incorporation or organization is correctly set forth on
the first page of this Mortgage.  Grantor shall promptly notify Lender (i) of
any change of its organizational identification number, or (ii) if Grantor does
not now have an organization identification number and later obtains one, of
such organizational identification number.

 

(o)           Certain Environmental Matters.  To the extent applicable to
Grantor, Grantor shall comply with the terms and covenants and agreements with
respect to environmental matters of that certain Environmental Indemnity
Agreement pertaining to the Property (the “Environmental Indemnity”) among
Borrower and Lender.

 

(p)           Further Assurances.  Grantor will, promptly on request of Lender,
(i) correct any defect, error or omission which may be discovered in the
contents, execution or acknowledgment of this Mortgage; (ii) execute,
acknowledge, deliver, procure and record and/or file such further documents
(including, without limitation, further deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as are, in Lender’s
reasonable judgment, necessary, desirable or proper to carry out more
effectively the purposes of this Mortgage, to more fully identify and subject to
the liens and security interests hereof any property intended to be covered
hereby (including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property) or as deemed
advisable by Lender to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Lender to enable Lender to comply with the
requirements or requests of any agency having jurisdiction over Lender or any
examiners of such agencies with respect to the Grantor or the Property;
provided, however, such further acts shall be consistent with the terms
contained in this Mortgage and shall not unreasonably alter the rights and
obligations of Grantor under this Mortgage.  Grantor shall pay all costs
connected with any of the foregoing, which shall be a demand obligation owing by
Grantor (which Grantor hereby promises to pay) to Lender pursuant to this
Mortgage.

 

(q)           Reserved.

 

(r)            Reserved.

 

DEED OF TRUST — Page 16

--------------------------------------------------------------------------------


 

(s)           Taxes on Notes or Mortgage.  In the event of the enactment after
this date of any Law of any governmental entity applicable to Lender, the Notes,
the Property or this Mortgage deducting from the value of property for the
purpose of taxation any lien or security interest thereon, or imposing upon
Lender the payment of the whole or any part of the taxes or assessments or
charges or liens herein required to be paid by Grantor, or changing in any way
the Laws relating to the taxation of deeds of trust or mortgages or security
agreements or debts secured by deeds of trust or mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect this
Mortgage or the Secured Indebtedness or Lender, then, and in any such event,
Grantor, upon demand by Lender, shall pay such taxes, assessments, charges or
liens, or reimburse Lender therefor; provided, however, that if in the opinion
of counsel for Lender (i) it might be unlawful to require Grantor to make such
payment or (ii) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by Law, then and in such event,
Lender may elect, to the extent permitted by applicable law, by notice in
writing given to Grantor, to declare all of the Secured Indebtedness to be and
become due and payable sixty (60) days from the giving of such notice.

 

(t)            Statement Concerning Mortgage.  Grantor shall at any time and
from time to time furnish within seven (7) days of request by Lender a written
statement in such form as may be reasonably required by Lender stating that
(i) this Mortgage is a valid and binding obligation of Grantor, enforceable
against Grantor in accordance with its terms; (ii) this Mortgage has not been
released, subordinated or modified; and (iii) Grantor has no offsets or defenses
against the enforcement of this Mortgage.  If any of the foregoing statements
are untrue, Grantor shall, alternatively, specify the reasons therefor.

 

Section 2.2.            Performance by Lender on Grantor’s Behalf.  Grantor
agrees that, if Grantor fails to perform any act or to take any action which
under this Mortgage, Grantor is required to perform or take, and if such failure
then constitutes an Event of Default hereunder (whether or not the Secured
Indebtedness has been accelerated), Lender, in Grantor’s name or its own name,
may, but shall not be obligated to, perform or cause to be performed such act or
take such action or pay such money, and any expenses so incurred by Lender and
any money so paid by Lender, shall be a demand obligation owing by Grantor to
Lender (which obligation Grantor hereby promises to pay), shall be a part of the
Secured Indebtedness and Lender, upon making such payment, shall be subrogated
to all of the rights of the person, entity or body politic receiving such
payment.  After the occurrence and during the continuance of an Event of
Default, Lender shall have the right to enter upon the Property at any time and
from time to time for any such purposes.  No such payment or performance by
Lender shall waive or cure any Event of Default or waive any right, remedy or
recourse of Lender.  Any such payment may be made by Lender in reliance on any
statement, invoice or claim without inquiry into the validity or accuracy
thereof.  Each amount due and owing by Grantor to Lender pursuant to this
Mortgage shall bear interest, from the date such amount becomes due until paid,
whether before or after a sale as described in Section 5.2 at the Default
Interest Rate (as defined in the Mezzanine Loan Agreement) but never in excess
of the maximum nonusurious amount permitted by applicable Law, which interest
shall be payable to Lender on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the

 

DEED OF TRUST — Page 17

--------------------------------------------------------------------------------


 

Secured Indebtedness.  The amount and nature of any expense by Lender hereunder
and the time when paid shall be fully established by the certificate of Lender
or any of Lender’s officers or agents.

 

Section 2.3.            Absence of Obligations of Lender with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable Law, the Property is
composed of Grantor’s rights, title and interests therein but not Grantor’s
obligations, duties or liabilities pertaining thereto, (ii) Lender does not
assume or shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Lender may, at any time prior to or after the acquisition of title to
any portion of the Property as above described, advise any party in writing as
to the extent of Lender’s interest therein and/or expressly disaffirm in writing
any rights, interests, obligations, duties and/or liabilities with respect to
such Property or matters related thereto.  Without limiting the generality of
the foregoing, it is understood and agreed that Lender shall not have any
obligations, duties or liabilities prior to or after acquisition of title to any
portion of the Property, as lessee under any lease or purchaser or seller under
any contract or option unless Lender elects otherwise by written notification.

 

Section 2.4.            Authorization to File Financing Statements; Power of
Attorney.  Grantor hereby authorizes Lender at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable Law, required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage.  Grantor also ratifies its authorization for Lender to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage.  Grantor hereby
irrevocably constitutes and appoints Lender and any officer or agent of Lender,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of Grantor or in
Grantor’s own name to execute in Grantor’s name any such documents and to
otherwise carry out the purposes of this Section 2.4, to the extent that
Grantor’s authorization above is not sufficient.  To the extent permitted by
law, Grantor hereby ratifies all acts said attorneys-in-fact shall lawfully do,
have done in the past or cause to be done in the future by virtue hereof.  This
power of attorney is a power coupled with an interest and shall be irrevocable.

 

ARTICLE 3

Assignment of Rents and Leases

 

Section 3.1.            Assignment.  Subject to the rights of the administrative
agent and/or lenders in respect of the Senior Loan, the Commercial Loan or the
Senior DOTs, as applicable, Grantor hereby assigns to Lender all Rents (as
hereinafter defined) and all of Grantor’s rights in and under all Leases
(hereinafter defined).  So long as no Event of Default (hereinafter defined) has
occurred, Grantor shall have a license (which license shall terminate
automatically and

 

DEED OF TRUST — Page 18

--------------------------------------------------------------------------------


 

without further notice upon the occurrence of an Event of Default) to collect,
but not prior to accrual, the Rents under the Leases and, where applicable,
subleases (such Rents to be held in trust for Lender, subject to the rights of
the administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable) and to otherwise deal with
all Leases as permitted by this Mortgage.  Each month, provided no Event of
Default has occurred, Grantor may retain such Rents as were collected that month
and held in trust for Lender; provided, however, that all Rents collected by
Grantor shall be applied solely to the ordinary and necessary expenses of owning
and operating the Property and obligations under the Senior Loan Documents or
paid to Lender before application to any other purpose.  Subject to the rights
of the administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, upon the revocation of such
license, Lender shall have the right, power and privilege (but shall be under no
duty) to demand possession of the Rents, which demand shall to the fullest
extent permitted by applicable Law be sufficient action by Lender to entitle
Lender to immediate and direct payment of the Rents (including delivery to
Lender of Rents collected for the period in which the demand occurs and for any
subsequent period), for application as provided in this Mortgage.  Subject to
the rights of the administrative agent and/or lenders in respect of the Senior
Loan, the Commercial Loan or the Senior DOTs, as applicable, Grantor hereby
authorizes and directs the tenants under the Leases to pay Rents to Lender upon
written demand by Lender, without further consent of Grantor, without any
obligation of such tenants to determine whether an Event of Default has in fact
occurred and regardless of whether Lender has taken possession of any portion of
the Property, and the tenants may rely upon any written statement delivered by
Lender to the tenants.  Any such payments to Lender shall constitute payments to
Grantor under the Leases, and, subject to the rights of the administrative agent
and/or lenders in respect of the Senior Loan, the Commercial Loan or the Senior
DOTs, as applicable, Grantor hereby irrevocably appoints Lender as its
attorney-in-fact to do all things, after an Event of Default, which Grantor
might otherwise do with respect to the Property and the Leases thereon,
including, without limitation, (i) collecting Rents with or without suit and
applying the same, less expenses of collection, to the Senior Loan, with any
excess applied to any of the obligations secured hereunder or under the Loan
Documents or to expenses of operating and maintaining the Property, at the
option of the Lender, all in such manner as may be determined by Lender,
(ii) leasing, in the name of Grantor, the whole or any part of the Property
which may become vacant, and (iii) employing agents therefor and paying such
agents reasonable compensation for their services.  The curing of such Event of
Default, unless other Events of Default also then exist, shall entitle Grantor
to recover its aforesaid license to do any such things which Grantor might
otherwise do with respect to the Property and the Leases thereon and to again
collect such Rents.  The powers and rights granted in this paragraph shall be in
addition to the other remedies herein provided for upon the occurrence of an
Event of Default and may be exercised independently of or concurrently with any
of said remedies.  Nothing in the foregoing shall be construed to impose any
obligation upon Lender to exercise any power or right granted in this paragraph,
or to assume any liability under any Lease of any part of the Property (and no
liability shall attach to Lender for failure or inability to collect any Rents
under any such Lease), or as constituting Lender a mortgagee in possession in
the absence of the actual taking of possession of the Property by Lender, or as
constituting an action, rendering any of Grantor’s obligations to Lender
unenforceable, in violation of any of the provisions of NRS Section 40.430 or
otherwise limiting any rights

 

DEED OF TRUST — Page 19

--------------------------------------------------------------------------------


 

available to Lender.  The assignment contained in this Section shall become null
and void upon the release of this Mortgage.  As used herein: (i) “Lease” means
each existing or future lease, sublease (to the extent of Grantor’s rights
thereunder) or other agreement under the terms of which any person has or
acquires any right to occupy or use the Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder, and all extensions, renewals, modifications and replacements of each
such lease, sublease, agreement or guaranty; and (ii) “Rents” means all of the
rents, revenue, income, profits and proceeds derived and to be derived from the
Property or arising from the use or enjoyment of any portion thereof or from any
Lease, including but not limited to the proceeds from any negotiated lease
termination or buyout of such Lease, liquidated damages following default under
any such Lease, all proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by damage to any part of the
Property, all of Grantor’s rights to recover monetary amounts from any tenant in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of Lease defaults, including rejections,
under any applicable Debtor Relief Laws (as defined in the Loan Agreement),
together with any sums of money that may now or at any time hereafter be or
become due and payable to Grantor by virtue of any and all royalties, overriding
royalties, bonuses, delay rentals and any other amount of any kind or character
arising under any and all present and all future oil, gas, mineral and mining
leases covering the Property or any part thereof, and all proceeds and other
amounts paid or owing to Grantor under or pursuant to any and all contracts and
bonds relating to the construction or renovation of the Property.

 

Section 3.2.            Reserved.

 

Section 3.3.            No Liability of Lender. Lender’s acceptance of this
assignment shall not be deemed to constitute Lender a “mortgagee in possession,”
nor obligate Lender to appear in or defend any proceeding relating to any Lease
or to the Property, or to take any action hereunder, expend any money, incur any
expenses, or perform any obligation or liability under any Lease, or assume any
obligation for any deposit delivered to Grantor by any tenant and not as such
delivered to and accepted by Lender.  Lender shall not be liable for any injury
or damage to person or property in or about the Property, or for Lender’s
failure to collect or to exercise diligence in collecting Rents, but shall be
accountable only for Rents that it shall actually receive.  Neither the
assignment of Leases and Rents nor enforcement of Lender’s rights regarding
Leases and Rents (including collection of Rents) nor possession of the Property
by Lender nor Lender’s consent to or approval of any Lease (nor all of the
same), shall render Lender liable on any obligation under or with respect to any
Lease or constitute affirmation of, or any subordination to, any Lease,
occupancy, use or option.  If Lender seeks or obtains any judicial relief
regarding Rents or Leases, the same shall in no way prevent the concurrent or
subsequent employment of any other appropriate rights or remedies nor shall same
constitute an election of judicial relief for any foreclosure or any other
purpose.  Lender shall not have or assume any obligations as lessor or landlord
with respect to any Lease.  The rights of Lender under this Article 3 shall be
cumulative of all other rights of Lender under the Loan Documents or otherwise.

 

DEED OF TRUST — Page 20

--------------------------------------------------------------------------------


 

ARTICLE 4

Default

 

Section 4.1.            Events of Default.  The occurrence of any one of the
following shall be a default under this Mortgage (each, an “Event of Default”):

 

(a)           Failure to Pay Secured Indebtedness.  The failure of Borrower or
Grantor to pay when due any amount required by this Mortgage, the Promissory
Note or any other Loan Document which continues, in the case of monthly interest
payments required under the Note for twenty (20) days or, in the case of other
sums payable under this Mortgage, the Promissory Note or any other Loan
Document, for ten (10) days following written demand for payment on Borrower by
Lender.

 

(b)           Nonperformance of Covenants.  The failure by Borrower or Grantor
to perform any of its obligations under this Mortgage, the Promissory Note or
any other Loan Document, as and when required, except as specifically set forth
otherwise herein, which continues for a period of thirty (30) days after notice
of such failure by Lender to Borrower and/or Grantor, if such failure is not
reasonably susceptible of cure within such thirty (30)-day period and, if
Borrower and/or Grantor promptly commences such cure within such thirty (30)-day
period and diligently prosecutes the same to completion, then the cure period
shall be extended for such period of time as may be reasonably necessary to
effect a cure but in no event shall such period exceed ninety (90) days.

 

(c)           Default under other Loan Documents.  The occurrence of an Event of
Default (after taking into consideration applicable notice, grace and cure
periods) under any other Loan Document.

 

Section 4.2.            Notice and Cure.  If any provision of this Mortgage or
any other Loan Document provides for Lender to give to Grantor or Borrower any
notice regarding an Event of Default or incipient Event of Default, then if
Lender shall fail to give such notice to Grantor or Borrower as provided, the
sole and exclusive remedy of Grantor for such failure shall be to seek
appropriate equitable relief to enforce the agreement to give such notice and to
have any acceleration of the maturity of the Notes and the Secured Indebtedness
postponed or revoked and foreclosure proceedings in connection therewith delayed
or terminated pending or upon the curing of such Event of Default in the manner
and during the period of time permitted by such agreement, if any, and Grantor
shall have no right to damages or any other type of relief not herein
specifically set out against Lender, all of which damages or other relief are
hereby waived by Grantor.  Nothing herein or in any other Loan Document shall
operate or be construed to add on or make cumulative any cure or grace periods
specified in any of the Loan Documents and to the extent that Grantor and
Borrower have any cure rights with respect to any event or circumstance which,
upon notice or the passage of time, or both, could constitute an Event of
Default hereunder, such cure periods shall run concurrently and not
consecutively.

 

DEED OF TRUST — Page 21

--------------------------------------------------------------------------------


 

ARTICLE 5

 

Remedies

 

Section 5.1.            Certain Remedies.  If an Event of Default shall occur,
Lender may (but shall have no obligation to) exercise any one or more of the
following remedies, without notice (unless notice is required by applicable
Law):

 

(a)           Acceleration; Termination.  Lender may at any time and from time
to time declare any or all of the Secured Indebtedness immediately due and
payable.  Upon any such declaration, such Secured Indebtedness shall, subject to
NRS Section 107.080, thereupon be immediately due and payable, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind upon
Grantor, all of which are hereby expressly waived by Grantor.

 

(b)           Enforcement of Assignment of Rents.  In addition to the rights of
Lender under Article 3 hereof, prior or subsequent to taking possession of any
portion of the Property or taking any action with respect to such possession,
Lender may, subject to the rights of the administrative agent and/or lenders in
respect of the Senior Loan, the Commercial Loan or the Senior DOTs, as
applicable: (1) collect and/or sue for the Rents in Lender’s own name, give
receipts and releases therefor, and after deducting all reasonable expenses of
collection, including reasonable attorneys’ fees and expenses, apply the net
proceeds thereof to the Secured Indebtedness in such manner and order as Lender
may elect and/or to the operation and management of the Property, including the
payment of reasonable management, brokerage and attorney’s fees and expenses;
and (2) require Grantor to transfer all security deposits and records thereof to
Lender together with original counterparts of the Leases, upon which transfer
Lender shall be responsible for returning such deposits to tenants.

 

(c)           Non-Judicial Sale.  Subject to the rights of the administrative
agent and/or lenders in respect of the Senior Loan, the Commercial Loan or the
Senior DOTs, as applicable, Lender may (1) dispose of some or all of the
Property, in any combination consisting of both real and personal property,
together in one sale to be held in accordance with the Law and procedures
applicable to real property, as permitted by Section 9604 of the Uniform
Commercial Code as enacted in the State of Nevada, NRS Section 104.9604, and
other applicable laws, and Grantor agrees that such a sale of personal property
together with real property constitutes a commercially reasonable sale of the
personal property and (2) by delivery to Trustee and Grantor (and any other
parties to whom notice is required under NRS Section 107.080) of written notice
of declaration of default and demand for sale, cause to be filed of record a
written notice of default and election to sell the Property in accordance with
the requirements of applicable Nevada law.  If required by Trustee, Lender shall
also deposit with Trustee this Mortgage and Notes or other Loan Documents or
other agreements and such documents as required by Trustee evidencing
expenditures or advances secured hereby and Lender shall comply with the
requirements of NRS Section 107.220.  After the lapse of such time as there may
be required by law following recordation of such notice of default, and notice
of sale having been given as then required by Law, Trustee, without demand on
Grantor, shall sell the Property, in accordance with

 

DEED OF TRUST — Page 22

--------------------------------------------------------------------------------


 

applicable Law, either as a whole or in separate parcels, and in such order as
it or Lender may determine, at public auction to the highest bidder for cash in
lawful money of the United States.  Lender may, in its sole discretion, elect
that the Property be sold in separate parcels through two or more successive
sales.  If Lender elects more than one sale of separate parcels of the Property,
Lender may, at its option, cause the same to be conducted simultaneously or
successively, on the same day or at such different days or times and in such
order as Lender may deem to be in its best interests, and no such sale shall
terminate or otherwise effect the first lien of this Mortgage or Trustee’s power
of sale hereunder until all indebtedness secured hereby has been fully paid. 
The place of sale shall be in the county in which the Property to be sold, or
any part thereof, is situated.  If Lender elects to dispose of the Property
through more than one sale, Grantor shall pay the costs and expenses of each
such sale and of any proceedings where the same may be made or conducted. 
Trustee may, subject to applicable Law, postpone and change the time and place
of sale of all or any portion of the Property by public announcement at any time
and place fixed by it in said notice of sale and from time to time and place to
place thereafter, without any further posting or notice thereof, may postpone
such sale in public announcement to the time and place fixed by such
postponement, whether or not said place fixed by any postponement be in the same
city or other place as fixed in said notice of sale. Trustee shall deliver to
such purchaser its deed conveying the Property so sold, but without any
covenants or warranty, express or implied.  The recital in such deed of any
matters of fact or otherwise shall be prima facie evidence of the truthfulness
thereof.

 

(d)           Uniform Commercial Code.  Without limitation of Lender’s rights of
enforcement with respect to the Collateral or any part thereof in accordance
with the procedures for foreclosure of real estate, Lender may exercise its
rights of enforcement with respect to the Collateral or any part thereof under
the UCC, as in effect from time to time, as amended  (or under the Uniform
Commercial Code in force, from time to time, in any other state to the extent
the same is applicable Law), subject to the rights of the administrative agent
and/or lenders in respect of the Senior Loan, the Commercial Loan or the Senior
DOTs, as applicable, and in conjunction with, in addition to or in substitution
for those rights and remedies:

 

(1)           Subject to the rights of the administrative agent and/or lenders
in respect of the Senior Loan, the Commercial Loan or the Senior DOTs, as
applicable, Lender may enter upon Grantor’s premises to take possession of,
assemble and collect the Collateral or, to the extent and for those items of the
Collateral permitted under applicable Law, to render it unusable;

 

(2)           Subject to the rights of the administrative agent and/or lenders
in respect of the Senior Loan, the Commercial Loan or the Senior DOTs, as
applicable, Lender may require Grantor to assemble the Collateral and make it
available at a place Lender designates which is mutually convenient to allow
Lender to take possession or dispose of the Collateral;

 

(3)           written notice mailed to Grantor as provided herein at least ten
(10) days prior to the date of public sale of the Collateral or prior to the
date after which private sale of the Collateral will be made shall constitute
reasonable notice; provided that, if

 

DEED OF TRUST — Page 23

--------------------------------------------------------------------------------


 

Lender fails to comply with this clause (3) in any respect, its liability for
such failure shall be limited to the liability (if any) imposed on it as a
matter of law under the UCC, as in effect from time to time (or under the
Uniform Commercial Code, in force from time to time, in any other state to the
extent the same is applicable law);

 

(4)           any sale made pursuant to the provisions of this paragraph shall
be deemed to have been a public sale conducted in a commercially reasonable
manner if held contemporaneously with and upon the same notice as required for
the sale of the Property under power of sale as provided in paragraph (c) above
in this Section 5.1;

 

(5)           in the event of a foreclosure sale, whether made by Trustee under
the terms hereof, or under judgment of a court, the Collateral and the other
Property may, at the option of Lender, be sold as a whole;

 

(6)           it shall not be necessary that Lender take possession of the
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this Section is conducted and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale;

 

(7)           with respect to application of proceeds from disposition of the
Collateral under this Section 5.1 hereof, the costs and expenses incident to
disposition shall include the reasonable expenses of retaking, holding,
preparing for sale or lease, selling, leasing and the like and the reasonable
attorneys’ fees and legal expenses (including, without limitation, the allocated
costs for in-house legal services) incurred by Lender;

 

(8)           any and all statements of fact or other recitals made in any bill
of sale or assignment or other instrument evidencing any foreclosure sale
hereunder as to nonpayment of the Secured Indebtedness or as to the occurrence
of any default, or as to Lender having declared all of such indebtedness to be
due and payable, or as to notice of time, place and terms of sale and of the
properties to be sold having been duly given, or as to any other act or thing
having been duly done by Lender, shall be taken as prima facie evidence of the
truth of the facts so stated and recited;

 

(9)           Lender may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Lender,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Lender;

 

(10)         Lender may comply with any applicable Laws in connection with a
disposition of the Collateral, and such compliance will not be considered to
affect adversely the commercial reasonableness of any sale of the Collateral;

 

(11)         Lender may sell the Collateral without giving any warranties as to
the Collateral, and specifically disclaim all warranties including, without
limitation, warranties relating to title, possession, quiet enjoyment and the
like, and all warranties of quality, merchantability and fitness for a specific
purpose, and this procedure will not be

 

DEED OF TRUST — Page 24

--------------------------------------------------------------------------------


 

considered to affect adversely the commercial reasonableness of any sale of the
Collateral;

 

(12)         Grantor acknowledges that a private sale of the Collateral may
result in less proceeds than a public sale (but such acknowledgement does not
authorize a private sale except when allowed by the UCC); and

 

(13)         Grantor acknowledges that the Collateral may be sold at a loss to
Grantor, and that, in such event, Lender shall have no liability or
responsibility to Grantor for such loss so long as Lender has acted as allowed
by this Mortgage, the UCC and other applicable Laws.

 

(e)           Lawsuits.  Lender may, to the fullest extent permitted by
applicable Law, proceed by a suit or suits in equity or at law, whether for
collection of the Secured Indebtedness, the specific performance of any covenant
or agreement herein contained or in aid of the execution of any power herein
granted, or for any foreclosure hereunder or for the sale of the Property under
the judgment or decree of any court or courts of competent jurisdiction.

 

(f)            Entry on Property.  Lender is authorized, prior or subsequent to
the institution of any foreclosure proceedings, to the fullest extent permitted
by applicable Law subject to the rights of the administrative agent and/or
lenders in respect of the Senior Loan, the Commercial Loan or the Senior DOTs,
as applicable, to enter upon the Property, or any part thereof, and to take
possession of the Property and all books and records, and all recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics
relating thereto, and to exercise without interference from Grantor any and all
rights which Grantor has with respect to the management, possession, operation,
protection or preservation of the Property.  Lender shall not be deemed to have
taken possession of the Property or any part thereof except upon the exercise of
its right to do so, and then only to the extent evidenced by its demand and
overt act specifically for such purpose.  All reasonable costs, expenses and
liabilities of every character incurred by Lender in managing, operating,
maintaining, protecting or preserving the Property shall constitute a demand
obligation of Grantor (which obligation Grantor hereby promises to pay) to
Lender pursuant to this Mortgage.  If necessary to obtain the possession
provided for above, Lender may invoke any and all legal remedies to dispossess
Grantor.  In connection with any action taken by Lender pursuant to this
Section, Lender shall not be liable for any loss sustained by Grantor resulting
from any failure to let the Property or any part thereof, or from any act or
omission of Lender in managing the Property unless such loss is caused by the
gross negligence or willful misconduct of Lender, nor shall Lender be obligated
to perform or discharge any obligation, duty or liability of Grantor arising
under any lease or other agreement relating to the Property or arising under any
Permitted Encumbrance or otherwise arising.  Grantor hereby assents to, ratifies
and confirms any and all actions of Lender with respect to the Property taken
under this Section unless by the gross negligence or willful misconduct of
Lender.

 

(g)           Receiver.  Subject to the rights of the administrative agent
and/or lenders in respect of the Senior Loan, the Commercial Loan or the Senior
DOTs, as applicable, Lender

 

DEED OF TRUST — Page 25

--------------------------------------------------------------------------------


 

shall as a matter of right be entitled to the appointment of a receiver or
receivers for all or any part of the Property whether such receivership be
incident to a proposed sale (or sales) of such property or otherwise, and
without regard to the value of the Property or the solvency of any person or
persons liable for the payment of the Secured Indebtedness, and Grantor does
hereby irrevocably consent to the appointment of such receiver or receivers,
waives notice of such appointment, of any request therefor or hearing in
connection therewith, and any and all defenses to such appointment, agrees not
to oppose any application therefor by Lender, and agrees that such appointment
shall in no manner impair, prejudice or otherwise affect the rights of Lender to
application of Rents as provided in this Mortgage.  Nothing herein is to be
construed to deprive Lender of any other right, remedy or privilege it may have
under the Law to have a receiver appointed.  Any money advanced by Lender in
connection with any such receivership shall be a demand obligation (which
obligation Grantor hereby promises to pay) owing by Grantor to Lender pursuant
to this Mortgage.

 

(h)           Termination of Commitment to Lend.  Lender may terminate any
commitment or obligation to lend or disburse funds under any Loan Document.

 

(i)            Other Rights and Remedies.  Lender may exercise any and all other
rights and remedies which Lender may have under the Loan Documents, or at law or
in equity or otherwise.

 

Section 5.2.            Proceeds of Foreclosure.  The proceeds of any sale held
by Trustee or Lender or any receiver or public officer in foreclosure of the
liens and security interests evidenced hereby shall be applied in accordance
with the requirements of applicable Laws and to the extent consistent therewith,
FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all reasonable attorneys’ fees
and legal expenses, advertising costs, auctioneer’s fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, all court
costs and charges of every character insurance fees, costs of repairs,
maintenance, inspection and testing fees, receivers and management fees, leasing
and sales commissions, advertising costs and expenses, taxes and assessments,
surveys, engineering studies and reports, engineering fees and expenses, soils
tests, space planning costs and expenses, contractors fees, all other costs
incurred by Lender to maintain, preserve and protect the Property (not exceeding
5% of the gross proceeds of such sale), and to the payment of the other Secured
Indebtedness, including specifically without limitation the principal, accrued
interest and attorneys’ fees due and unpaid on the Notes and the amounts due and
unpaid and owed to Lender under the Mezzanine Loan Agreement, this Mortgage, the
Environmental Indemnity, or any other Loan Document, the order and manner of
application to the items in this clause FIRST to be in the sole discretion of
Lender; and SECOND, the remainder, if any there shall be, shall be paid to
Grantor, or to Grantor’s heirs, devisees, representatives, successors or
assigns, or such other persons (including the holder or beneficiary of any
inferior lien) as may be entitled thereto by Law; provided, however, that if
Lender is uncertain which person or persons are so entitled, Lender may
interplead such remainder in any court of competent jurisdiction, and the amount
of any reasonable attorneys’ fees, court costs and expenses incurred in such
action shall be a part of the Secured Indebtedness and shall be reimbursable
(without limitation) from such remainder.

 

DEED OF TRUST — Page 26

--------------------------------------------------------------------------------


 

Section 5.3.            Lender as Purchaser.  Lender shall have the right to
become the purchaser at any sale held by Trustee or substitute or successor or
by any receiver or public officer or at any public sale, and Lender shall have
the right to credit upon the amount of Lender’s successful bid, to the extent
necessary to satisfy such bid, all or any part of the Secured Indebtedness in
such manner and order as Lender may elect.

 

Section 5.4.            Foreclosure as to Matured Debt.  Lender shall have the
right to proceed with foreclosure (judicial or nonjudicial) of the liens and
security interests hereunder without declaring the entire Secured Indebtedness
due, and in such event any such foreclosure sale may be made subject to the
unmatured part of the Secured Indebtedness; and any such sale shall not in any
manner affect the unmatured part of the Secured Indebtedness, but as to such
unmatured part this Mortgage shall remain in full force and effect just as
though no sale had been made.  The proceeds of such sale shall be applied as
provided in Section 5.2 hereof except that the amount paid under clause FIRST
thereof shall be only the matured portion of the Secured Indebtedness the
remainder, if any, shall be applied as provided in clause SECOND of Section 5.2
hereof.  Several sales may be made hereunder without exhausting the right of
sale for any unmatured part of the Secured Indebtedness.

 

Section 5.5.            Remedies Cumulative.  All rights and remedies provided
for herein and in any other Loan Document are cumulative of each other and of
any and all other rights and remedies existing at law or in equity, and Trustee
and Lender shall, in addition to the rights and remedies provided herein or in
any other Loan Document, be entitled to avail themselves of all such other
rights and remedies as may now or hereafter exist at law or in equity for the
collection of the Secured Indebtedness and the enforcement of the covenants
herein and the foreclosure of the liens and security interests evidenced hereby,
and the resort to any right or remedy provided for hereunder or under any other
Loan Document or provided for by law or in equity shall not prevent the
concurrent or subsequent employment of any other appropriate right or rights or
remedy or remedies.

 

Section 5.6.            Discretion as to Security.  Lender may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to Lender in
its sole and uncontrolled discretion (but subject to any agreements between
Lender applicable thereto in the Mezzanine Loan Agreement), and any such action
shall not in anywise be considered as a waiver of any of the rights, benefits,
liens or security interests evidenced by this Mortgage.

 

Section 5.7.            Grantor’s Waiver of Certain Rights.  To the full extent
Grantor may do so, and to the fullest extent permitted by applicable Law,
Grantor agrees that Grantor will not at any time insist upon, plead, claim or
take the benefit or advantage of any law now or hereafter in force providing for
any appraisement, valuation, stay, extension or redemption, homestead,
moratorium, reinstatement, marshaling or forbearance, and Grantor, for Grantor,
Grantor’s heirs, devisees, representatives, successors and assigns, and for any
and all persons ever claiming any interest in the Property, to the extent
permitted by applicable Law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution, notice of intention to
mature or

 

DEED OF TRUST — Page 27

--------------------------------------------------------------------------------


 

declare due the whole of the Secured Indebtedness, notice of election to mature
or declare due the whole of the Secured Indebtedness and all rights to a
marshaling of assets of Grantor, including the Property, or to a sale in inverse
order of alienation in the event of foreclosure of the liens and/or security
interests hereby created.  Grantor shall not have or assert any right under any
statute or rule of Law pertaining to the marshaling of assets, sale in inverse
order of alienation, the exemption of homestead, the administration of estates
of decedents, or other matters whatsoever to defeat, reduce or affect the right
of Lender under the terms of this Mortgage to a sale of the Property for the
collection of the Secured Indebtedness without any prior or different resort for
collection, or the right of Lender under the terms of this Mortgage to the
payment of the Secured Indebtedness out of the proceeds of sale of the Property
in preference to every other claimant whatsoever.  Grantor waives any right or
remedy which Grantor may have or be able to assert pursuant to any provision of
any statute or rule of law, pertaining to the rights and remedies of sureties. 
If any law referred to in this Section and now in force, of which Grantor or
Grantor’s heirs, devisees, representatives, successors or assigns or any other
persons claiming any interest in the Property might take advantage despite this
Section, shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this Section.

 

Section 5.8.            Delivery of Possession After Foreclosure.  Subject to
the rights of the administrative agent and/or lenders in respect of the Senior
Loan, the Commercial Loan or the Senior DOTs, as applicable, in the event there
is a foreclosure sale hereunder and at the time of such sale, Grantor or
Grantor’s heirs, devisees, representatives, or successors as owners of the
Property are occupying or using the Property, or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of purchaser, at a
reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; and to the extent permitted by
applicable Law, the purchaser at such sale shall, notwithstanding any language
herein apparently to the contrary, have the sole option to demand immediate
possession following the sale or to permit the occupants to remain as tenants at
will.  Subject to the rights of the administrative agent and/or lenders in
respect of the Senior Loan, the Commercial Loan or the Senior DOTs, as
applicable, after such foreclosure, any Leases to tenants or subtenants that are
subject to this Mortgage (either by their date, their express terms, or by
agreement of the tenant or subtenant) shall, at the sole option of Lender or any
purchaser at such sale, either (i) continue in full force and effect, and the
tenant(s) or subtenant(s) thereunder will, upon request, attorn to and
acknowledge in writing to the purchaser or purchasers at such sale or sales as
landlord thereunder, or (ii) upon notice to such effect from Lender, the
Trustees or any purchaser or purchasers, terminate within thirty (30) days from
the date of sale.  Subject to the rights of the administrative agent and/or
lenders in respect of the Senior Loan, the Commercial Loan or the Senior DOTs,
as applicable, in the event the tenant fails to surrender possession of said
property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Property (such as an action for forcible
detainer) in any court having jurisdiction.

 

DEED OF TRUST — Page 28

--------------------------------------------------------------------------------


 

ARTICLE 6

Miscellaneous

 

Section 6.1.            Scope of Mortgage.  This Mortgage is a deed of trust and
mortgage of both real and personal property, a security agreement, an assignment
of rents and leases, a financing statement and fixture filing and a collateral
assignment, and also covers proceeds and fixtures.

 

Section 6.2.            Effective as a Financing Statement.  This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures included within the Property and is to be filed for record in the
real estate records of each county where any part of the Property (including
said fixtures) is situated.  This Mortgage shall also be effective as a
financing statement covering as-extracted collateral (including oil and gas),
accounts and general intangibles under the UCC, as, in effect from time to time,
and the Uniform Commercial Code, as in effect from time to time, in any other
state where the Property is situated which will be financed at the wellhead or
minehead of the wells or mines located on the Property and is to be filed for
record in the real estate records of each county where any part of the Property
is situated.  This Mortgage shall also be effective as a financing statement
covering any other Property and may be filed in any other appropriate filing or
recording office.  The mailing address of Grantor is the address of Grantor set
forth at the end of this Mortgage and the address of Lender from which
information concerning the security interests hereunder may be obtained is the
address of Lender set forth at the end of this Mortgage.  A carbon, photographic
or other reproduction of this Mortgage or of any financing statement relating to
this Mortgage shall be sufficient as a financing statement for any of the
purposes referred to in this Section.

 

Section 6.3.            Notice to Account Debtors.  Subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, in addition to the rights
granted elsewhere in this Mortgage, Lender may, from and after the occurrence of
an Event of Default, so long as such Event of Default remains uncured hereunder,
notify the account debtors or obligors of any accounts, chattel paper, general
intangibles, negotiable instruments or other evidences of indebtedness included
in the Collateral to pay Lender directly.

 

Section 6.4.            Waiver by Lender.  Lender may at any time and from time
to time by a specific writing intended for the purpose: (a) waive compliance by
Grantor with any covenant herein made by Grantor to the extent and in the manner
specified in such writing; (b) consent to Grantor’s doing any act which
hereunder Grantor is prohibited from doing, or to Grantor’s failing to do any
act which hereunder Grantor is required to do, to the extent and in the manner
specified in such writing; (c) release any part of the Property or any interest
therein from the lien and security interest of this Mortgage, without the
joinder of Trustee; or (d) release any party liable, either directly or
indirectly, for the Secured Indebtedness or for any covenant herein or in any
other Loan Document, without impairing or releasing the liability of any other
party.  No such act shall in any way affect the rights or powers of Lender or
Trustee hereunder except to the extent specifically agreed to by Lender in such
writing.

 

DEED OF TRUST — Page 29

--------------------------------------------------------------------------------


 

Section 6.5.            No Impairment of Security.  The lien, security interest
and other security rights of Lender hereunder or under any other Loan Document
shall not be impaired by any indulgence, moratorium or release granted by Lender
including, but not limited to, any renewal, extension or modification which
Lender may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which Lender
may grant in respect of the Property, or any part thereof or any interest
therein, or any release or indulgence granted to any endorser, guarantor or
surety of any Secured Indebtedness.  The taking of additional security by Lender
shall not release or impair the lien, security interest or other security rights
of Lender hereunder or affect the liability of Grantor or of any endorser,
guarantor or surety, or improve the right of any junior lienholder in the
Property (without implying hereby Lender’s consent to any junior lien).

 

Section 6.6.            Acts Not Constituting Waiver by Lender.  Lender may
waive any Event of Default without waiving any other prior or subsequent Event
of Default.  Lender may remedy any Event of Default without waiving the Event of
Default remedied.  Neither failure by Lender to exercise, nor delay by Lender in
exercising, nor discontinuance of the exercise of any right, power or remedy
(including but not limited to the right to accelerate the maturity of the
Secured Indebtedness or any part thereof) upon or after any Event of Default
shall be construed as a waiver of such Event of Default or as a waiver of the
right to exercise any such right, power or remedy at a later date.  No single or
partial exercise by Lender of any right, power or remedy hereunder shall exhaust
the same or shall preclude any other or further exercise thereof, and every such
right, power or remedy hereunder may be exercised at any time and from time to
time.  No modification or waiver of any provision hereof nor consent to any
departure by Grantor therefrom shall in any event be effective unless the same
shall be in writing and signed by Lender and then such waiver or consent shall
be effective only in the specific instance, for the purpose for which given and
to the extent therein specified.  No notice to nor demand on Grantor in any case
shall of itself entitle Grantor to any other or further notice or demand in
similar or other circumstances.  Remittances in payment of any part of the
Secured Indebtedness other than in the required amount in immediately available
U.S. funds shall not, regardless of any receipt or credit issued therefor,
constitute payment until the required amount is actually received by Lender in
immediately available U.S. funds and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks.  Acceptance by Lender of any
payment in an amount less than the amount then due on any Secured Indebtedness
shall be deemed an acceptance on account only and shall not in any way excuse
the existence of an Event of Default hereunder notwithstanding any notation on
or accompanying such partial payment to the contrary.

 

Section 6.7.            Grantor’s Successors.  If the ownership of the Property
or any part thereof becomes vested in a person other than Grantor, Lender may,
without notice to Grantor, deal with such successor or successors in interest
with reference to this Mortgage and to the Secured Indebtedness in the same
manner as with Grantor, without in any way vitiating or discharging Grantor’s
liability hereunder or for the payment of the indebtedness or performance of the
obligations secured hereby.  No transfer of the Property, no forbearance on the
part of Lender, and no extension of the time for the payment of the Secured
Indebtedness given by Lender shall operate to release, discharge, modify, change
or affect, in whole or in part, the liability of

 

DEED OF TRUST — Page 30

--------------------------------------------------------------------------------


 

Grantor hereunder.  Grantor agrees that it shall be bound by any modification of
this Mortgage made by Lender and any subsequent owner of the Property, with or
without notice to Grantor, and no such modifications shall impair the
obligations of Grantor under this Mortgage.  Nothing in this Section shall be
construed to imply Lender’s consent to any transfer of the Property.

 

Section 6.8.            Place of Payment; Forum; Waiver of Jury Trial.  All
Secured Indebtedness which may be owing hereunder at any time by Grantor shall
be payable at the address of Lender set forth at the end of this Mortgage.  EACH
PARTY HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY FOR ITSELF AND IN
RESPECT OF ITS PROPERTY TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE COURT, OR
ANY UNITED STATES FEDERAL COURT, SITTING IN THE CITY OF DALLAS, STATE OF TEXAS,
AND IN THE COUNTY IN WHICH THE LAND IS LOCATED TO THE EXTENT OF ACTIONS REQUIRED
TO BE MAINTAINED WHERE THE LAND IS LOCATED, OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE SECURED INDEBTEDNESS.  EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT THE PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY
SUCH COURT AND ANY CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  Each
Party hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any such court may be made by certified or
registered mail, return receipt requested, directed to the other party at its
address stated at the end of this Mortgage, or at a subsequent address of which
the other parties received actual notice in accordance with this Mortgage. 
Nothing herein shall affect the right of a party to serve process in any manner
permitted by Law.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY KNOWINGLY
AND FREELY WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT
OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE.   EACH PARTY
ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS AN IMPORTANT RIGHT, THAT ITS
WAIVER OF THIS RIGHT IS A NEGOTIATED TERM OF THE LOAN AND THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF ITS CHOOSING WITH RESPECT TO THIS
WAIVER.

 

Section 6.9.            Subrogation to Existing Liens; Vendor’s Lien. To the
extent that proceeds of the Notes are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, Lender shall be subrogated to any and all rights, security interests,
and liens and charges or encumbrances owned by any owner or holder of such
outstanding liens, security interests, charges or encumbrances, however remote,
irrespective of whether said liens, security interests, charges or encumbrances
are released, and all of the same are recognized as valid and subsisting and are
renewed and continued and merged herein to secure the Secured Indebtedness, but
the terms and provisions of this Mortgage shall govern and control the manner
and terms of enforcement of the liens, security interests, charges and
encumbrances to which Lender is subrogated hereunder.  It is expressly
understood that, in consideration of the payment of such indebtedness by Lender,
Grantor hereby waives and releases all demands and causes of action for offsets
and payments in connection with the said

 

DEED OF TRUST — Page 31

--------------------------------------------------------------------------------


 

indebtedness.  If all or any portion of the proceeds of the loan evidenced by
the Notes or of any other Secured Indebtedness has been advanced for the purpose
of paying the purchase price for all or a part of the Property, no vendor’s lien
or purchase money lien is waived.  Lender may foreclose under this Mortgage or
under the vendor’s lien or purchase money lien without waiving the other or may
foreclose under both.

 

Section 6.10.          Application of Payments to Certain Indebtedness.  If any
part of the Secured Indebtedness cannot be lawfully secured by this Mortgage or
if any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.

 

Section 6.11.          Nature of Loan; Compliance with Usury Laws.  The loan
evidenced by the Notes is being made solely for the purpose of carrying on or
acquiring a business or commercial enterprise.  It is the intent of Grantor and
Lender to conform to and contract in strict compliance with applicable usury law
from time to time in effect.  All agreements between Lender and Grantor are
hereby limited by the provisions of this Section which shall override and
control all such agreements, whether now existing or hereafter arising.  In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
shall the interest taken, reserved, contracted for, charged, chargeable, or
received under this Mortgage, the Notes or any other Loan Document or otherwise,
exceed the maximum nonusurious amount permitted by applicable law (the “Maximum
Amount”).  If, from any possible construction of this Mortgage, interest would
otherwise be payable in excess of the Maximum Amount, any such construction
shall be subject to the provisions of this Section and this Mortgage shall ipso
facto be automatically reformed and the interest payable shall be automatically
reduced to the Maximum Amount, without the necessity of execution of any
amendment or new document.  If Lender shall ever receive anything of value which
is characterized as interest under applicable law and which would apart from
this provision be in excess of the Maximum Amount, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Secured Indebtedness in the
inverse order of its maturity and not to the payment of interest, or refunded to
Borrower or Grantor or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal.  The right to
accelerate maturity of the Notes or any other Secured Indebtedness does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to charge or receive
any unearned interest in the event of acceleration.  All interest paid or agreed
to be paid to Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Amount.  As
used in this Section, the term “applicable law” shall mean the laws of the State
where the Property is located or where the Secured Indebtedness is payable, or
the federal laws of the United States applicable to this transaction, whichever
laws allow the greatest interest, as such laws now exist or may be changed or
amended or come into effect in the future.

 

DEED OF TRUST — Page 32

--------------------------------------------------------------------------------


 

Section 6.12.          Substitute Trustee.  The Lender may, from time to time,
by an instrument in writing, substitute a successor or successors to any trustee
named herein or acting hereunder, which instrument, executed and acknowledged by
Lender and recorded in the office of the recorder of the county or counties
where the Property is situated, shall be conclusive proof of proper substitution
of such successor trustee or trustees, who shall, without conveyances from the
trustee predecessor, succeed in all its title, estate, rights, powers and
duties.  Such instrument shall contain the name and address of the new trustee.
The procedure herein provided for substitution of trustees shall not be
exclusive of other provisions for substitution provided by law.

 

Section 6.13.          No Liability of Trustee.  The Trustee shall not be liable
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or willful misconduct.  The Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder, believed by him in
good faith to be genuine.  All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by Law), and Trustee shall be under no liability
for interest on any moneys received by him hereunder.  Grantor hereby ratifies
and confirms any and all acts which the herein named Trustee or his successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof. Grantor will reimburse Trustee for, and save him harmless
against, any and all liability and expenses which may be incurred by him in the
performance of his duties, and except those resulting from Trustee’s gross
negligence or willful misconduct.  The foregoing indemnity shall not terminate
upon discharge of the Secured Indebtedness or foreclosure, or release or other
termination, of this Mortgage.

 

Section 6.14.          Releases.  If all of the Secured Indebtedness be paid as
the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed and all
obligations, if any, of Lender for further advances have been terminated or
Grantor is entitled to a reconveyance of this Mortgage in accordance with the
terms of the Loan Documents, then, and in that event only, all rights under this
Mortgage shall terminate (except to the extent expressly provided herein with
respect to indemnifications, representations and warranties and other rights
which are to continue following the release hereof) and the Property shall
become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, and such liens and security interests shall be
released by Lender in due form at Grantor’s cost.  Without limitation, all
provisions herein for indemnity of Lender or Trustee shall survive discharge of
the Secured Indebtedness and any foreclosure, release or termination of this
Mortgage.

 

Section 6.15.          Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder shall
be in writing and, unless otherwise specifically provided herein, shall be
deemed sufficiently given or furnished if delivered by personal delivery, by
nationally recognized overnight courier service, or by registered or certified
United States mail, postage prepaid, addressed to the party to whom

 

DEED OF TRUST — Page 33

--------------------------------------------------------------------------------


 

directed at the addresses specified in this Mortgage (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile.  Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that, service of a notice required by NRS Section 107.080 shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Mortgage or to require giving of
notice or demand to or upon any person in any situation or for any reason.

 

Section 6.16.          Invalidity of Certain Provisions.  A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

Section 6.17.          Gender; Titles; Construction.  Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

Section 6.18.          Reporting Compliance.  Grantor agrees to comply with any
and all reporting requirements applicable to this Mortgage which are imposed
upon it by Law, including but not limited to The International Investment Survey
Act of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The
Foreign Investment in Real Property Tax Act of 1980 and the Tax Reform Act of
1984 and further agrees upon request of Lender to furnish Lender with evidence
of such compliance.

 

Section 6.19.          Reserved.

 

Section 6.20.          Grantor.  Unless the context clearly indicates otherwise,
as used in this Mortgage, “Grantor” means the grantors named in Section 1.2
hereof or any of them.  The obligations of Grantor hereunder shall be joint and
several.  If any Grantor, or any signatory who signs on behalf of any Grantor,
is a corporation, partnership or other legal entity, Grantor, represents and
warrants to Lender that this instrument is executed, acknowledged and delivered

 

DEED OF TRUST — Page 34

--------------------------------------------------------------------------------


 

by Grantor’s duly authorized representatives.  If Grantor is an individual, no
power of attorney granted by Grantor herein shall terminate on Grantor’s
disability.

 

Section 6.21.          Execution; Recording.  This Mortgage has been executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument.  The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Mortgage, but such execution is as of the date shown on the
first page hereof, and for purposes of identification and reference the date of
this Mortgage shall be deemed to be the date reflected on the first
page hereof.  Grantor will cause this Mortgage and all amendments and
supplements thereto and substitutions therefor and all financing statements and
continuation statements relating thereto to be recorded, filed, re-recorded and
refiled in such manner and in such places as Trustee or Lender shall reasonably
request and will pay all such recording, filing, re-recording and refiling
taxes, fees and other charges.

 

Section 6.22.          Successors and Assigns.  The terms, provisions, covenants
and conditions hereof shall be binding upon Grantor, and the heirs, devisees,
representatives, successors and assigns of Grantor, and shall inure to the
benefit of Trustee and Lender shall constitute covenants running with the Land. 
All references in this Mortgage to Grantor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Grantor.

 

Section 6.23.          Modification or Termination.  The Loan Documents may only
be modified or terminated by a written instrument or instruments intended for
that purpose and executed by the party against which enforcement of the
modification or termination is asserted.  Any alleged modification or
termination which is not so documented shall not be effective as to any party.

 

Section 6.24.          No Partnership, Etc.  The relationship between Lender and
Grantor is solely that of lender and owner of collateral.  Lender does not have
a fiduciary or other special relationship with Grantor.  Nothing contained in
the Loan Documents is intended to create any partnership, joint venture,
association or special relationship between Grantor and Lender or in any way
make Lender a co-principal with Grantor with reference to the Property.  All
agreed contractual duties between or among Lender, Trustee and Grantor are set
forth herein and any additional implied covenants or duties are hereby
disclaimed.  Any inferences to the contrary of any of the foregoing are hereby
expressly negated.

 

Section 6.25.          Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEVADA
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND
EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEVADA ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION.

 

DEED OF TRUST — Page 35

--------------------------------------------------------------------------------


 

Section 6.26.          Construction Mortgage.  This Mortgage constitutes a
“construction mortgage” as defined in NRS 104.9334 to the extent that it secures
an obligation incurred for the construction of the Improvements, including the
acquisition cost of the Land.

 

Section 6.27.          Entire Agreement.  This Mortgage, together with the Loan
Documents to which Grantor is a party, constitute the entire understanding and
agreement between Grantor and Lender with respect to the transactions arising in
connection with the liens and security interests granted hereby and supersede
all prior written or oral understandings and agreements between Grantor and
Lender with respect to such matters.  Grantor hereby acknowledges that, except
as incorporated in writing in the Loan Documents, there are not, and were not,
and no persons are or were authorized by Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

 

Section 6.28.  Adoption of Statutory Covenants.  The following covenants, Nos. 6
(provided that a default, as referenced in such covenant, shall mean an Event of
Default, as defined in Section 4.1 of this Mortgage), 7 (a reasonable), 8
(provided that the recital therein shall be prima facie proof of such default)
and 9 of NRS Section 107.030, where not in conflict with the provisions of the
Loan Documents, are hereby adopted and made a part of this Mortgage.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank]

 

 

DEED OF TRUST — Page 36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this instrument under seal as of the
date first written on page 1 hereof.

 

The address of Grantor is:

GRANTOR:

 

 

2001 Bryan Street, Suite 3250

Dallas, Texas 75201

SW 132 ST. ROSE SENIOR BORROWER LLC,
a Delaware limited liability company

Attention: Tim Hogan

 

Telephone: (214) 922-8575

Facsimile: (214) 922-8553

By:           SW 131 St. Rose Mezzanine Borrower LLC, a Delaware limited
liability company, its sole member

 

By:           SW 130 St. Rose Limited Partnership, a Delaware limited
partnership, its sole member

 

 

 

By:          SW 129 St. Rose Limited Partnership, a Delaware limited
partnership, its general partner

 

 

 

By:           SW 104 Development GP LLC, a Delaware limited liability company,
its general partner

 

 

By:

/s/ Timothy J. Hogan

 

 

 

Name:        Timothy J. Hogan

 

Title:          Vice President

 

The address of Lender is:

 

Behringer Harvard St. Rose REIT, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

Attention:  Chief Legal Officer

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on December 30, 2008, by Timothy J.
Hogan,  Vice President of SW 104 Development GP LLC, a Delaware limited
liability company, on behalf of such company, as general partner of SW 129 St.
Rose Limited Partnership, a Delaware limited partnership, general partner of SW
130 St. Rose Limited Partnership, a Delaware limited partnership, sole member of
SW 131 St. Rose Mezzanine Borrower LLC, a Delaware limited liability company,
sole member of SW 132 St. Rose Senior Borrower LLC, a Delaware limited liability
company.

 

 

/s/ Tai Lee

 

 

 

Printed Name:

T. Lee

 

 

Notary Public, State of Texas

 

 

DEED OF TRUST — Signature Page

--------------------------------------------------------------------------------


 

EXHIBIT A

LAND

 

All that land situated in the County of Clark, State of Nevada, more
particularly described as follows:

 

PARCEL 1:

 

The North Half (N ½) of the Northwest Quarter (NW ¼) of the Southwest Quarter
(SW ¼) of the Northwest Quarter (NW ¼) of Section 35, Township 22 South, Range
61 East, M.D.B.&M., Clark County, Nevada.

 

PARCEL 2:

 

The South Half (S ½) of the Northeast Quarter (NE ¼) of the Southwest Quarter
(SW ¼) of the Northwest Quarter (NW ¼) of Section 35, Township 22 South, Range
61 East, M.D.B.&M.

 

EXCEPTING THEREFROM that portion lying within St. Rose Parkway.

 

PARCEL 3:

 

That portion of the Northwest Quarter (NW ¼) of Section 35, Township 22 South,
Range 61 East, M.D.M., City of Henderson, Clark County, Nevada, more
particularly described as follows:

 

The South Half (S ½) of the Northwest Quarter (NW ¼) of the Southwest Quarter
(SW ¼) of the Northwest Quarter (NW ¼) of said Section 35.

 

TOGETHER WITH:

 

Those portions of the North Half (N ½) of the South Half (S ½) of the Southwest
Quarter (SW ¼) of the Northwest Quarter (NW ¼) of said Section 35 lying
Northwesterly of the Northwesterly right of way of St. Rose Parkway.

 

PARCEL 4:

 

Being a portion of the South Half (S ½) of the Southeast Quarter (SE ¼) of the
Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of Section 35, Township
22 South, Range 61 East, M.D.B.&M., Clark County, Nevada.

 

TOGETHER WITH that portion of the North Half (N ½) of the Northeast Quarter (NE
¼) of the Southwest Quarter (SW ¼) of the Northwest Quarter (NW ¼), also
together with that portion of the North Half (N ½) of the Northwest Quarter (NW
¼) of said Section 35, lying Northwesterly of St. Rose Parkway, further
described as follows:

 

DEED OF TRUST - EXHIBIT A — Page 1

--------------------------------------------------------------------------------


 

BEGINNING at the Southeast (SE) corner of the Northwest Quarter (NW ¼) of the
Northwest Quarter (NW ¼) of said Section 35, said corner being marked by an
aluminum cap marked “PLS 5269, 1994, NW 1/16”;

 

Thence South 41°41’09” East, 174.75 feet to the Northwesterly line of St. Rose
Parkway as granted in Book 250 as Document No. 202951, Official Records, Clark
County, Nevada;

 

Thence along said Northwesterly line, South 46°18’51” West, 297.97 feet to a
point of intersection of said Northwesterly line with the South line of the
North Half (N ½) of the Northeast Quarter (NE ¼) of the Southwest Quarter (SW ¼)
of the Northwest Quarter (NW ¼) of said Section 35;

 

Thence along the lines of said North Half (N ½) the following Three (3) courses:
North 89°22’43” West, 553.55 feet; North 00°33’34” West, 330.00 feet; South
89°22’04” East, 663.09 feet to the POINT OF BEGINNING;

 

EXCEPTING THEREFROM:

 

A portion of the South Half (S ½) of the Southeast Quarter (SE ¼) of the
Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of said Section 35,
described as follows:

 

BEGINNING at the Southwest (SW) corner of the South Half (S ½) of the Southeast
Quarter (SE ¼) of the Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼)
of said Section 35; Thence North 00°33’55” West, 330.09 feet to the Northwest
(NW) corner of the South Half (S ½) of the Southeast Quarter (SE ¼) of the
Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of said Section 35;
Thence South 89°21’56” East, 663.21 feet to the Northeast Corner of the South
Half (S1/2) of the Southeast Quarter (SE ¼) of the Northwest Quarter (NW ¼) of
the Northwest Quarter (NW ¼) of said Section 35; Thence South 00°32’39” East,
330.06 feet to the Southeast (SE) corner of the South Half (S ½) of the
Southeast Quarter (SE ¼) of the Northwest Quarter (NW ¼) of the Northwest
Quarter (NW ¼) of said Section 35; Thence North 41°41’09” West, 316.13 feet;
Thence South 48°18’51” West, 153.68 feet to the beginning of a 500 foot radius
curve, concave Northwesterly; Thence along said curve to the right, 369.29 feet
through a central angle of 42°19’05” to the POINT OF BEGINNING.

(Deed Reference 20070720 / 2463 and 2464)

 

DEED OF TRUST - EXHIBIT A — Page 2

--------------------------------------------------------------------------------

 


EXHIBIT B

PERMITTED ENCUMBRANCES

 

1.                                       State, County and/or City taxes for the
fiscal year 2008-2009 a lien not yet due and payable.

 

2.                                       Any taxes that may be due, but not
assessed, for new construction which can be assessed on the unsecured property
rolls, in the Office of the Clark County Assessor, per Nevada Statute 361.260.

 

3.                                       Water rights, claims or title to water,
whether or not shown by the public record.

 

4.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                                                                         
January 24, 1962 in Book 339

Document No.:                                                               
273895, Official Records, Clark County, Nevada

Affects:                                                                                                    
Parcel 1

 

Said patent further reserves, and is subject to, a right-of-way not exceeding
thirty-three (33) feet in width for roadway and public utility purposes to be
located along the boundaries of said land.

 

The above rights of way, not dedicated, have been vacated by an instrument
recorded August 15, 2007 in Book 20070815, Instrument No. 0002160, Official
Records, Clark County, Nevada.

 

5.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                                                                         
January 30, 1962 in Book 340

Document No.:                                                               
274775, Official Records, Clark County, Nevada.

Affects:                                                                                                    
A portion of Parcel 4

 

Said patent further reserves, and is subject to, a right-of-way not exceeding
thirty-three (33) feet in width for roadway and public utility purposes to be
located along the boundaries of said land.

 

The above rights of way, not dedicated, have been vacated by an instrument
recorded August 15, 2007 in Book 20070815, Instrument No. 0002160, Official
Records, Clark County, Nevada.

 

 

DEED OF TRUST - EXHIBIT B — Page 1

--------------------------------------------------------------------------------


6.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                                                                         
February 10, 1970 in Book 10

Document No.:                                                               
7408, Official Records, Clark County, Nevada

Affects:                                                                                                    
Parcel 3 and a portion of Parcel 4

 

7.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                                                                         
November 28, 1979 in Book 1152

Document No.:                                                               
1111857, Official Records, Clark County, Nevada

Affects:                                                                                                    
Parcel 2

 

Said patent further reserves, and is subject to, a right-of-way not exceeding
thirty-three (33) feet in width for roadway and public utility purposes to be
located along the boundaries of said land.

 

There is also reserved a right of way for a Federal Aid Highway under the Act of
November 9, 1921 (42 Stat. 212).

 

The above rights of way, not dedicated, have been vacated by an instrument
recorded August 15, 2007 in Book 20070815, Instrument No. 0002160, Official
Records, Clark County, Nevada.

 

8.                                       The terms, covenants, conditions and
provisions as contained in an instrument, entitled “City of Henderson Zoning
Resolution No. 3635”:

 

Recorded:                                                                                         
May 09, 2007 in Book 20070509

Document No.:                                                               
0002301, Official Records, Clark County, Nevada

 

9.                                       An Easement affecting a portion of said
land for the purpose stated herein, and incidental purposes:

 

In Favor
of:                                                                                 
Cox Communications Las Vegas, Inc.

For:                                                                                                                          
Cable and Information Facilities

Recorded:                                                                                         
April 30, 2008 in Book 20080430

Document No.:                                                               
0000512, Official Records, Clark County, Nevada

 

 

 

 

DEED OF TRUST - EXHIBIT B — Page 2

--------------------------------------------------------------------------------


 

APN:                   177-35-201-001

                                                177-35-201-002

                                                177-35-201-003

                                                177-35-201-006

 

The mailing address to which this Mortgage
should be returned after recordation is:

 

WICK PHILLIPS, LLP

 

2100 Ross Avenue, Suite 950

Dallas, Texas  75201

Attention:  Walt Miller, Esq.

 

JUNIOR MEZZANINE DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

(This Document Serves as a Fixture Filing under

Nevada Revised Statutes Section 104.9502)

 

Dated to be effective as of December 31, 2008

 

made by

 

SW 132 ST. ROSE SENIOR BORROWER LLC,

a Delaware limited liability company (Grantor)

 

to

 

Chicago Title Agency of Nevada, Inc., as Trustee

(Trustee)

 

for the benefit of

 

BEHRINGER HARVARD ST. ROSE REIT, LLC,
a Delaware limited liability company (Lender)

 

DEED OF TRUST — Page 1

--------------------------------------------------------------------------------


 

JUNIOR MEZZANINE DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

 

Grantor’s Organizational Identification Number: 26-3831531

 

THIS JUNIOR MEZZANINE DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”) is made this
31st day of December, 2008, by Grantor, in favor of Trustee for the benefit of
Lender.

 

R E C I T A L S

 

A.            This Mortgage is being executed by Grantor for the purpose of
securing a loan from Lender to SW 131 St. Rose Mezzanine Borrower LLC, a
Delaware limited liability company (the “Borrower”).  The Borrower is directly
or indirectly the legal and beneficial owner of all (100%) of the equity
interests in Grantor.

 

B.            Grantor is the owner of the Land (as defined below) and is
currently pursuing a subdivision of the Land, and Grantor intends to convey
approximately 6.272 acres of the Land (the “Commercial Tract”) to its affiliate,
SW 122 St. Rose Senior Borrower LLC, a Delaware limited liability company (the
“Commercial Tract Borrower”).  The Land other than the Commercial Tract (the
“Multi-Family Tract”) will be used by Grantor to develop a 430-unit apartment
complex.

 

C.            When Commercial Tract Borrower acquires title to the Commercial
Tract (the date of such acquisition is referred to herein as the “Transfer
Date”), Lender will cause the lien of this Mortgage to be released as to the
Commercial Tract.

 

D.            Concurrently with the execution of this Mortgage, Grantor also is
executing (1) that certain Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Fixture Filing and Financing Statement to and in favor of
PRLAP, Inc., as trustee, for the benefit of Bank of America, N.A., as
administrative agent for itself and certain other lenders (the “Multi-Family
DOT”), to secure, in part, the obligations of the Grantor in connection with a
$38,600,000 loan (the “Senior Loan”), (2) that certain Deed of Trust, Assignment
of Rents and Leases, Security Agreement, Fixture Filing and Financing Statement
to and in favor of PRLAP, Inc., as trustee, for the benefit of Bank of America,
N.A., for its own account as lender (the “Commercial DOT”), to secure, in part,
the obligations of the Commercial Tract Borrower in connection with a $2,950,000
loan (the “Commercial Loan”), and (3) that certain Senior Mezzanine Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Fixture Filing and
Financing Statement to and in favor of Trustee, as trustee, for the benefit of
Lender (the “Senior Mezzanine DOT”), to secure, in part, the obligations of the
Borrower under the Senior Mezzanine Loan Documents.  The Multi-Family DOT and
the Commercial DOT are referred to herein as the “Senior DOTs”).

 

E.             This Mortgage is subject and subordinate to (1) the Senior DOTs,
the obligations of the Grantor and/or Commercial Tract Borrower in respect of
the Senior Loan and the Commercial Loan, respectively, and the rights of the
administrative agent and/or lenders arising

 

DEED OF TRUST — Page 2

--------------------------------------------------------------------------------


 

in connection with the Senior Loan and the Commercial Loan, respectively, and
(2) the Senior Mezzanine DOT, the obligations of the Grantor and/or the Borrower
in respect of the obligations under the Senior Mezzanine Loan Documents, and the
rights of the Lender arising in connection therewith.

 

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

 

Section 1.1.            Principal Secured.  This Mortgage secures the aggregate
principal amount of up to TWENTY ONE MILLION FORTY THREE THOUSAND ONE HUNDRED
NINETY SEVEN AND NO/100 DOLLARS ($21,043,197.00) together with interest
thereon.  This instrument secures future advances as defined in Nevada Revised
Statutes (as amended, NRS) 106.320, and is goverened by NRS 106.300 to 106.400,
inclusive.

 

Section 1.2.            Definitions.

 

(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders:

 

“Grantor”:  SW 132 ST. ROSE SENIOR BORROWER LLC, a Delaware limited liability,
whose mailing address is 2001 Bryan Street, Suite 3250, Dallas, Texas 75201,
Attention: Tim Hogan, and its permitted successors and assigns.

 

“Lender”:  BEHRINGER HARVARD ST. ROSE REIT, LLC, a Delaware limited liability
company, or any subsequent holder(s) of the Notes at the time in question.

 

“Mezzanine Loan Agreement”:  The Junior Mezzanine Loan Agreement dated of even
date herewith between Lender and Borrower, which is incorporated herein by
reference for all purposes.

 

“Promissory Note”:  The Junior Mezzanine Promissory Note made by Borrower
pursuant to the Mezzanine Loan Agreement, payable to the order of Lender, in the
principal face amount of up to $21,043,197.00, bearing interest as therein
provided.

 

“Trustee”:  Chicago Title Agency of Nevada, Inc., a Nevada corporation.

 

“UCC”:   The Nevada Uniform Commercial Code,  NRS Section 104.1101 et seq., as
amended from time to time.

 

(b)           Any term used or defined in the UCC, as in effect from time to
time, and not defined in this Mortgage has the meaning given to the term in the
UCC, as in effect from time to time, when used in this Mortgage. However, if a
term is defined in NRS Section 104.9101 et seq. of the UCC differently than in
another title of the UCC, the term has the meaning specified in said NRS
Section 104.9101 et seq.

 

DEED OF TRUST — Page 3

--------------------------------------------------------------------------------


 

(c)           Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Mezzanine Loan Agreement.

 

Section 1.3.            Granting Clause.  In consideration of the provisions of
this Mortgage and the sum of TEN AND NO/100 DOLLARS ($10.00) cash in hand paid
and other good and valuable consideration the receipt and sufficiency of which
are acknowledged by Grantor, Grantor does hereby GRANT, BARGAIN, SELL, CONVEY,
TRANSFER, ASSIGN and SET OVER to Trustee, IN TRUST with the power of sale for
the benefit and security of Lender, with GENERAL WARRANTY, the following:  (a) 
the real property described in Exhibit A which is attached hereto and
incorporated herein by reference (the “Land”) together with: (i) any and all
buildings, structures, improvements, alterations or appurtenances now or
hereafter situated or to be situated on the Land (collectively the
“Improvements”); and (ii) all right, title and interest of Grantor, now owned or
hereafter acquired, in and to (1) streets, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to the Land or the Improvements; (2) any strips or gores
between the Land and abutting or adjacent properties; (3) all options to
purchase the Land or the Improvements or any portion thereof or interest
therein, and any greater estate in the Land or the Improvements; (4) all water
and water rights, ditches and ditch rights, reservoirs, reservoir rights and
storage rights, wells and well rights, well permits, springs and spring rights,
groundwater rights (whether tributary, nontributary or not-nontributary), water
contracts, water allotments, water taps, stock certificates, shares in ditch or
reservoir or water companies, and all other rights of any kind or nature in or
to the use of water, whether or not adjudicated, which are appurtenant to,
historically used on or in connection with, or located on or under the Land
(collectively, “Water Rights”), together with any and all associated structures
and facilities for the diversion, carriage, transmission, conveyance,
measurement, storage or use of said Water Rights, and any and all easements,
rights of way, fixtures, personal property, contract rights, licenses, permits
or decrees associated with or used in connection with any such Water Rights or
which may be necessary for the development, operation or maintenance of such
Water Rights; and (5) timber, crops and mineral interests on or pertaining to
the Land (the Land, Improvements and other rights, titles and interests referred
to in this clause (a) being herein sometimes collectively called the
“Premises”); (b) all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies, and articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land); (c) Grantor’s rights, but not liability for any breach
by Grantor, under all (i) plans and specifications for the Improvements;
(ii) insurance policies to the extent transferable, or proceeds thereof (to the
extent not transferable) (or additional or supplemental coverage related
thereto, including  from an insurance provider meeting the requirements of the
Loan Documents or from or through any state or federal

 

DEED OF TRUST — Page 4

--------------------------------------------------------------------------------


 

government sponsored program or entity), contracts and agreements for the
design, construction, operation or inspection of the Improvements;
(iii) Grantor’s rights in tenants’ security deposits, deposits with respect to
utility services to the Premises, rebates or refunds of impact fees or other
taxes, assessments or charges; (iv) permits, licenses, franchises, certificates,
development rights, commitments and rights for utilities, and other rights and
privileges obtained in connection with the Premises or the Accessories;
(v) leases, rents, royalties, bonuses, issues, profits, revenues and other
benefits of the Premises and the Accessories (without derogation of Article 3
hereof); (vi) as-extracted collateral produced from or allocated to the Land
including, without limitation, oil, gas and other hydrocarbons and other
minerals and all products processed or obtained therefrom, and the proceeds
thereof; and (vii) engineering, accounting, title, legal, and other technical or
business data concerning the Property which are in the possession of Grantor or
in which Grantor can otherwise grant a security interest; and (d) all
(i) accounts and proceeds (cash or non-cash and including payment intangibles)
of or arising from the properties, rights, titles and interests referred to
above in this Section 1.3, including but not limited to proceeds of any sale,
lease or other disposition thereof, proceeds of each policy of insurance (or
additional or supplemental coverage related thereto, including  from an
insurance provider meeting the requirements of the Loan Documents or from or
through any state or federal government sponsored program or entity) relating
thereto (including premium refunds), proceeds of the taking thereof or of any
rights appurtenant thereto, including change of grade of streets, curb cuts or
other rights of access, by condemnation, eminent domain or transfer in lieu
thereof for public or quasi-public use under any Law, and proceeds arising out
of any damage thereto; (ii) all letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Grantor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; (iii) all commercial tort claims Grantor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; and (iv) other interests of every kind and character which
Grantor now has or hereafter acquires in, to or for the benefit of the
properties, rights, titles and interests referred to above in this Section 1.3
and all property used or useful in connection therewith, including but not
limited to rights of ingress and egress and remainders, reversions and
reversionary rights or interests; and if the estate of Grantor in any of the
property referred to above in this Section 1.3 is a leasehold estate, this
conveyance shall include, and the lien and security interest created hereby
shall encumber and extend to, all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Grantor in or to
the property demised under the lease creating the leasehold estate;

 

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Trustee, and its successors or substitutes in this
trust, in trust, in fee simple forever, subject to the terms, provisions and
conditions herein set forth, to secure the obligations of Borrower under the
Notes and Loan Documents (as hereinafter defined) and all other indebtedness and
matters defined as “Secured Indebtedness” in Section 1.5 of this Mortgage.

 

Notwithstanding any of the above, the lien of this Mortgage does not extend to
the names “Trammell Crow Residential”, “Alexan” and “TCR” or any variant thereof
or the “TCR” logo or to any written or printed material that contains any of
such names or such logo, and if Lender forecloses against the Premises, or
Lender acquires the Premises (whether through foreclosure,

 

DEED OF TRUST — Page 5

--------------------------------------------------------------------------------


 

deed in lieu of foreclosure or other means), or if Lender takes possession of
the Premises, or if a receiver is appointed for the Premises, then Lender will
not use, and any person acquiring the Premises through foreclosure, deed in lieu
of foreclosure or other means shall not use, in connection with the Premises any
of the names “Trammell Crow Residential”, “Alexan” or “TCR” or any variant
thereof or the “TCR” logo.  The limitation of names listed in this Section 1.3
does not imply a license or right to use any other name, service mark, trademark
or logo that is proprietary to Grantor or any of its affiliates.

 

Section 1.4.            Security Interest.  Grantor hereby grants to Lender a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Grantor under
the Notes and Loan Documents and all other indebtedness and matters defined as
Secured Indebtedness in Section 1.5 of this Mortgage.  In addition to its rights
hereunder or otherwise, Lender shall have all of the rights of a secured party
under the UCC, as in effect from time to time, or under the Uniform Commercial
Code in force, from time to time, in any other state to the extent the same is
applicable Law.

 

Section 1.5.            Secured Indebtedness, Notes, Loan Documents, Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
“Secured Indebtedness”):  (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or in part,
being hereinafter called the “Notes”); (b)  all indebtedness, liabilities,
duties, covenants, promises and other obligations whether joint or several,
direct or indirect, fixed or contingent, liquidated or unliquidated, and the
cost of collection of all such amounts, owed by Borrower to Lender now or
hereafter incurred or arising pursuant to or permitted by the provisions of the
Notes, this Mortgage, or any other document now or hereafter evidencing,
governing, guaranteeing or securing the loan evidenced by the Notes executed by
Borrower or any Guarantor (as defined in the Mezzanine Loan Agreement),
including but not limited to any loan or credit agreement, letter of credit or
reimbursement agreement, tri-party financing agreement or other agreement
between Borrower and Lender, or among Borrower, Lender and any other party or
parties, pertaining to the repayment or use of the proceeds of the loan
evidenced by the Notes (the Notes, this Mortgage and such other documents, as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”; provided, however, the Environmental Indemnity is not a
Loan Document); (c) all future advances made by Lender to Grantor or Borrower;
provided, however, this clause (c) shall not operate or be effective to
constitute or require any assumption or payment by any person, in any way, of
any debt of any other person to the extent that the same would violate or exceed
the limit provided in any applicable usury or other Law; and (d) the obligations
of Grantor under this Mortgage.  Should the Secured

 

DEED OF TRUST — Page 6

--------------------------------------------------------------------------------


 

Indebtedness decrease or increase pursuant to the terms of the Notes or
otherwise, at any time or from time to time, this Mortgage shall retain its
priority position of record until (a) the termination of Lender’s obligations to
make advances under the Loan Documents and the full, final and complete payment
of all the Secured Indebtedness then outstanding, or (b) the full release and
termination of the liens and security interests created by this Mortgage.

 

Section 1.6.            Subordinate Deed of Trust.  This Mortgage, the
Promissory Note, the Mezzanine Loan Agreement and the other Loan Documents, and
all rights of Lender under this Mortgage, are subject and subordinate to (a) the
Senior DOTs, the other Senior Loan Documents and the rights of the Senior Lender
arising thereunder, and (b) the Senior Mezzanine DOT, the other Senior Mezzanine
Loan Documents and the rights of the Lender arising thereunder.  In the event of
a conflict between the provisions of the Senior Loan Documents and the
provisions of the Loan Documents, the provisions of the Senior Loan Documents
shall control.  To the extent that Grantor is required to perform any obligation
under (i) both the Senior Loan Documents and this Mortgage or (ii) both the
Senior Mezzanine Loan Documents and this Mortgage, Grantor shall be deemed to
have complied with the applicable provision of this Mortgage as long as Grantor
has performed the corresponding obligation for the benefit of the Senior Lender
pursuant to the Senior Loan Documents or for the benefit of the Lender pursuant
to the Senior Mezzanine Loan Documents, as applicable.  Reference is hereby made
to that certain Intercreditor and Subordination Agreement executed by Lender and
the Senior Lender, acting in its own capacity or as administrative agent on
behalf of itself and/or other lenders (the “Intercreditor Agreement”).  This
Mortgage is subject to termination and release upon the occurrence of certain
events or circumstances as more particularly described in Section 7 of the
Intercreditor Agreement.

 

ARTICLE 2

 

Representations, Warranties and Covenants

 

Section 2.1.            Grantor represents, warrants, and covenants as follows:

 

(a)           Payment and Performance.  Grantor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and will not permit an Event of Default to occur hereunder. 
Time shall be of the essence in this Mortgage.

 

(b)           Title and Permitted Encumbrances.  Grantor has, in Grantor’s own
right, and Grantor covenants to maintain, lawful, good and marketable title to
the Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth under on Exhibit B attached hereto, but only to the
extent that the same are valid and subsisting and affect the Property, (ii) the
liens and security interests evidenced by this Mortgage, (iii) statutory liens
for real estate taxes, assessments and other governmental charges on the
Property which are not yet delinquent or are being contested in accordance with
Section 2.1(c) or comparable provisions of the documents evidencing or

 

DEED OF TRUST — Page 7

--------------------------------------------------------------------------------


 

securing the Senior Loan or the Commercial Loan, (iv) rights of tenants under
leases, (v)  the liens and security interests evidenced by the Senior DOTs,
(vi) other liens and security interests (if any) in favor of Lender or otherwise
approved by Lender, (vii) mechanics’ liens being contested in accordance with
Section 2.1(l) or comparable provisions of the documents evidencing or securing
the Senior Loan or the Commercial Loan, and (viii) the Senior Mezzanine DOT (the
matters described in the foregoing clauses (i), (ii), (iii), (iv), (v), (vi),
(vii) and (viii) being herein called the “Permitted Encumbrances”).  Grantor,
and Grantor’s successors and assigns, will warrant generally and forever defend
title to the Property, subject as aforesaid, to Trustee, and its successors or
substitutes, against the claims and demands of all persons claiming or to claim
the same or any part thereof.  Except as permitted in the Mezzanine Loan
Agreement, Grantor will punctually pay, perform, observe and keep all covenants,
obligations and conditions in or pursuant to any Permitted Encumbrance and will
not modify or permit modification of any Permitted Encumbrance without the prior
written consent of Lender.  Inclusion of any matter as a Permitted Encumbrance
does not constitute approval or waiver by Lender of any existing or future
violation or other breach thereof by Grantor, by the Property or otherwise.  No
part of the Property constitutes all or any part of the homestead of Grantor. 
If any right or interest of Lender in the Property or any part thereof shall be
endangered or questioned or shall be attacked directly or indirectly, Trustee
and Lender, or either of them (whether or not named as parties to legal
proceedings with respect thereto), are hereby authorized and empowered to take
such steps as in their discretion may be proper for the defense of any such
legal proceedings or the protection of such right or interest of Lender,
including the employment of independent counsel, the prosecution or defense of
litigation, and the compromise or discharge of adverse claims.  All reasonable
expenditures so made of every kind and character shall be a demand obligation
(which obligation Grantor hereby promises to pay) owing by Grantor to Lender or
Trustee (as the case may be) with interest as provided in the Notes, and the
party (Lender or Trustee, as the case may be) making such expenditures shall be
subrogated to all rights of the person receiving such payment.

 

(c)           Taxes and Other Impositions.  Grantor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, as the same become due and
payable, including but not limited to all ad valorem taxes assessed against the
Property or any part thereof, and shall deliver promptly to Lender such evidence
of the payment thereof as Lender may require; provided, however, that Grantor
may contest the payment of any such tax or other imposition to the extent and in
the manner permitted by Law if and so long as the following conditions are
satisfied: (i) Grantor shall have notified Lender of Grantor’s contest;
(ii) Grantor shall diligently and in good faith contest the same by appropriate
legal proceedings which shall operate to prevent the enforcement or collection
of the same and the sale of the Property, or any part thereof, to satisfy the
same; (iii) Grantor shall have furnished to Lender a cash deposit reasonably
satisfactory to Lender, or an indemnity bond reasonably satisfactory to Lender
with a surety reasonably satisfactory to Lender, in the amount of the tax or
other imposition plus a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith (or in the
statutory amount, in the case of a bond authorized by statute), to assure
payment of the matters under contest and to prevent any sale or forfeiture of
the Property or any part thereof, but in each case, only to the

 

DEED OF TRUST — Page 8

--------------------------------------------------------------------------------


 

extent Grantor has not furnished a cash deposit or indemnity bond to either the
Senior Lender pursuant to the Senior Loan Documents or the Lender pursuant to
the Senior Mezzanine Loan Documents; (iv) Grantor shall promptly upon final
determination thereof pay the amount of any such tax or other imposition so
determined, together with all costs, interest and penalties which may be payable
in connection therewith; and (v) the failure to pay the tax or other imposition
does not constitute an event of default under any other deed of trust, mortgage
or security interest covering or affecting any part of the Property and does not
subject Lender to any civil or criminal liability or to any damages or expense
not reimbursed by Grantor.  Notwithstanding the foregoing, Grantor shall
immediately upon request of Lender pay (and if Grantor shall fail so to do,
Lender may, but shall not be required to, pay or cause to be discharged or
bonded against) any such tax or other imposition notwithstanding such contest if
in the reasonable opinion of Lender, the Property shall be in jeopardy or in
danger of being forfeited or foreclosed.  Lender may pay over any such cash
deposit or part thereof to the claimant entitled thereto at any time when, in
the judgment of Lender, the entitlement of such claimant is established.

 

(d)           Insurance.  Grantor shall obtain and maintain at no expense to
Lender or Trustee insurance in respect of the Property by the Mezzanine Loan
Agreement.  Grantor shall cause all premiums on policies required hereunder to
be paid as they become due and payable and promptly deliver to Lender evidence
reasonably satisfactory to Lender of the timely payment thereof.  If any loss
occurs at any time when Grantor has failed to perform Grantor’s covenants and
agreements in this paragraph with respect to any insurance payable because of
loss sustained to any part of the Property, whether or not such insurance is
required by Lender, then subject to the rights of the Senior Lender and without
duplication of Lender’s rights under the Senior Mezzanine DOT or other Senior
Mezzanine Loan Documents, Lender shall nevertheless be entitled to the benefit
of all insurance covering the loss and held by or for Grantor, to the same
extent as if it had been made payable to Lender.  Upon any foreclosure hereof or
transfer of title to the Property in extinguishment of the whole or any part of
the Secured Indebtedness, all of Grantor’s right, title and interest in and to
the insurance policies (to the extent transferable) referred to in this
Section (including unearned premiums) and all proceeds payable thereunder shall
thereupon vest in the purchaser at foreclosure or other such transferee, to the
extent permissible under such policies, subject to the rights of the Senior
Lender and without duplication of Lender’s rights under the Senior Mezzanine DOT
or other Senior Mezzanine Loan Documents, Lender shall have the right (but not
the obligation) to receive the proceeds of, all insurance for loss of or damage
to the Property, and if an Event of Default exists (after taking into
consideration applicable notice, grace and cure periods) to make proof of loss
for, settle and adjust any claim under such insurance, regardless of whether or
not such insurance policies are required by Lender, and the reasonable expenses
incurred by Lender in the adjustment and collection of insurance proceeds shall
be a part of the Secured Indebtedness and shall be due and payable to Lender on
demand.  Lender shall not be, under any circumstances, liable or responsible for
failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to Grantor or
to any third party.  Any such proceeds received by Lender shall be applied as
provided in the applicable provisions of the Mezzanine Loan Agreement.

 

DEED OF TRUST — Page 9

--------------------------------------------------------------------------------


(e)           Reserve for Insurance, Taxes and Assessments.  Upon the occurrence
of an Event of Default (after taking into consideration applicable notice, grace
and cure periods), in order to secure the performance and discharge of Grantor’s
obligations referred to below, but not in lieu of such payment and performance,
Grantor will deposit with Lender a sum equal to real estate taxes, assessments
and charges (which charges for the purposes of this paragraph shall include
without limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year (to the extent such premiums have not
been paid), all as estimated by Lender and prorated to the end of the calendar
month following the month during which Lender’s request is made, and thereafter
will deposit with Lender, on each date when an installment of principal and/or
interest is due on the Notes, sufficient funds (as estimated from time to time
by Lender) to permit Lender to pay at least fifteen (15) days prior to the due
date thereof, the next maturing real estate taxes, assessments and charges and
premiums for such policies of insurance; provided, however, Grantor shall not be
obligated to make any such deposits to the extent it makes deposits of a similar
character with the Senior Lender under the Senior Loan Documents or has made
such deposits to the Lender under the Senior Mezzanine DOT.  All such funds
shall be deposited into an interest bearing account and, provided that no Event
of Default or event which, with notice or passage of time or both, would
constitute an Event of Default has occurred and is then continuing, Grantor
shall, upon written request to Lender, be entitled to receive the interest
accrued on such account.  Lender shall have the right to rely upon tax
information furnished by applicable taxing authorities in the payment of such
taxes or assessments and shall have no obligation to make any protest of any
such taxes or assessments.  To the extent permitted by Law, any excess over the
amounts required for such purposes shall be held by Lender for future credit
against amounts due under this paragraph or refunded to Grantor, at Lender’s
option, and any deficiency in such funds so deposited shall be made up by
Grantor upon demand of Lender.  All such funds so deposited (including any
interest to which Grantor is not entitled under the provisions above) shall be
applied by Lender toward the payment of such taxes, assessments, charges and
premiums when statements therefor are presented to Lender by Grantor (which
statements shall be presented by Grantor to Lender a reasonable time before the
applicable amount is due); provided, however, that, if an Event of Default shall
then exist hereunder (after taking into consideration applicable notice, grace
and cure periods), such funds shall be applied first to past or currently due
taxes, assessments, charges or premiums, together with any penalties or late
charges with respect thereto, and the balance may be applied at Lender’s option
to the Secured Indebtedness in the order determined by Lender in its sole
discretion.  The conveyance or transfer of Grantor’s interest in the Property
for any reason (including without limitation the foreclosure of a subordinate
lien or security interest or a transfer by operation of Law) shall constitute an
assignment or transfer of Grantor’s interest in and rights to such funds held by
Lender under this paragraph but subject to the rights of Lender hereunder.

 

(f)            Condemnation.  Immediately upon obtaining knowledge thereof,
Grantor shall notify Lender of any threatened or pending proceeding for
condemnation affecting the Property or arising out of damage to the Property,
and Grantor shall, at Grantor’s expense, diligently prosecute any such
proceedings, and shall consult with Lender and its attorneys and experts, and
cooperate with them in the carrying on the defense of any such proceedings. 
Lender shall have the right (but not the obligation) to participate in any such
proceeding and to be represented by

 

DEED OF TRUST — Page 10

--------------------------------------------------------------------------------


counsel of its own choice.  Subject to the rights of the administrative agent
and/or lenders in respect of the Senior Loan, the Commercial Loan or the Senior
DOTs, as applicable, and without duplication of Lender’s rights under the Senior
Mezzanine DOT or other Senior Mezzanine Loan Documents, Lender shall be entitled
to receive all sums which may be awarded or become payable to Grantor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Grantor for injury or damage to the Property.  To
the extent permitted by applicable Law and except as otherwise expressly
provided herein, Grantor hereby specifically, unconditionally and irrevocably
waives all rights of a property owner granted under applicable law which provide
for allocation of condemnation proceeds between a property owner and a
lienholder, including the provisions of NRS 37.115.  Grantor shall, promptly
upon request of Lender, execute such additional assignments and other documents
as may be necessary from time to time to permit such participation and, subject
to the rights of administrative agent and/or lenders in respect of the Senior
Loan, the Commercial Loan or the Senior DOTs, as applicable, and without
duplication of Lender’s rights under the Senior Mezzanine DOT or other Senior
Mezzanine Loan Documents, to enable Lender to collect and receipt for any such
sums.  Subject to the rights of the administrative agent and/or lenders in
respect of the Senior Loan, the Commercial Loan or the Senior DOTs, as
applicable, and without duplication of Lender’s rights under the Senior
Mezzanine DOT or other Senior Mezzanine Loan Documents, all such sums are hereby
assigned to Lender, and shall be applied as provided in the applicable
provisions of the Mezzanine Loan Agreement.  In any event the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused.  Lender shall not be, under any circumstances,
liable or responsible for failure to collect or to exercise diligence in the
collection of any such sum or for failure to see to the proper application of
any amount paid over to Grantor.  Lender is hereby authorized, in the name of
Grantor, to execute and deliver valid acquittances for, and to appeal from, any
such award, judgment or decree.  All reasonable costs and expenses (including
but not limited to reasonable attorneys’ fees) incurred by Lender in connection
with any condemnation shall be a demand obligation owing by Grantor (which
Grantor hereby promises to pay) to Lender pursuant to this Mortgage.

 

(g)           Compliance with Legal Requirements.  Grantor, the Property and the
use, operation and maintenance thereof and all activities thereon do and shall
comply in all material respects with all applicable Legal Requirements
(hereinafter defined).  The Property is not, and shall not be, dependent on any
other property or premises or any interest therein other than the Property to
fulfill any requirement of any Legal Requirement.  Grantor shall not, by act or
omission, permit any building or other improvement not subject to the lien of
this Mortgage to rely on the Property or any interest therein to fulfill any
requirement of any Legal Requirement.  No improvement upon or use of any part of
the Property constitutes a nonconforming use under any zoning Law or similar
Law.  The Property will contain within its boundaries a sufficient number of
parking spaces to satisfy all Laws.  There are no written or oral agreements
with any third parties regarding parking, ingress and egress, use or maintenance
of common areas or otherwise except as provided in the Permitted Encumbrances. 
Grantor has obtained or will obtain when required and shall preserve and keep in
full force and effect, all requisite zoning, utility, building, health,
environmental and operating permits from the governmental authorities having
jurisdiction over the Property.  If Grantor receives a notice or claim from any
person that

 

DEED OF TRUST — Page 11

--------------------------------------------------------------------------------


the Property, or any use, activity, operation or maintenance thereof or thereon,
is not in compliance with any Legal Requirement, Grantor will promptly furnish a
copy of such notice or claim to Lender.  Without limiting the foregoing, Grantor
hereby agrees that upon receipt of any notice of noncompliance with restrictive
covenants affecting the Property because of the encroachment of the Improvements
over the building line, Grantor shall immediately (x) provide Lender with
written notice thereof and (y) commence to cure such noncompliance and pursue
such cure to completion. Grantor has received no notice and has no knowledge of
any such noncompliance.  As used in this Mortgage:  (i) the term “Legal
Requirement” means any Law (hereinafter defined), agreement, covenant,
restriction, easement or condition (including, without limitation of the
foregoing, any condition or requirement imposed by any insurance or surety
company) that is binding on Grantor or the Property, as any of the same now
exists or may be changed or amended or come into effect in the future; and
(ii) the term “Law” means any federal, state or local law, statute, ordinance,
code, rule, regulation, license, permit, authorization, decision, order,
injunction or decree, domestic or foreign.

 

(h)           Condition of Property.  Upon payment of applicable connection
fees, the Property will be separately served by electric, gas, storm and
sanitary sewers, sanitary water supply, telephone and other utilities required
for the use thereof as represented by Grantor at or within the boundary lines of
the Property or at points from which extensions of facilities contemplated by
the Mezzanine Loan Agreement will originate.  All streets, alleys and easements
necessary to serve the Property for the use represented by Grantor have been
completed and are serviceable and (i) such streets have been dedicated and
accepted by applicable governmental entities, (ii) such streets benefit the
Property pursuant to valid and binding easement agreements which permit Grantor
and its successors, assigns and mortgagees, the uninterrupted use of the same
for ingress and egress to and from the Property or (iii) the right-of-way for
such streets have been established and such streets will be constructed as part
of the improvements provided for in the Mezzanine Loan Agreement.  To Grantor’s
knowledge, design conditions of the Property are such that no drainage or
surface or other water will, in any actionable way, drain across or rest upon
either the Property or land of others.  No portion of any of the buildings that
are or are to be part of the Property is within a flood plain except as shown on
a survey delivered to Lender, and none of the Improvements creates (or when
constructed will create) an encroachment over, across or upon any of the
Property boundary lines, rights of way or easements, and no building or other
improvement on adjoining land creates such an encroachment onto the Property
except as shown on a survey delivered to Lender.

 

(i)            Maintenance, Repair and Restoration.  Grantor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate.  Notwithstanding the foregoing,
Grantor will not, without the prior written consent of Lender, (i) remove from
the Property any fixtures or personal property covered by this Mortgage except
such as is replaced by Grantor by an article of equal suitability and value,
owned by Grantor, free and clear of any lien or security interest (except
Permitted Encumbrances and the liens and security interests created by this
Mortgage and the other Loan Documents), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value thereof,
or (iii) make any alteration to the

 

DEED OF TRUST — Page 12

--------------------------------------------------------------------------------


Property involving  any single estimated expenditure exceeding $300,000, except
pursuant to plans and specifications approved in writing by Lender.  Upon
request of Lender but no more often than once in any twelve month period (unless
Lender determines in its good faith business judgment, that it needs a current
inventory more frequently), Grantor will deliver to Lender an inventory
describing and showing the make, model, and location of all fixtures and
personal property used in the management, maintenance and operation of the
Property owned by Grantor with a certification by Grantor that said inventory is
a true and complete schedule of all such fixtures and personal property owned by
Grantor used in the management, maintenance and operation of the Property, that
such items specified in the inventory constitute all of the fixtures and
personal property required in the management, maintenance and operation of the
Property except for items identified or leased by Grantor in accordance with
this Mortgage and other items owned by service providers and that all such items
are owned by Grantor free and clear of any lien or security interest (except
Permitted Encumbrances and the liens and security interests created by this
Mortgage and the other Loan Documents).  If any act or occurrence of any kind or
nature (including any condemnation or any casualty for which insurance has not
been obtained or is not obtainable) shall result in damage to or loss or
destruction of the Property in excess of $75,000.00, Grantor shall give prompt
notice thereof to Lender and, unless Lender agrees otherwise, Grantor shall
promptly, at Grantor’s sole cost and expense and regardless of whether insurance
or condemnation proceeds (if any) shall be available or sufficient for the
purpose, secure the Property as necessary and commence and continue diligently
to completion to restore, repair, replace and rebuild the Property as nearly as
possible to its value, condition and character immediately prior to the damage,
loss or destruction.

 

 

(j)            No Other Liens.   Grantor will not, without the prior written
consent of Lender, create, place or permit to be created or placed, or through
any act or failure to act, acquiesce in the placing of, or allow to remain, any
deed of trust, mortgage, voluntary or involuntary lien, whether statutory,
constitutional or contractual, security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Property, or any part thereof, other than the Permitted Encumbrances, regardless
of whether the same are expressly or otherwise subordinate to the lien or
security interest created in this Mortgage, and should any of the foregoing
become attached hereafter in any manner to any part of the Property without the
prior written consent of Lender, Grantor will cause the same to be promptly
discharged and released; provided, however, that Grantor may contest involuntary
mechanics’ and materialmen’s liens to the extent and in the manner permitted by
Law if and so long as Grantor shall have satisfied all of the conditions of
Section 2.1 (c) (regarding contest by Grantor of taxes or other impositions),
which conditions shall also apply in all respects to Grantor’s privilege to
contest involuntary mechanics’ or materialmen’s liens under this paragraph. 
Grantor will own all parts of the Property and will not acquire any fixtures,
equipment or other property (including software embedded therein) forming a part
of the Property pursuant to a lease, license, security agreement or similar
agreement, whereby any party has or may obtain the right to repossess or remove
same, without the prior written consent of Lender, except that Grantor may lease
certain furniture and accessories for display in the model units on the
Property, certain furniture and equipment for the clubhouse and management
offices and cable, television, telephone, internet access, laundry and security
equipment pursuant to lease agreements approved by Lender.  If Lender consents
to the voluntary grant by Grantor of any deed of trust or mortgage, lien,
security

 

DEED OF TRUST — Page 13

--------------------------------------------------------------------------------


interest, or other encumbrance (other than the Permitted Encumbrances)
(hereinafter called “Subordinate Mortgage”) covering any of the Property or if
the foregoing prohibition is determined by a court of competent jurisdiction to
be unenforceable as to a Subordinate Mortgage, any such Subordinate Mortgage
shall contain express covenants to the effect that:

 

(1)           the Subordinate Mortgage is unconditionally subordinate to this
Mortgage;

 

(2)           if any action (whether judicial or pursuant to a power of sale)
shall be instituted to foreclose or otherwise enforce the Subordinate Mortgage,
no tenant of any of the Leases (hereinafter defined) shall be named as a party
defendant, and no action shall be taken that would terminate any occupancy or
tenancy without the prior written consent of Lender;

 

(3)           Rents, (hereinafter defined) if collected by or for the holder of
the Subordinate Mortgage, shall be applied first to the payment of the Senior
Loan and the Secured Indebtedness then due and expenses incurred in the
ownership, operation and maintenance of the Property, prior to being applied to
any indebtedness secured by the Subordinate Mortgage;

 

(4)           written notice of default under the Subordinate Mortgage and
written notice of the commencement of any action (whether judicial or pursuant
to a power of sale) to foreclose or otherwise enforce the Subordinate Mortgage
or to seek the appointment of a receiver for all or any part of the Property
shall be given to Lender with or immediately after the occurrence of any such
default or commencement; and

 

(5)           neither the holder of the Subordinate Mortgage, nor any purchaser
at foreclosure thereunder, nor anyone claiming by, through or under any of them
shall succeed to any of Grantor’s rights hereunder without the prior written
consent of Lender.

 

(k)           Operation of Property.  Grantor will operate the Property in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith (except for
fees and charges that Grantor is contesting in good faith in accordance with the
provisions of this Mortgage).  Grantor will keep the Property occupied so as not
to impair the insurance carried thereon.  Grantor will not use or occupy, or
conduct any activity on, or allow the use or occupancy of or the conduct of any
activity on, the Property in any manner which violates any Legal Requirement or
which constitutes a public or private nuisance or which makes void, voidable or
cancelable, or increases the premium of, any insurance then in force with
respect thereto.  Grantor will not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or any other Legal Requirement.  Grantor will
not impose any easement, restrictive covenant or encumbrance upon the Property,
execute or file any subdivision plat affecting the Property or consent to the
annexation of the Property to any municipality, without the prior written
consent of Lender.  Grantor will not do or suffer to be done any intentional act
whereby the value of any part of the Property may be lessened; provided,
however, this sentence is not

 

DEED OF TRUST — Page 14

--------------------------------------------------------------------------------


intended and shall not be construed, to prohibit Grantor from making adjustments
to the rental rates for apartment units in the Property that are necessary to
meet market rental rates for apartment projects of similar quality located in
the general vicinity of the Property.  Grantor will preserve, protect, renew,
extend and retain all material rights and privileges granted for or applicable
to the Property.  Without the prior written consent of Lender, there shall be no
drilling or exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of the Land regardless of the depth
thereof or the method of mining or extraction thereof.

 

(l)            Debts for Construction, Etc.  Grantor will cause all debts and
liabilities of any character (including without limitation all debts and
liabilities for labor, material and equipment (including software embedded
therein) and all debts and charges for utilities servicing the Property)
incurred in the construction, maintenance, operation and development of the
Property to be promptly paid, subject to Grantor’s right to contest the validity
or amounts thereof in accordance with procedures like those in Section 2.1(c).

 

(m)          Financial Matters.  Grantor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law (hereinafter defined) is pending (or, to Grantor’s knowledge,
threatened) by or against Grantor, as a debtor.

 

(n)           Status of Grantor; Suits and Claims; Loan Documents.  If Grantor
is a corporation, partnership, limited liability company, or other legal entity,
Grantor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Property is
located, and (iii) possessed of all requisite power and authority to carry on
its business and to own and operate the Property.  This Mortgage has been duly
authorized, executed and delivered by Grantor, and the obligations hereunder and
the performance hereof by Grantor in accordance with its terms are and will
continue to be within Grantor’s power and authority (without the necessity of
joinder or consent of any other person), are not and will not be in
contravention of any Legal Requirement or any other document or agreement to
which Grantor or the Property is subject, and do not and will not result in the
creation of any encumbrance against any assets or properties of Grantor, except
for the liens of the Permitted Encumbrances and as otherwise expressly
contemplated by the Loan Documents.  There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Grantor’s
knowledge, threatened) against Grantor or which affects the Property (including,
without limitation, any which challenges or otherwise pertains to Grantor’s
title to the Property) or the validity, enforceability or priority of any of the
Loan Documents, except as has been disclosed in writing to Lender in connection
with the loan evidenced by the Notes.  There is no judicial or administrative
action, suit or proceeding pending (or, to Grantor’s knowledge, threatened)
against Grantor, except as has been disclosed in writing to Lender in connection
with the loan evidenced by the Notes.  This Mortgage constitutes a legal, valid
and binding obligation of Grantor enforceable in accordance with its terms,
except as the enforceability hereof may be limited by Debtor Relief Laws
(hereinafter defined) and except as the availability of certain remedies may be
limited by general principles of equity.  Grantor is not a “foreign person”
within the meaning

 

DEED OF TRUST — Page 15

--------------------------------------------------------------------------------


of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701 (i.e.
Grantor is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined therein and in any
regulations promulgated thereunder).  Grantor’s exact legal name is correctly
set forth at the end of this Mortgage.  If Grantor is not an individual, Grantor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Mortgage.  If Grantor is an unregistered entity
(including, without limitation, a general partnership) it is organized under the
laws of the state specified in the introductory paragraph of this Mortgage. 
Grantor will not cause or permit any change to be made in its name, identity
(including its trade name or names), or corporate or partnership structure,
unless Grantor shall have notified Lender in writing of such change at least 30
days prior to the effective date of such change, and shall have first taken all
action reasonably required by Lender for the purpose of further perfecting or
protecting the lien and security interest of Lender in the Property.  In
addition, Grantor shall not change its corporate or partnership structure
without first obtaining the prior written consent of Lender.  Grantor’s
principal place of business and chief executive office, and the place where
Grantor keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording including, without limitation,
software, writings, plans, specifications and schematics concerning the
Property, will be (unless Grantor notifies Lender of any change in writing at
least 30 days prior to the date of such change) the address of Grantor set forth
at the end of this Mortgage and such other additional addresses within the
United States of which Grantor has notified Lender.  Grantor’s organizational
identification number, if any, assigned by the state of incorporation or
organization is correctly set forth on the first page of this Mortgage.  Grantor
shall promptly notify Lender (i) of any change of its organizational
identification number, or (ii) if Grantor does not now have an organization
identification number and later obtains one, of such organizational
identification number.

 

(o)           Certain Environmental Matters.  To the extent applicable to
Grantor, Grantor shall comply with the terms and covenants and agreements with
respect to environmental matters of that certain Environmental Indemnity
Agreement pertaining to the Property (the “Environmental Indemnity”) among
Borrower and Lender.

 

(p)           Further Assurances.  Grantor will, promptly on request of Lender,
(i) correct any defect, error or omission which may be discovered in the
contents, execution or acknowledgment of this Mortgage; (ii) execute,
acknowledge, deliver, procure and record and/or file such further documents
(including, without limitation, further deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as are, in Lender’s
reasonable judgment, necessary, desirable or proper to carry out more
effectively the purposes of this Mortgage, to more fully identify and subject to
the liens and security interests hereof any property intended to be covered
hereby (including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property) or as deemed
advisable by Lender to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Lender to enable Lender to comply with the
requirements or requests of any agency having jurisdiction over Lender or any
examiners of such agencies with respect to the

 

DEED OF TRUST — Page 16

--------------------------------------------------------------------------------


Grantor or the Property; provided, however, such further acts shall be
consistent with the terms contained in this Mortgage and shall not unreasonably
alter the rights and obligations of Grantor under this Mortgage.  Grantor shall
pay all costs connected with any of the foregoing, which shall be a demand
obligation owing by Grantor (which Grantor hereby promises to pay) to Lender
pursuant to this Mortgage.

 

(q)           Reserved.

 

(r)            Reserved.

 

(s)           Taxes on Notes or Mortgage.  In the event of the enactment after
this date of any Law of any governmental entity applicable to Lender, the Notes,
the Property or this Mortgage deducting from the value of property for the
purpose of taxation any lien or security interest thereon, or imposing upon
Lender the payment of the whole or any part of the taxes or assessments or
charges or liens herein required to be paid by Grantor, or changing in any way
the Laws relating to the taxation of deeds of trust or mortgages or security
agreements or debts secured by deeds of trust or mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect this
Mortgage or the Secured Indebtedness or Lender, then, and in any such event,
Grantor, upon demand by Lender, shall pay such taxes, assessments, charges or
liens, or reimburse Lender therefor; provided, however, that if in the opinion
of counsel for Lender (i) it might be unlawful to require Grantor to make such
payment or (ii) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by Law, then and in such event,
Lender may elect, to the extent permitted by applicable law, by notice in
writing given to Grantor, to declare all of the Secured Indebtedness to be and
become due and payable sixty (60) days from the giving of such notice.

 

(t)            Statement Concerning Mortgage.  Grantor shall at any time and
from time to time furnish within seven (7) days of request by Lender a written
statement in such form as may be reasonably required by Lender stating that
(i) this Mortgage is a valid and binding obligation of Grantor, enforceable
against Grantor in accordance with its terms; (ii) this Mortgage has not been
released, subordinated or modified; and (iii) Grantor has no offsets or defenses
against the enforcement of this Mortgage.  If any of the foregoing statements
are untrue, Grantor shall, alternatively, specify the reasons therefor.

 

Section 2.2.            Performance by Lender on Grantor’s Behalf.  Grantor
agrees that, if Grantor fails to perform any act or to take any action which
under this Mortgage, Grantor is required to perform or take, and if such failure
then constitutes an Event of Default hereunder (whether or not the Secured
Indebtedness has been accelerated), Lender, in Grantor’s name or its own name,
may, but shall not be obligated to, perform or cause to be performed such act or
take such action or pay such money, and any expenses so incurred by Lender and
any money so paid by Lender, shall be a demand obligation owing by Grantor to
Lender (which obligation Grantor hereby promises to pay), shall be a part of the
Secured Indebtedness and Lender, upon making such payment, shall be subrogated
to all of the rights of the person, entity or body politic receiving such
payment.  After the occurrence and during the continuance of an Event of

 

DEED OF TRUST — Page 17

--------------------------------------------------------------------------------


Default, Lender shall have the right to enter upon the Property at any time and
from time to time for any such purposes.  No such payment or performance by
Lender shall waive or cure any Event of Default or waive any right, remedy or
recourse of Lender.  Any such payment may be made by Lender in reliance on any
statement, invoice or claim without inquiry into the validity or accuracy
thereof.  Each amount due and owing by Grantor to Lender pursuant to this
Mortgage shall bear interest, from the date such amount becomes due until paid,
whether before or after a sale as described in Section 5.2 at the Default
Interest Rate (as defined in the Mezzanine Loan Agreement) but never in excess
of the maximum nonusurious amount permitted by applicable Law, which interest
shall be payable to Lender on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
Secured Indebtedness.  The amount and nature of any expense by Lender hereunder
and the time when paid shall be fully established by the certificate of Lender
or any of Lender’s officers or agents.

 

Section 2.3.            Absence of Obligations of Lender with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable Law, the Property is
composed of Grantor’s rights, title and interests therein but not Grantor’s
obligations, duties or liabilities pertaining thereto, (ii) Lender does not
assume or shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Lender may, at any time prior to or after the acquisition of title to
any portion of the Property as above described, advise any party in writing as
to the extent of Lender’s interest therein and/or expressly disaffirm in writing
any rights, interests, obligations, duties and/or liabilities with respect to
such Property or matters related thereto.  Without limiting the generality of
the foregoing, it is understood and agreed that Lender shall not have any
obligations, duties or liabilities prior to or after acquisition of title to any
portion of the Property, as lessee under any lease or purchaser or seller under
any contract or option unless Lender elects otherwise by written notification.

 

Section 2.4.            Authorization to File Financing Statements; Power of
Attorney.  Grantor hereby authorizes Lender at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable Law, required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage.  Grantor also ratifies its authorization for Lender to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage.  Grantor hereby
irrevocably constitutes and appoints Lender and any officer or agent of Lender,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of Grantor or in
Grantor’s own name to execute in Grantor’s name any such documents and to
otherwise carry out the purposes of this Section 2.4, to the extent that
Grantor’s authorization above is not sufficient.  To the extent permitted by
law, Grantor hereby ratifies all acts said attorneys-in-fact shall lawfully do,
have done in the past or cause to be done in the future by virtue hereof.  This
power of attorney is a power coupled with an interest and shall be irrevocable.

 

DEED OF TRUST — Page 18

--------------------------------------------------------------------------------


ARTICLE 3

Assignment of Rents and Leases

 

Section 3.1.                                   Assignment.  Subject to the
rights of the administrative agent and/or lenders in respect of the Senior Loan,
the Commercial Loan or the Senior DOTs, as applicable, and without duplication
of Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, Grantor hereby assigns to Lender all Rents (as hereinafter defined)
and all of Grantor’s rights in and under all Leases (hereinafter defined).  So
long as no Event of Default (hereinafter defined) has occurred, Grantor shall
have a license (which license shall terminate automatically and without further
notice upon the occurrence of an Event of Default) to collect, but not prior to
accrual, the Rents under the Leases and, where applicable, subleases (such Rents
to be held in trust for Lender, subject to the rights of the administrative
agent and/or lenders in respect of the Senior Loan, the Commercial Loan or the
Senior DOTs, as applicable, and without duplication of Lender’s rights under the
Senior Mezzanine DOT or other Senior Mezzanine Loan Documents) and to otherwise
deal with all Leases as permitted by this Mortgage.  Each month, provided no
Event of Default has occurred, Grantor may retain such Rents as were collected
that month and held in trust for Lender; provided, however, that all Rents
collected by Grantor shall be applied solely to the ordinary and necessary
expenses of owning and operating the Property and obligations under the Senior
Loan Documents or paid to Lender before application to any other purpose. 
Subject to the rights of the administrative agent and/or lenders in respect of
the Senior Loan, the Commercial Loan or the Senior DOTs, as applicable, and
without duplication of Lender’s rights under the Senior Mezzanine DOT or other
Senior Mezzanine Loan Documents, upon the revocation of such license, Lender
shall have the right, power and privilege (but shall be under no duty) to demand
possession of the Rents, which demand shall to the fullest extent permitted by
applicable Law be sufficient action by Lender to entitle Lender to immediate and
direct payment of the Rents (including delivery to Lender of Rents collected for
the period in which the demand occurs and for any subsequent period), for
application as provided in this Mortgage.  Subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, Grantor hereby authorizes and directs the tenants under the Leases to
pay Rents to Lender upon written demand by Lender, without further consent of
Grantor, without any obligation of such tenants to determine whether an Event of
Default has in fact occurred and regardless of whether Lender has taken
possession of any portion of the Property, and the tenants may rely upon any
written statement delivered by Lender to the tenants.  Any such payments to
Lender shall constitute payments to Grantor under the Leases, and, subject to
the rights of the administrative agent and/or lenders in respect of the Senior
Loan, the Commercial Loan or the Senior DOTs, as applicable, and without
duplication of Lender’s rights under the Senior Mezzanine DOT or other Senior
Mezzanine Loan Documents, Grantor hereby irrevocably appoints Lender as its
attorney-in-fact to do all things, after an Event of Default, which Grantor
might otherwise do with respect to the Property and the Leases thereon,
including, without limitation, (i) collecting Rents with or without suit and
applying the same, less expenses of collection, to the Senior Loan, with any
excess applied to any of the obligations secured hereunder, under the Loan
Documents or the Senior Mezzanine Loan Documents or to expenses

 

DEED OF TRUST — Page 19

--------------------------------------------------------------------------------


of operating and maintaining the Property, at the option of the Lender, all in
such manner as may be determined by Lender, (ii) leasing, in the name of
Grantor, the whole or any part of the Property which may become vacant, and
(iii) employing agents therefor and paying such agents reasonable compensation
for their services.  The curing of such Event of Default, unless other Events of
Default also then exist, shall entitle Grantor to recover its aforesaid license
to do any such things which Grantor might otherwise do with respect to the
Property and the Leases thereon and to again collect such Rents.  The powers and
rights granted in this paragraph shall be in addition to the other remedies
herein provided for upon the occurrence of an Event of Default and may be
exercised independently of or concurrently with any of said remedies.  Nothing
in the foregoing shall be construed to impose any obligation upon Lender to
exercise any power or right granted in this paragraph, or to assume any
liability under any Lease of any part of the Property (and no liability shall
attach to Lender for failure or inability to collect any Rents under any such
Lease), or as constituting Lender a mortgagee in possession in the absence of
the actual taking of possession of the Property by Lender, or as constituting an
action, rendering any of Grantor’s obligations to Lender unenforceable, in
violation of any of the provisions of NRS Section 40.430 or otherwise limiting
any rights available to Lender.  The assignment contained in this Section shall
become null and void upon the release of this Mortgage.  As used herein:
(i) “Lease” means each existing or future lease, sublease (to the extent of
Grantor’s rights thereunder) or other agreement under the terms of which any
person has or acquires any right to occupy or use the Property, or any part
thereof, or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease, sublease, agreement or guaranty; and
(ii) “Rents” means all of the rents, revenue, income, profits and proceeds
derived and to be derived from the Property or arising from the use or enjoyment
of any portion thereof or from any Lease, including but not limited to the
proceeds from any negotiated lease termination or buyout of such Lease,
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Property, all of Grantor’s
rights to recover monetary amounts from any tenant in bankruptcy including,
without limitation, rights of recovery for use and occupancy and damage claims
arising out of Lease defaults, including rejections, under any applicable Debtor
Relief Laws (as defined in the Loan Agreement), together with any sums of money
that may now or at any time hereafter be or become due and payable to Grantor by
virtue of any and all royalties, overriding royalties, bonuses, delay rentals
and any other amount of any kind or character arising under any and all present
and all future oil, gas, mineral and mining leases covering the Property or any
part thereof, and all proceeds and other amounts paid or owing to Grantor under
or pursuant to any and all contracts and bonds relating to the construction or
renovation of the Property.

 

Section 3.2.                                   Reserved.

 

Section 3.3.                                   No Liability of Lender. Lender’s
acceptance of this assignment shall not be deemed to constitute Lender a
“mortgagee in possession,” nor obligate Lender to appear in or defend any
proceeding relating to any Lease or to the Property, or to take any action
hereunder, expend any money, incur any expenses, or perform any obligation or
liability under any Lease, or assume any obligation for any deposit delivered to
Grantor by any tenant and not as such delivered to and accepted by Lender. 
Lender shall not be liable for any injury or damage to

 

DEED OF TRUST — Page 20

--------------------------------------------------------------------------------


person or property in or about the Property, or for Lender’s failure to collect
or to exercise diligence in collecting Rents, but shall be accountable only for
Rents that it shall actually receive.  Neither the assignment of Leases and
Rents nor enforcement of Lender’s rights regarding Leases and Rents (including
collection of Rents) nor possession of the Property by Lender nor Lender’s
consent to or approval of any Lease (nor all of the same), shall render Lender
liable on any obligation under or with respect to any Lease or constitute
affirmation of, or any subordination to, any Lease, occupancy, use or option. 
If Lender seeks or obtains any judicial relief regarding Rents or Leases, the
same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose.  Lender shall not have
or assume any obligations as lessor or landlord with respect to any Lease.  The
rights of Lender under this Article 3 shall be cumulative of all other rights of
Lender under the Loan Documents or otherwise.

 

ARTICLE 4

Default

 

Section 4.1.                                   Events of Default.  The
occurrence of any one of the following shall be a default under this Mortgage
(each, an “Event of Default”):

 

(a)                                  Failure to Pay Secured Indebtedness.  The
failure of Borrower or Grantor to pay when due any amount required by this
Mortgage, the Promissory Note or any other Loan Document which continues, in the
case of monthly interest payments required under the Note for twenty (20) days
or, in the case of other sums payable under this Mortgage, the Promissory Note
or any other Loan Document, for ten (10) days following written demand for
payment on Borrower by Lender.

 

(b)                                 Nonperformance of Covenants.  The failure by
Borrower or Grantor to perform any of its obligations under this Mortgage, the
Promissory Note or any other Loan Document, as and when required, except as
specifically set forth otherwise herein, which continues for a period of thirty
(30) days after notice of such failure by Lender to Borrower and/or Grantor, if
such failure is not reasonably susceptible of cure within such thirty (30)-day
period and, if Borrower and/or Grantor promptly commences such cure within such
thirty (30)-day period and diligently prosecutes the same to completion, then
the cure period shall be extended for such period of time as may be reasonably
necessary to effect a cure but in no event shall such period exceed ninety (90)
days.

 

(c)                                  Default under other Loan Documents.  The
occurrence of an Event of Default (after taking into consideration applicable
notice, grace and cure periods) under any other Loan Document.

 

Section 4.2.                                   Notice and Cure.  If any
provision of this Mortgage or any other Loan Document provides for Lender to
give to Grantor or Borrower any notice regarding an Event of Default or
incipient Event of Default, then if Lender shall fail to give such notice to
Grantor or Borrower as provided, the sole and exclusive remedy of Grantor for
such failure shall be to seek

 

DEED OF TRUST — Page 21

--------------------------------------------------------------------------------


appropriate equitable relief to enforce the agreement to give such notice and to
have any acceleration of the maturity of the Notes and the Secured Indebtedness
postponed or revoked and foreclosure proceedings in connection therewith delayed
or terminated pending or upon the curing of such Event of Default in the manner
and during the period of time permitted by such agreement, if any, and Grantor
shall have no right to damages or any other type of relief not herein
specifically set out against Lender, all of which damages or other relief are
hereby waived by Grantor.  Nothing herein or in any other Loan Document shall
operate or be construed to add on or make cumulative any cure or grace periods
specified in any of the Loan Documents and to the extent that Grantor and
Borrower have any cure rights with respect to any event or circumstance which,
upon notice or the passage of time, or both, could constitute an Event of
Default hereunder, such cure periods shall run concurrently and not
consecutively.

 

ARTICLE 5

Remedies

 

Section 5.1.                                   Certain Remedies.  If an Event of
Default shall occur, Lender may (but shall have no obligation to) exercise any
one or more of the following remedies, without notice (unless notice is required
by applicable Law):

 

(a)                                  Acceleration; Termination.  Lender may at
any time and from time to time declare any or all of the Secured Indebtedness
immediately due and payable.  Upon any such declaration, such Secured
Indebtedness shall, subject to NRS Section 107.080, thereupon be immediately due
and payable, without presentment, demand, protest, notice of protest, notice of
acceleration or of intention to accelerate or any other notice or declaration of
any kind upon Grantor, all of which are hereby expressly waived by Grantor.

 

(b)                                 Enforcement of Assignment of Rents.  In
addition to the rights of Lender under Article 3 hereof, prior or subsequent to
taking possession of any portion of the Property or taking any action with
respect to such possession, Lender may, subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents: (1) collect and/or sue for the Rents in Lender’s own name, give
receipts and releases therefor, and after deducting all reasonable expenses of
collection, including reasonable attorneys’ fees and expenses, apply the net
proceeds thereof to the Secured Indebtedness in such manner and order as Lender
may elect and/or to the operation and management of the Property, including the
payment of reasonable management, brokerage and attorney’s fees and expenses;
and (2) require Grantor to transfer all security deposits and records thereof to
Lender together with original counterparts of the Leases, upon which transfer
Lender shall be responsible for returning such deposits to tenants.

 

(c)                                  Non-Judicial Sale.  Subject to the rights
of the administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, Lender may (1) dispose of some or all of the Property, in any

 

DEED OF TRUST — Page 22

--------------------------------------------------------------------------------


combination consisting of both real and personal property, together in one sale
to be held in accordance with the Law and procedures applicable to real
property, as permitted by Section 9604 of the Uniform Commercial Code as enacted
in the State of Nevada, NRS Section 104.9604, and other applicable laws, and
Grantor agrees that such a sale of personal property together with real property
constitutes a commercially reasonable sale of the personal property and (2) by
delivery to Trustee and Grantor (and any other parties to whom notice is
required under NRS Section 107.080) of written notice of declaration of default
and demand for sale, cause to be filed of record a written notice of default and
election to sell the Property in accordance with the requirements of applicable
Nevada law.  If required by Trustee, Lender shall also deposit with Trustee this
Mortgage and Notes or other Loan Documents or other agreements and such
documents as required by Trustee evidencing expenditures or advances secured
hereby and Lender shall comply with the requirements of NRS Section 107.220. 
After the lapse of such time as there may be required by law following
recordation of such notice of default, and notice of sale having been given as
then required by Law, Trustee, without demand on Grantor, shall sell the
Property, in accordance with applicable Law, either as a whole or in separate
parcels, and in such order as it or Lender may determine, at public auction to
the highest bidder for cash in lawful money of the United States.  Lender may,
in its sole discretion, elect that the Property be sold in separate parcels
through two or more successive sales.  If Lender elects more than one sale of
separate parcels of the Property, Lender may, at its option, cause the same to
be conducted simultaneously or successively, on the same day or at such
different days or times and in such order as Lender may deem to be in its best
interests, and no such sale shall terminate or otherwise effect the first lien
of this Mortgage or Trustee’s power of sale hereunder until all indebtedness
secured hereby has been fully paid.  The place of sale shall be in the county in
which the Property to be sold, or any part thereof, is situated.  If Lender
elects to dispose of the Property through more than one sale, Grantor shall pay
the costs and expenses of each such sale and of any proceedings where the same
may be made or conducted.  Trustee may, subject to applicable Law, postpone and
change the time and place of sale of all or any portion of the Property by
public announcement at any time and place fixed by it in said notice of sale and
from time to time and place to place thereafter, without any further posting or
notice thereof, may postpone such sale in public announcement to the time and
place fixed by such postponement, whether or not said place fixed by any
postponement be in the same city or other place as fixed in said notice of sale.
Trustee shall deliver to such purchaser its deed conveying the Property so sold,
but without any covenants or warranty, express or implied.  The recital in such
deed of any matters of fact or otherwise shall be prima facie evidence of the
truthfulness thereof.

 

(d)                                 Uniform Commercial Code.  Without limitation
of Lender’s rights of enforcement with respect to the Collateral or any part
thereof in accordance with the procedures for foreclosure of real estate, Lender
may exercise its rights of enforcement with respect to the Collateral or any
part thereof under the UCC, as in effect from time to time, as amended  (or
under the Uniform Commercial Code in force, from time to time, in any other
state to the extent the same is applicable Law), subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, and in conjunction with, in addition to or in substitution for those
rights and remedies:

 

DEED OF TRUST — Page 23

--------------------------------------------------------------------------------


(1)                                  Subject to the rights of the administrative
agent and/or lenders in respect of the Senior Loan, the Commercial Loan or the
Senior DOTs, as applicable, and without duplication of Lender’s rights under the
Senior Mezzanine DOT or other Senior Mezzanine Loan Documents, Lender may enter
upon Grantor’s premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable Law, to render it unusable;

 

(2)                                  Subject to the rights of the administrative
agent and/or lenders in respect of the Senior Loan, the Commercial Loan or the
Senior DOTs, as applicable, and without duplication of Lender’s rights under the
Senior Mezzanine DOT or other Senior Mezzanine Loan Documents, Lender may
require Grantor to assemble the Collateral and make it available at a place
Lender designates which is mutually convenient to allow Lender to take
possession or dispose of the Collateral;

 

(3)                                  written notice mailed to Grantor as
provided herein at least ten (10) days prior to the date of public sale of the
Collateral or prior to the date after which private sale of the Collateral will
be made shall constitute reasonable notice; provided that, if Lender fails to
comply with this clause (3) in any respect, its liability for such failure shall
be limited to the liability (if any) imposed on it as a matter of law under the
UCC, as in effect from time to time (or under the Uniform Commercial Code, in
force from time to time, in any other state to the extent the same is applicable
law);

 

(4)                                  any sale made pursuant to the provisions of
this paragraph shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with and upon the same
notice as required for the sale of the Property under power of sale as provided
in paragraph (c) above in this Section 5.1;

 

(5)                                  in the event of a foreclosure sale, whether
made by Trustee under the terms hereof, or under judgment of a court, the
Collateral and the other Property may, at the option of Lender, be sold as a
whole;

 

(6)                                  it shall not be necessary that Lender take
possession of the Collateral or any part thereof prior to the time that any sale
pursuant to the provisions of this Section is conducted and it shall not be
necessary that the Collateral or any part thereof be present at the location of
such sale;

 

(7)                                  with respect to application of proceeds
from disposition of the Collateral under this Section 5.1 hereof, the costs and
expenses incident to disposition shall include the reasonable expenses of
retaking, holding, preparing for sale or lease, selling, leasing and the like
and the reasonable attorneys’ fees and legal expenses (including, without
limitation, the allocated costs for in-house legal services) incurred by Lender;

 

(8)                                  any and all statements of fact or other
recitals made in any bill of sale or assignment or other instrument evidencing
any foreclosure sale hereunder as to nonpayment of the Secured Indebtedness or
as to the occurrence of any default, or as to Lender having declared all of such
indebtedness to be due and payable, or as to notice of

 

DEED OF TRUST — Page 24

--------------------------------------------------------------------------------


time, place and terms of sale and of the properties to be sold having been duly
given, or as to any other act or thing having been duly done by Lender, shall be
taken as prima facie evidence of the truth of the facts so stated and recited;

 

(9)                                  Lender may appoint or delegate any one or
more persons as agent to perform any act or acts necessary or incident to any
sale held by Lender, including the sending of notices and the conduct of the
sale, but in the name and on behalf of Lender;

 

(10)                            Lender may comply with any applicable Laws in
connection with a disposition of the Collateral, and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale of the
Collateral;

 

(11)                            Lender may sell the Collateral without giving
any warranties as to the Collateral, and specifically disclaim all warranties
including, without limitation, warranties relating to title, possession, quiet
enjoyment and the like, and all warranties of quality, merchantability and
fitness for a specific purpose, and this procedure will not be considered to
affect adversely the commercial reasonableness of any sale of the Collateral;

 

(12)                            Grantor acknowledges that a private sale of the
Collateral may result in less proceeds than a public sale (but such
acknowledgement does not authorize a private sale except when allowed by the
UCC); and

 

(13)                            Grantor acknowledges that the Collateral may be
sold at a loss to Grantor, and that, in such event, Lender shall have no
liability or responsibility to Grantor for such loss so long as Lender has acted
as allowed by this Mortgage, the UCC and other applicable Laws.

 

(e)                                  Lawsuits.  Lender may, to the fullest
extent permitted by applicable Law, proceed by a suit or suits in equity or at
law, whether for collection of the Secured Indebtedness, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction.

 

(f)                                    Entry on Property.  Lender is authorized,
prior or subsequent to the institution of any foreclosure proceedings, to the
fullest extent permitted by applicable Law subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, to enter upon the Property, or any part thereof, and to take
possession of the Property and all books and records, and all recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics
relating thereto, and to exercise without interference from Grantor any and all
rights which Grantor has with respect to the management, possession, operation,
protection or preservation of the Property.  Lender shall not be deemed to have
taken possession of the Property or any part thereof except upon the exercise of
its right to do so, and then only to the extent evidenced by its demand and
overt act

 

DEED OF TRUST — Page 25

--------------------------------------------------------------------------------


specifically for such purpose.  All reasonable costs, expenses and liabilities
of every character incurred by Lender in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation of
Grantor (which obligation Grantor hereby promises to pay) to Lender pursuant to
this Mortgage.  If necessary to obtain the possession provided for above, Lender
may invoke any and all legal remedies to dispossess Grantor.  In connection with
any action taken by Lender pursuant to this Section, Lender shall not be liable
for any loss sustained by Grantor resulting from any failure to let the Property
or any part thereof, or from any act or omission of Lender in managing the
Property unless such loss is caused by the gross negligence or willful
misconduct of Lender, nor shall Lender be obligated to perform or discharge any
obligation, duty or liability of Grantor arising under any lease or other
agreement relating to the Property or arising under any Permitted Encumbrance or
otherwise arising.  Grantor hereby assents to, ratifies and confirms any and all
actions of Lender with respect to the Property taken under this Section unless
by the gross negligence or willful misconduct of Lender.

 

(g)                                 Receiver.  Subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, Lender shall as a matter of right be entitled to the appointment of a
receiver or receivers for all or any part of the Property whether such
receivership be incident to a proposed sale (or sales) of such property or
otherwise, and without regard to the value of the Property or the solvency of
any person or persons liable for the payment of the Secured Indebtedness, and
Grantor does hereby irrevocably consent to the appointment of such receiver or
receivers, waives notice of such appointment, of any request therefor or hearing
in connection therewith, and any and all defenses to such appointment, agrees
not to oppose any application therefor by Lender, and agrees that such
appointment shall in no manner impair, prejudice or otherwise affect the rights
of Lender to application of Rents as provided in this Mortgage.  Nothing herein
is to be construed to deprive Lender of any other right, remedy or privilege it
may have under the Law to have a receiver appointed.  Any money advanced by
Lender in connection with any such receivership shall be a demand obligation
(which obligation Grantor hereby promises to pay) owing by Grantor to Lender
pursuant to this Mortgage.

 

(h)                                 Termination of Commitment to Lend.  Lender
may terminate any commitment or obligation to lend or disburse funds under any
Loan Document.

 

(i)                                     Other Rights and Remedies.  Lender may
exercise any and all other rights and remedies which Lender may have under the
Loan Documents, or at law or in equity or otherwise.

 

Section 5.2.                                   Proceeds of Foreclosure.  The
proceeds of any sale held by Trustee or Lender or any receiver or public officer
in foreclosure of the liens and security interests evidenced hereby shall be
applied in accordance with the requirements of applicable Laws and to the extent
consistent therewith, FIRST, to the payment of all necessary costs and expenses
incident to such foreclosure sale, including but not limited to all reasonable
attorneys’ fees and legal expenses, advertising costs, auctioneer’s fees, costs
of title rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and

 

DEED OF TRUST — Page 26

--------------------------------------------------------------------------------


remediation fees, all court costs and charges of every character insurance fees,
costs of repairs, maintenance, inspection and testing fees, receivers and
management fees, leasing and sales commissions, advertising costs and expenses,
taxes and assessments, surveys, engineering studies and reports, engineering
fees and expenses, soils tests, space planning costs and expenses, contractors
fees, all other costs incurred by Lender to maintain, preserve and protect the
Property (not exceeding 5% of the gross proceeds of such sale), and to the
payment of the other Secured Indebtedness, including specifically without
limitation the principal, accrued interest and attorneys’ fees due and unpaid on
the Notes and the amounts due and unpaid and owed to Lender under the Mezzanine
Loan Agreement, this Mortgage, the Environmental Indemnity, or any other Loan
Document, the order and manner of application to the items in this clause FIRST
to be in the sole discretion of Lender; and SECOND, the remainder, if any there
shall be, shall be paid to Grantor, or to Grantor’s heirs, devisees,
representatives, successors or assigns, or such other persons (including the
holder or beneficiary of any inferior lien) as may be entitled thereto by Law;
provided, however, that if Lender is uncertain which person or persons are so
entitled, Lender may interplead such remainder in any court of competent
jurisdiction, and the amount of any reasonable attorneys’ fees, court costs and
expenses incurred in such action shall be a part of the Secured Indebtedness and
shall be reimbursable (without limitation) from such remainder.

 

Section 5.3.                                   Lender as Purchaser.  Lender
shall have the right to become the purchaser at any sale held by Trustee or
substitute or successor or by any receiver or public officer or at any public
sale, and Lender shall have the right to credit upon the amount of Lender’s
successful bid, to the extent necessary to satisfy such bid, all or any part of
the Secured Indebtedness in such manner and order as Lender may elect.

 

Section 5.4.                                   Foreclosure as to Matured Debt. 
Lender shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made.  The proceeds of such
sale shall be applied as provided in Section 5.2 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness the remainder, if any, shall be applied as provided in clause
SECOND of Section 5.2 hereof.  Several sales may be made hereunder without
exhausting the right of sale for any unmatured part of the Secured Indebtedness.

 

Section 5.5.                                   Remedies Cumulative.  All rights
and remedies provided for herein and in any other Loan Document are cumulative
of each other and of any and all other rights and remedies existing at law or in
equity, and Trustee and Lender shall, in addition to the rights and remedies
provided herein or in any other Loan Document, be entitled to avail themselves
of all such other rights and remedies as may now or hereafter exist at law or in
equity for the collection of the Secured Indebtedness and the enforcement of the
covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the resort to any right or remedy provided for hereunder
or under any other Loan Document or provided for by law or in equity shall not

 

DEED OF TRUST — Page 27

--------------------------------------------------------------------------------


prevent the concurrent or subsequent employment of any other appropriate right
or rights or remedy or remedies.

 

Section 5.6.                                   Discretion as to Security. 
Lender may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the Secured
Indebtedness, in whole or in part, and in such portions and in such order as may
seem best to Lender in its sole and uncontrolled discretion (but subject to any
agreements between Lender applicable thereto in the Mezzanine Loan Agreement),
and any such action shall not in anywise be considered as a waiver of any of the
rights, benefits, liens or security interests evidenced by this Mortgage.

 

Section 5.7.                                   Grantor’s Waiver of Certain
Rights.  To the full extent Grantor may do so, and to the fullest extent
permitted by applicable Law, Grantor agrees that Grantor will not at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any appraisement, valuation, stay, extension or
redemption, homestead, moratorium, reinstatement, marshaling or forbearance, and
Grantor, for Grantor, Grantor’s heirs, devisees, representatives, successors and
assigns, and for any and all persons ever claiming any interest in the Property,
to the extent permitted by applicable Law, hereby waives and releases all rights
of redemption, valuation, appraisement, stay of execution, notice of intention
to mature or declare due the whole of the Secured Indebtedness, notice of
election to mature or declare due the whole of the Secured Indebtedness and all
rights to a marshaling of assets of Grantor, including the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the liens
and/or security interests hereby created.  Grantor shall not have or assert any
right under any statute or rule of Law pertaining to the marshaling of assets,
sale in inverse order of alienation, the exemption of homestead, the
administration of estates of decedents, or other matters whatsoever to defeat,
reduce or affect the right of Lender under the terms of this Mortgage to a sale
of the Property for the collection of the Secured Indebtedness without any prior
or different resort for collection, or the right of Lender under the terms of
this Mortgage to the payment of the Secured Indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatsoever.  Grantor
waives any right or remedy which Grantor may have or be able to assert pursuant
to any provision of any statute or rule of law, pertaining to the rights and
remedies of sureties.  If any law referred to in this Section and now in force,
of which Grantor or Grantor’s heirs, devisees, representatives, successors or
assigns or any other persons claiming any interest in the Property might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.

 

Section 5.8.                                   Delivery of Possession After
Foreclosure.  Subject to the rights of the administrative agent and/or lenders
in respect of the Senior Loan, the Commercial Loan or the Senior DOTs, as
applicable, and without duplication of Lender’s rights under the Senior
Mezzanine DOT or other Senior Mezzanine Loan Documents, in the event there is a
foreclosure sale hereunder and at the time of such sale, Grantor or Grantor’s
heirs, devisees, representatives, or successors as owners of the Property are
occupying or using the Property, or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of purchaser, at a
reasonable rental per

 

DEED OF TRUST — Page 28

--------------------------------------------------------------------------------


day based upon the value of the property occupied, such rental to be due daily
to the purchaser; and to the extent permitted by applicable Law, the purchaser
at such sale shall, notwithstanding any language herein apparently to the
contrary, have the sole option to demand immediate possession following the sale
or to permit the occupants to remain as tenants at will.  Subject to the rights
of the administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, and without duplication of
Lender’s rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan
Documents, after such foreclosure, any Leases to tenants or subtenants that are
subject to this Mortgage (either by their date, their express terms, or by
agreement of the tenant or subtenant) shall, at the sole option of Lender or any
purchaser at such sale, either (i) continue in full force and effect, and the
tenant(s) or subtenant(s) thereunder will, upon request, attorn to and
acknowledge in writing to the purchaser or purchasers at such sale or sales as
landlord thereunder, or (ii) upon notice to such effect from Lender, the
Trustees or any purchaser or purchasers, terminate within thirty (30) days from
the date of sale.  Subject to the rights of the administrative agent and/or
lenders in respect of the Senior Loan, the Commercial Loan or the Senior DOTs,
as applicable, and without duplication of Lender’s rights under the Senior
Mezzanine DOT or other Senior Mezzanine Loan Documents, in the event the tenant
fails to surrender possession of said property upon demand, the purchaser shall
be entitled to institute and maintain a summary action for possession of the
Property (such as an action for forcible detainer) in any court having
jurisdiction.

 

ARTICLE 6

 

Miscellaneous

 

Section 6.1.                                   Scope of Mortgage.  This Mortgage
is a deed of trust and mortgage of both real and personal property, a security
agreement, an assignment of rents and leases, a financing statement and fixture
filing and a collateral assignment, and also covers proceeds and fixtures.

 

Section 6.2.                                   Effective as a Financing
Statement.  This Mortgage shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the Property and is
to be filed for record in the real estate records of each county where any part
of the Property (including said fixtures) is situated.  This Mortgage shall also
be effective as a financing statement covering as-extracted collateral
(including oil and gas), accounts and general intangibles under the UCC, as, in
effect from time to time, and the Uniform Commercial Code, as in effect from
time to time, in any other state where the Property is situated which will be
financed at the wellhead or minehead of the wells or mines located on the
Property and is to be filed for record in the real estate records of each county
where any part of the Property is situated.  This Mortgage shall also be
effective as a financing statement covering any other Property and may be filed
in any other appropriate filing or recording office.  The mailing address of
Grantor is the address of Grantor set forth at the end of this Mortgage and the
address of Lender from which information concerning the security interests
hereunder may be obtained is the address of Lender set forth at the end of this
Mortgage.  A carbon, photographic or other reproduction of this Mortgage or of
any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.

 

DEED OF TRUST — Page 29

--------------------------------------------------------------------------------


 

Section 6.3.            Notice to Account Debtors.  Subject to the rights of the
administrative agent and/or lenders in respect of the Senior Loan, the
Commercial Loan or the Senior DOTs, as applicable, in addition to the rights
granted elsewhere in this Mortgage (but without duplication of any of Lender’s
rights under the Senior Mezzanine DOT or other Senior Mezzanine Loan Documents),
Lender may, from and after the occurrence of an Event of Default, so long as
such Event of Default remains uncured hereunder, notify the account debtors or
obligors of any accounts, chattel paper, general intangibles, negotiable
instruments or other evidences of indebtedness included in the Collateral to pay
Lender directly.

 

Section 6.4.            Waiver by Lender.  Lender may at any time and from time
to time by a specific writing intended for the purpose: (a) waive compliance by
Grantor with any covenant herein made by Grantor to the extent and in the manner
specified in such writing; (b) consent to Grantor’s doing any act which
hereunder Grantor is prohibited from doing, or to Grantor’s failing to do any
act which hereunder Grantor is required to do, to the extent and in the manner
specified in such writing; (c) release any part of the Property or any interest
therein from the lien and security interest of this Mortgage, without the
joinder of Trustee; or (d) release any party liable, either directly or
indirectly, for the Secured Indebtedness or for any covenant herein or in any
other Loan Document, without impairing or releasing the liability of any other
party.  No such act shall in any way affect the rights or powers of Lender or
Trustee hereunder except to the extent specifically agreed to by Lender in such
writing.

 

Section 6.5.            No Impairment of Security.  The lien, security interest
and other security rights of Lender hereunder or under any other Loan Document
shall not be impaired by any indulgence, moratorium or release granted by Lender
including, but not limited to, any renewal, extension or modification which
Lender may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which Lender
may grant in respect of the Property, or any part thereof or any interest
therein, or any release or indulgence granted to any endorser, guarantor or
surety of any Secured Indebtedness.  The taking of additional security by Lender
shall not release or impair the lien, security interest or other security rights
of Lender hereunder or affect the liability of Grantor or of any endorser,
guarantor or surety, or improve the right of any junior lienholder in the
Property (without implying hereby Lender’s consent to any junior lien).

 

Section 6.6.            Acts Not Constituting Waiver by Lender.  Lender may
waive any Event of Default without waiving any other prior or subsequent Event
of Default.  Lender may remedy any Event of Default without waiving the Event of
Default remedied.  Neither failure by Lender to exercise, nor delay by Lender in
exercising, nor discontinuance of the exercise of any right, power or remedy
(including but not limited to the right to accelerate the maturity of the
Secured Indebtedness or any part thereof) upon or after any Event of Default
shall be construed as a waiver of such Event of Default or as a waiver of the
right to exercise any such right, power or remedy at a later date.  No single or
partial exercise by Lender of any right, power or remedy hereunder shall exhaust
the same or shall preclude any other or further exercise thereof, and every such
right, power or remedy hereunder may be exercised at any time and from time to
time.  No modification or waiver of any provision hereof nor consent to any
departure by Grantor therefrom shall in any event be effective unless the same
shall be in writing and signed

 

DEED OF TRUST — Page 30

--------------------------------------------------------------------------------


 

by Lender and then such waiver or consent shall be effective only in the
specific instance, for the purpose for which given and to the extent therein
specified.  No notice to nor demand on Grantor in any case shall of itself
entitle Grantor to any other or further notice or demand in similar or other
circumstances.  Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Lender in immediately available U.S.
funds and shall be made and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practice of the
collecting bank or banks.  Acceptance by Lender of any payment in an amount less
than the amount then due on any Secured Indebtedness shall be deemed an
acceptance on account only and shall not in any way excuse the existence of an
Event of Default hereunder notwithstanding any notation on or accompanying such
partial payment to the contrary.

 

Section 6.7.            Grantor’s Successors.  If the ownership of the Property
or any part thereof becomes vested in a person other than Grantor, Lender may,
without notice to Grantor, deal with such successor or successors in interest
with reference to this Mortgage and to the Secured Indebtedness in the same
manner as with Grantor, without in any way vitiating or discharging Grantor’s
liability hereunder or for the payment of the indebtedness or performance of the
obligations secured hereby.  No transfer of the Property, no forbearance on the
part of Lender, and no extension of the time for the payment of the Secured
Indebtedness given by Lender shall operate to release, discharge, modify, change
or affect, in whole or in part, the liability of Grantor hereunder.  Grantor
agrees that it shall be bound by any modification of this Mortgage made by
Lender and any subsequent owner of the Property, with or without notice to
Grantor, and no such modifications shall impair the obligations of Grantor under
this Mortgage.  Nothing in this Section shall be construed to imply Lender’s
consent to any transfer of the Property.

 

Section 6.8.            Place of Payment; Forum; Waiver of Jury Trial.  All
Secured Indebtedness which may be owing hereunder at any time by Grantor shall
be payable at the address of Lender set forth at the end of this Mortgage.  EACH
PARTY HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY FOR ITSELF AND IN
RESPECT OF ITS PROPERTY TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE COURT, OR
ANY UNITED STATES FEDERAL COURT, SITTING IN THE CITY OF DALLAS, STATE OF TEXAS,
AND IN THE COUNTY IN WHICH THE LAND IS LOCATED TO THE EXTENT OF ACTIONS REQUIRED
TO BE MAINTAINED WHERE THE LAND IS LOCATED, OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE SECURED INDEBTEDNESS.  EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT THE PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY
SUCH COURT AND ANY CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  Each
Party hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any such court may be made by certified or
registered mail, return receipt requested, directed to the other party at its
address stated at the end of this Mortgage, or at a subsequent address of which
the other parties received actual notice in accordance with this Mortgage. 
Nothing herein shall affect the right of a party to serve process

 

DEED OF TRUST — Page 31

--------------------------------------------------------------------------------


 

in any manner permitted by Law.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY KNOWINGLY AND FREELY WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS
MORTGAGE.   EACH PARTY ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS AN
IMPORTANT RIGHT, THAT ITS WAIVER OF THIS RIGHT IS A NEGOTIATED TERM OF THE LOAN
AND THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF ITS
CHOOSING WITH RESPECT TO THIS WAIVER.

 

Section 6.9.            Subrogation to Existing Liens; Vendor’s Lien. To the
extent that proceeds of the Notes are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, Lender shall be subrogated to any and all rights, security interests,
and liens and charges or encumbrances owned by any owner or holder of such
outstanding liens, security interests, charges or encumbrances, however remote,
irrespective of whether said liens, security interests, charges or encumbrances
are released, and all of the same are recognized as valid and subsisting and are
renewed and continued and merged herein to secure the Secured Indebtedness, but
the terms and provisions of this Mortgage shall govern and control the manner
and terms of enforcement of the liens, security interests, charges and
encumbrances to which Lender is subrogated hereunder.  It is expressly
understood that, in consideration of the payment of such indebtedness by Lender,
Grantor hereby waives and releases all demands and causes of action for offsets
and payments in connection with the said indebtedness.  If all or any portion of
the proceeds of the loan evidenced by the Notes or of any other Secured
Indebtedness has been advanced for the purpose of paying the purchase price for
all or a part of the Property, no vendor’s lien or purchase money lien is
waived.  Lender may foreclose under this Mortgage or under the vendor’s lien or
purchase money lien without waiving the other or may foreclose under both.

 

Section 6.10.          Application of Payments to Certain Indebtedness.  If any
part of the Secured Indebtedness cannot be lawfully secured by this Mortgage or
if any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.

 

Section 6.11.          Nature of Loan; Compliance with Usury Laws.  The loan
evidenced by the Notes is being made solely for the purpose of carrying on or
acquiring a business or commercial enterprise.  It is the intent of Grantor and
Lender to conform to and contract in strict compliance with applicable usury law
from time to time in effect.  All agreements between Lender and Grantor are
hereby limited by the provisions of this Section which shall override and
control all such agreements, whether now existing or hereafter arising.  In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
shall the interest taken, reserved, contracted for, charged, chargeable, or
received under this Mortgage, the Notes or any other Loan Document or otherwise,
exceed the maximum nonusurious amount permitted by applicable law (the “Maximum
Amount”).  If, from any possible construction of this Mortgage, interest would
otherwise be payable in excess of the Maximum Amount, any such construction
shall be subject

 

DEED OF TRUST — Page 32

--------------------------------------------------------------------------------


 

to the provisions of this Section and this Mortgage shall ipso facto be
automatically reformed and the interest payable shall be automatically reduced
to the Maximum Amount, without the necessity of execution of any amendment or
new document.  If Lender shall ever receive anything of value which is
characterized as interest under applicable law and which would apart from this
provision be in excess of the Maximum Amount, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Secured Indebtedness in the
inverse order of its maturity and not to the payment of interest, or refunded to
Borrower or Grantor or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal.  The right to
accelerate maturity of the Notes or any other Secured Indebtedness does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to charge or receive
any unearned interest in the event of acceleration.  All interest paid or agreed
to be paid to Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Amount.  As
used in this Section, the term “applicable law” shall mean the laws of the State
where the Property is located or where the Secured Indebtedness is payable, or
the federal laws of the United States applicable to this transaction, whichever
laws allow the greatest interest, as such laws now exist or may be changed or
amended or come into effect in the future.

 

Section 6.12.          Substitute Trustee.  The Lender may, from time to time,
by an instrument in writing, substitute a successor or successors to any trustee
named herein or acting hereunder, which instrument, executed and acknowledged by
Lender and recorded in the office of the recorder of the county or counties
where the Property is situated, shall be conclusive proof of proper substitution
of such successor trustee or trustees, who shall, without conveyances from the
trustee predecessor, succeed in all its title, estate, rights, powers and
duties.  Such instrument shall contain the name and address of the new trustee.
The procedure herein provided for substitution of trustees shall not be
exclusive of other provisions for substitution provided by law.

 

Section 6.13.          No Liability of Trustee.  The Trustee shall not be liable
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or willful misconduct.  The Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by him hereunder, believed by him in
good faith to be genuine.  All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by Law), and Trustee shall be under no liability
for interest on any moneys received by him hereunder.  Grantor hereby ratifies
and confirms any and all acts which the herein named Trustee or his successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof. Grantor will reimburse Trustee for, and save him harmless
against, any and all liability and expenses which may be incurred by him in the
performance of his duties, and except those resulting from Trustee’s gross
negligence or willful misconduct.  The foregoing indemnity shall

 

DEED OF TRUST — Page 33

--------------------------------------------------------------------------------


 

not terminate upon discharge of the Secured Indebtedness or foreclosure, or
release or other termination, of this Mortgage.

 

Section 6.14.          Releases.  If all of the Secured Indebtedness be paid as
the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed and all
obligations, if any, of Lender for further advances have been terminated or
Grantor is entitled to a reconveyance of this Mortgage in accordance with the
terms of the Loan Documents, then, and in that event only, all rights under this
Mortgage shall terminate (except to the extent expressly provided herein with
respect to indemnifications, representations and warranties and other rights
which are to continue following the release hereof) and the Property shall
become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, and such liens and security interests shall be
released by Lender in due form at Grantor’s cost.  Without limitation, all
provisions herein for indemnity of Lender or Trustee shall survive discharge of
the Secured Indebtedness and any foreclosure, release or termination of this
Mortgage.

 

Section 6.15.          Notices. All notices, requests, consents, demands and
other communications required or which any party desires to give hereunder shall
be in writing and, unless otherwise specifically provided herein, shall be
deemed sufficiently given or furnished if delivered by personal delivery, by
nationally recognized overnight courier service, or by registered or certified
United States mail, postage prepaid, addressed to the party to whom directed at
the addresses specified in this Mortgage (unless changed by similar notice in
writing given by the particular party whose address is to be changed) or by
facsimile.  Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that,
service of a notice required by NRS Section 107.080 shall be considered complete
when the requirements of that statute are met.  Notwithstanding the foregoing,
no notice of change of address shall be effective except upon receipt.  This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand provided in this Mortgage or to require giving of notice or
demand to or upon any person in any situation or for any reason.

 

Section 6.16.          Invalidity of Certain Provisions.  A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

Section 6.17.          Gender; Titles; Construction.  Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular

 

DEED OF TRUST — Page 34

--------------------------------------------------------------------------------


 

Article, Section, paragraph or provision.  The term “person” and words importing
persons as used in this Mortgage shall include firms, associations, partnerships
(including limited partnerships), joint ventures, trusts, corporations, limited
liability companies and other legal entities, including public or governmental
bodies, agencies or instrumentalities, as well as natural persons.

 

Section 6.18.          Reporting Compliance.  Grantor agrees to comply with any
and all reporting requirements applicable to this Mortgage which are imposed
upon it by Law, including but not limited to The International Investment Survey
Act of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The
Foreign Investment in Real Property Tax Act of 1980 and the Tax Reform Act of
1984 and further agrees upon request of Lender to furnish Lender with evidence
of such compliance.

 

Section 6.19.          Reserved.

 

Section 6.20.          Grantor.  Unless the context clearly indicates otherwise,
as used in this Mortgage, “Grantor” means the grantors named in Section 1.2
hereof or any of them.  The obligations of Grantor hereunder shall be joint and
several.  If any Grantor, or any signatory who signs on behalf of any Grantor,
is a corporation, partnership or other legal entity, Grantor, represents and
warrants to Lender that this instrument is executed, acknowledged and delivered
by Grantor’s duly authorized representatives.  If Grantor is an individual, no
power of attorney granted by Grantor herein shall terminate on Grantor’s
disability.

 

Section 6.21.          Execution; Recording.  This Mortgage has been executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument.  The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Mortgage, but such execution is as of the date shown on the
first page hereof, and for purposes of identification and reference the date of
this Mortgage shall be deemed to be the date reflected on the first
page hereof.  Grantor will cause this Mortgage and all amendments and
supplements thereto and substitutions therefor and all financing statements and
continuation statements relating thereto to be recorded, filed, re-recorded and
refiled in such manner and in such places as Trustee or Lender shall reasonably
request and will pay all such recording, filing, re-recording and refiling
taxes, fees and other charges.

 

Section 6.22.          Successors and Assigns.  The terms, provisions, covenants
and conditions hereof shall be binding upon Grantor, and the heirs, devisees,
representatives, successors and assigns of Grantor, and shall inure to the
benefit of Trustee and Lender shall constitute covenants running with the Land. 
All references in this Mortgage to Grantor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Grantor.

 

Section 6.23.          Modification or Termination.  The Loan Documents may only
be modified or terminated by a written instrument or instruments intended for
that purpose and executed by the party against which enforcement of the
modification or termination is asserted.  Any alleged modification or
termination which is not so documented shall not be effective as to any party.

 

DEED OF TRUST — Page 35

--------------------------------------------------------------------------------


 

Section 6.24.          No Partnership, Etc.  The relationship between Lender and
Grantor is solely that of lender and owner of collateral.  Lender does not have
a fiduciary or other special relationship with Grantor.  Nothing contained in
the Loan Documents is intended to create any partnership, joint venture,
association or special relationship between Grantor and Lender or in any way
make Lender a co-principal with Grantor with reference to the Property.  All
agreed contractual duties between or among Lender, Trustee and Grantor are set
forth herein and any additional implied covenants or duties are hereby
disclaimed.  Any inferences to the contrary of any of the foregoing are hereby
expressly negated.

 

Section 6.25.          Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEVADA
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND
EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEVADA ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION.

 

Section 6.26.          Construction Mortgage.  This Mortgage constitutes a
“construction mortgage” as defined in NRS 104.9334 to the extent that it secures
an obligation incurred for the construction of the Improvements, including the
acquisition cost of the Land.

 

Section 6.27.          Entire Agreement.  This Mortgage, together with the Loan
Documents to which Grantor is a party, constitute the entire understanding and
agreement between Grantor and Lender with respect to the transactions arising in
connection with the liens and security interests granted hereby and supersede
all prior written or oral understandings and agreements between Grantor and
Lender with respect to such matters.  Grantor hereby acknowledges that, except
as incorporated in writing in the Loan Documents, there are not, and were not,
and no persons are or were authorized by Lender to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

 

Section 6.28.          Adoption of Statutory Covenants.  The following
covenants, Nos. 6 (provided that a default, as referenced in such covenant,
shall mean an Event of Default, as defined in Section 4.1 of this Mortgage), 7
(a reasonable), 8 (provided that the recital therein shall be prima facie proof
of such default) and 9 of NRS Section 107.030, where not in conflict with the
provisions of the Loan Documents, are hereby adopted and made a part of this
Mortgage.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

DEED OF TRUST — Page 36

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

 

DEED OF TRUST — Page 37

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Grantor has executed this instrument under seal as of the
date first written on page 1 hereof.

 

The address of Grantor is:

 

GRANTOR:

 

 

 

2001 Bryan Street, Suite 3250

Dallas, Texas 75201
Attention: Tim Hogan

 

SW 132 ST. ROSE SENIOR BORROWER LLC,
a Delaware limited liability company

Telephone: (214) 922-8575

 

By:

SW 131 St. Rose Mezzanine Borrower LLC, a Delaware

Facsimile: (214) 922-8553

 

 

limited liability company, its sole member

 

 

 

 

 

 

 

By:

SW 130 St. Rose Limited Partnership, a Delaware

 

 

 

 

limited partnership, its sole member

 

 

 

 

 

 

 

 

 

By:

SW 129 St. Rose Limited Partnership, a Delaware

 

 

 

 

 

limited partnership, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

SW 104 Development GP LLC, a Delaware

 

 

 

 

 

 

limited liability company, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Hogan

 

 

 

 

 

 

 

Name:     Timothy J. Hogan

 

 

 

 

 

 

Title:       Vice President

 

The address of Lender is:

 

Behringer Harvard St. Rose REIT, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

Attention:  Chief Legal Officer

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on December 30, 2008, by Timothy J.
Hogan,  Vice President of SW 104 Development GP LLC, a Delaware limited
liability company, on behalf of such company, as general partner of SW 129 St.
Rose Limited Partnership, a Delaware limited partnership, general partner of SW
130 St. Rose Limited Partnership, a Delaware limited partnership, sole member of
SW 131 St. Rose Mezzanine Borrower LLC, a Delaware limited liability company,
sole member of SW 132 St. Rose Senior Borrower LLC, a Delaware limited liability
company.

 

 

 

/s/ Tai Lee

 

 

Printed Name:

T. Lee

 

 

Notary Public, State of Texas

 

DEED OF TRUST — Signature Page

--------------------------------------------------------------------------------


 

EXHIBIT A

LAND

 

All that land situated in the County of Clark, State of Nevada, more
particularly described as follows:

 

PARCEL 1:

 

The North Half (N ½) of the Northwest Quarter (NW ¼) of the Southwest Quarter
(SW ¼) of the Northwest Quarter (NW ¼) of Section 35, Township 22 South, Range
61 East, M.D.B.&M., Clark County, Nevada.

 

PARCEL 2:

 

The South Half (S ½) of the Northeast Quarter (NE ¼) of the Southwest Quarter
(SW ¼) of the Northwest Quarter (NW ¼) of Section 35, Township 22 South, Range
61 East, M.D.B.&M.

 

EXCEPTING THEREFROM that portion lying within St. Rose Parkway.

 

PARCEL 3:

 

That portion of the Northwest Quarter (NW ¼) of Section 35, Township 22 South,
Range 61 East, M.D.M., City of Henderson, Clark County, Nevada, more
particularly described as follows:

 

The South Half (S ½) of the Northwest Quarter (NW ¼) of the Southwest Quarter
(SW ¼) of the Northwest Quarter (NW ¼) of said Section 35.

 

TOGETHER WITH:

 

Those portions of the North Half (N ½) of the South Half (S ½) of the Southwest
Quarter (SW ¼) of the Northwest Quarter (NW ¼) of said Section 35 lying
Northwesterly of the Northwesterly right of way of St. Rose Parkway.

 

PARCEL 4:

 

Being a portion of the South Half (S ½) of the Southeast Quarter (SE ¼) of the
Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of Section 35, Township
22 South, Range 61 East, M.D.B.&M., Clark County, Nevada.

 

TOGETHER WITH that portion of the North Half (N ½) of the Northeast Quarter (NE
¼) of the Southwest Quarter (SW ¼) of the Northwest Quarter (NW ¼), also
together with that portion of the North Half (N ½) of the Northwest Quarter (NW
¼) of said Section 35, lying Northwesterly of St. Rose Parkway, further
described as follows:

 

DEED OF TRUST — EXHIBIT A — Page 1

--------------------------------------------------------------------------------


 

BEGINNING at the Southeast (SE) corner of the Northwest Quarter (NW ¼) of the
Northwest Quarter (NW ¼) of said Section 35, said corner being marked by an
aluminum cap marked “PLS 5269, 1994, NW 1/16”;

 

Thence South 41°41’09” East, 174.75 feet to the Northwesterly line of St. Rose
Parkway as granted in Book 250 as Document No. 202951, Official Records, Clark
County, Nevada;

 

Thence along said Northwesterly line, South 46°18’51” West, 297.97 feet to a
point of intersection of said Northwesterly line with the South line of the
North Half (N ½) of the Northeast Quarter (NE ¼) of the Southwest Quarter (SW ¼)
of the Northwest Quarter (NW ¼) of said Section 35; Thence along the lines of
said North Half (N ½) the following Three (3) courses: North 89°22’43” West,
553.55 feet; North 00°33’34” West, 330.00 feet; South 89°22’04” East, 663.09
feet to the POINT OF BEGINNING;

 

EXCEPTING THEREFROM:

 

A portion of the South Half (S ½) of the Southeast Quarter (SE ¼) of the
Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of said Section 35,
described as follows:

 

BEGINNING at the Southwest (SW) corner of the South Half (S ½) of the Southeast
Quarter (SE ¼) of the Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼)
of said Section 35; Thence North 00°33’55” West, 330.09 feet to the Northwest
(NW) corner of the South Half (S ½) of the Southeast Quarter (SE ¼) of the
Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of said Section 35;
Thence South 89°21’56” East, 663.21 feet to the Northeast Corner of the South
Half (S1/2) of the Southeast Quarter (SE ¼) of the Northwest Quarter (NW ¼) of
the Northwest Quarter (NW ¼) of said Section 35; Thence South 00°32’39” East,
330.06 feet to the Southeast (SE) corner of the South Half (S ½) of the
Southeast Quarter (SE ¼) of the Northwest Quarter (NW ¼) of the Northwest
Quarter (NW ¼) of said Section 35; Thence North 41°41’09” West, 316.13 feet;
Thence South 48°18’51” West, 153.68 feet to the beginning of a 500 foot radius
curve, concave Northwesterly; Thence along said curve to the right, 369.29 feet
through a central angle of 42°19’05” to the POINT OF BEGINNING.

(Deed Reference 20070720 / 2463 and 2464)

 

DEED OF TRUST — EXHIBIT A — Page 2

--------------------------------------------------------------------------------

 


 

EXHIBIT B

PERMITTED ENCUMBRANCES

 

1.                                       State, County and/or City taxes for the
fiscal year 2008-2009 a lien not yet due and payable.

 

2.                                       Any taxes that may be due, but not
assessed, for new construction which can be assessed on the unsecured property
rolls, in the Office of the Clark County Assessor, per Nevada Statute 361.260.

 

3.                                       Water rights, claims or title to water,
whether or not shown by the public record.

 

4.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                          January 24, 1962 in Book 339

Document No.:                273895, Official Records, Clark County, Nevada

Affects:                                                     Parcel 1

 

Said patent further reserves, and is subject to, a right-of-way not exceeding
thirty-three (33) feet in width for roadway and public utility purposes to be
located along the boundaries of said land.

 

The above rights of way, not dedicated, have been vacated by an instrument
recorded August 15, 2007 in Book 20070815, Instrument No. 0002160, Official
Records, Clark County, Nevada.

 

5.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                          January 30, 1962 in Book 340

Document No.:                274775, Official Records, Clark County, Nevada.

Affects:                                                     A portion of Parcel
4

 

Said patent further reserves, and is subject to, a right-of-way not exceeding
thirty-three (33) feet in width for roadway and public utility purposes to be
located along the boundaries of said land.

 

The above rights of way, not dedicated, have been vacated by an instrument
recorded August 15, 2007 in Book 20070815, Instrument No. 0002160, Official
Records, Clark County, Nevada.

 

DEED OF TRUST — EXHIBIT B — Page 1

--------------------------------------------------------------------------------


 

6.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                          February 10, 1970 in Book 10

Document No.:                7408, Official Records, Clark County, Nevada

Affects:                                                     Parcel 3 and a
portion of Parcel 4

 

7.                                       Mineral rights, reservations, easements
and exclusions in patent from the United States of America:

 

Recorded:                                          November 28, 1979 in Book
1152

Document No.:                1111857, Official Records, Clark County, Nevada

Affects:                                                     Parcel 2

 

Said patent further reserves, and is subject to, a right-of-way not exceeding
thirty-three (33) feet in width for roadway and public utility purposes to be
located along the boundaries of said land.

 

There is also reserved a right of way for a Federal Aid Highway under the Act of
November 9, 1921 (42 Stat. 212).

 

The above rights of way, not dedicated, have been vacated by an instrument
recorded August 15, 2007 in Book 20070815, Instrument No. 0002160, Official
Records, Clark County, Nevada.

 

8.                                       The terms, covenants, conditions and
provisions as contained in an instrument, entitled “City of Henderson Zoning
Resolution No. 3635”:

 

Recorded:                                          May 09, 2007 in Book 20070509

Document No.:                0002301, Official Records, Clark County, Nevada

 

9.                                       An Easement affecting a portion of said
land for the purpose stated herein, and incidental purposes:

 

In Favor of:                                  Cox Communications Las Vegas, Inc.

For:                                                                          
Cable and Information Facilities

Recorded:                                          April 30, 2008 in Book
20080430

Document No.:                0000512, Official Records, Clark County, Nevada

 

DEED OF TRUST — EXHIBIT B — Page 2

--------------------------------------------------------------------------------

 